                              1   WEIL, GOTSHAL & MANGES LLP                                JONES DAY
                                  Stephen Karotkin (pro hac vice)                           Bruce S. Bennett (SBN 105430)
                              2   (stephen.karotkin@weil.com)                               (bbennett@jonesday.com)
                                  Ray C. Schrock, P.C. (pro hac vice)                       Joshua M. Mester (SBN 194783)
                              3   (ray.schrock@weil.com)                                    (jmester@jonesday.com)
                                  Jessica Liou (pro hac vice)                               James O. Johnston (SBN 167330)
                              4   (jessica.liou@weil.com)                                   (jjohnston@jonesday.com)
                                  Matthew Goren (pro hac vice)                              555 South Flower Street
                              5                                                             Fiftieth Floor
                                  (matthew.goren@weil.com)
                                                                                            Los Angeles, CA 90071-2300
                                  767 Fifth Avenue
                              6                                                             Tel:     213 489 3939
                                  New York, NY 10153-0119
                                                                                            Fax: 213 243 2539
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007
                                                                                            Attorneys for Shareholder Proponents
                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                                  Tel: 415 496 6723
                             12   Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Attorneys for Debtors
      767 Fifth Avenue




                                  and Debtors in Possession
                             14
                             15    ACCEPTANCES AND REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A
                                   DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. ALL
                             16    HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE
                                   DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
                             17    THE PLAN.
                             18
                                                                    UNITED STATES BANKRUPTCY COURT
                             19                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN FRANCISCO DIVISION
                             20
                                                                                            Bankruptcy Case
                             21    In re:                                                   No. 19-30088 (DM)

                             22    PG&E CORPORATION,                                        Chapter 11

                             23             - and -                                         (Lead Case)
                                                                                            (Jointly Administered)
                             24    PACIFIC GAS AND ELECTRIC COMPANY,
                                                                                            DEBTORS’ AND SHAREHOLDER
                             25                                     Debtors.                PROPONENTS’ JOINT CHAPTER 11 PLAN OF
                                                                                            REORGANIZATION DATED DECEMBER 12,
                             26     Affects PG&E Corporation                               2019
                                    Affects Pacific Gas and Electric Company
                             27     Affects both Debtors
                                   * All papers shall be filed in the Lead Case, No. 19-
                             28    30088 (DM).


                              Case: 19-30088          Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52      Page 1 of
                                                                                  95
                                                                                                                                                                                  i




                              1
                                                                                     TABLE OF CONTENTS
                              2
                                                                                                                                                                           Page
                              3
                                                                                                ARTICLE I.
                              4
                              5   DEFINITIONS, INTERPRETATION AND CONSENTS ...................................................................1

                              6                                                                ARTICLE II.

                              7       ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY TAX CLAIMS AND OTHER
                                  UNCLASSIFIED CLAIMS .................................................................................................................32
                              8
                                  2.1      Administrative Expense Claims ...............................................................................................32
                              9
                                  2.2      Professional Fee Claims ...........................................................................................................32
                             10   2.3      DIP Facility Claims..................................................................................................................33
                                  2.4      Priority Tax Claims ..................................................................................................................33
                             11
                                                                                               ARTICLE III.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  CLASSIFICATION OF CLAIMS AND INTERESTS .......................................................................34
                             13
      767 Fifth Avenue




                                  3.1      Classification in General ..........................................................................................................34
                             14
                                  3.2      Summary of Classification .......................................................................................................34
                             15   3.3      Separate Classification of Other Secured Claims ....................................................................35
                                  3.4      Nonconsensual Confirmation...................................................................................................35
                             16   3.5      Debtors’ Rights in Respect of Unimpaired Claims..................................................................35
                             17                                                                ARTICLE IV.
                             18
                                  TREATMENT OF CLAIMS AND INTERESTS ...............................................................................36
                             19
                                  4.1      Class 1A – HoldCo Other Secured Claims ..............................................................................36
                             20   4.2      Class 2A – HoldCo Priority Non-Tax Claims .........................................................................36
                                  4.3      Class 3A: HoldCo Funded Debt Claims .................................................................................36
                             21   4.4      Class 4A: HoldCo General Unsecured Claims .......................................................................37
                                  4.5      Class 5A-I – HoldCo Public Entities Wildfire Claims ............................................................37
                             22   4.6      Class 5A-II – HoldCo Subrogation Wildfire Claims ...............................................................37
                             23   4.7      Class 5A-III – HoldCo Fire Victim Claims .............................................................................38
                                  4.8      Class 6A – HoldCo Workers’ Compensation Claims ..............................................................38
                             24   4.9      Class 7A – HoldCo Intercompany Claims ...............................................................................38
                                  4.10     Class 8A – HoldCo Subordinated Debt Claims .......................................................................38
                             25   4.11     Class 9A – HoldCo Common Interests ....................................................................................39
                                  4.12     Class 10A – HoldCo Other Interests........................................................................................39
                             26   4.13     Class 1B – Utility Other Secured Claims ................................................................................39
                             27   4.14     Class 2B – Utility Priority Non-Tax Claims ............................................................................39
                                  4.15     Class 3B: Utility Funded Debt Claims....................................................................................40
                             28

                              Case: 19-30088           Doc# 5101             Filed: 12/12/19             Entered: 12/12/19 17:48:52                      Page 2 of
                                                                                         95
                                                                                                                                                                                   ii




                              1   4.16    Class 4B: Utility General Unsecured Claims..........................................................................40
                                  4.17    Class 5B-I – Utility Public Entities Wildfire Claims ...............................................................41
                              2   4.18    Class 5B-II – Utility Subrogation Wildfire Claims .................................................................41
                                  4.19    Class 5B-III – Utility Fire Victim Claims................................................................................43
                              3
                                  4.20    Class 6B – Utility Workers’ Compensation Claims ................................................................43
                              4   4.21    Class 7B – 2001 Utility Exchange Claims ...............................................................................44
                                  4.22    Class 8B – Utility Intercompany Claims .................................................................................44
                              5   4.23    Class 9B – Utility Subordinated Debt Claims .........................................................................44
                                  4.24    Class 10B – Utility Preferred Interests ....................................................................................44
                              6   4.25    Class 11B – Utility Common Interests ....................................................................................44
                              7                                                                ARTICLE V.
                              8
                                  PROVISIONS GOVERNING DISTRIBUTIONS ..............................................................................45
                              9
                                  5.1     Distributions Generally ............................................................................................................45
                             10   5.2     Plan Funding ............................................................................................................................45
                                  5.3     No Postpetition or Default Interest on Claims .........................................................................45
                             11   5.4     Date of Distributions ................................................................................................................45
                                  5.5     Distribution Record Date .........................................................................................................45
                             12
Weil, Gotshal & Manges LLP




                                  5.6     Disbursing Agent .....................................................................................................................45
 New York, NY 10153-0119




                             13   5.7     Delivery of Distributions .........................................................................................................46
                                  5.8     Unclaimed Property .................................................................................................................46
      767 Fifth Avenue




                             14   5.9     Satisfaction of Claims ..............................................................................................................47
                                  5.10    Fractional Stock .......................................................................................................................47
                             15   5.11    Manner of Payment under Plan................................................................................................47
                             16   5.12    No Distribution in Excess of Amount of Allowed Claim ........................................................47
                                  5.13    Setoffs and Recoupments .........................................................................................................47
                             17   5.14    Rights and Powers of Disbursing Agent ..................................................................................48
                                  5.15    Withholding and Reporting Requirements ..............................................................................48
                             18   5.16    Credit for Distributions under Wildfire Assistance Program ..................................................49
                             19                                                                ARTICLE VI.
                             20
                                  MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN ......................................49
                             21
                                  6.1     General Settlement of Claims and Interests .............................................................................49
                             22   6.2     Restructuring Transactions; Effectuating Documents .............................................................49
                                  6.3     Continued Corporate Existence ...............................................................................................50
                             23   6.4     The Subrogation Wildfire Trust ...............................................................................................50
                                  6.5     Subrogation Wildfire Trustee ..................................................................................................51
                             24   6.6     Subrogation Trust Advisory Board ..........................................................................................52
                             25   6.7     The Fire Victim Trust ..............................................................................................................52
                                  6.8     Fire Victim Trustee ..................................................................................................................53
                             26   6.9     Public Entities Segregated Defense Fund ................................................................................55
                                  6.10    Go-Forward Wildfire Fund ......................................................................................................55
                             27   6.11    Officers and Board of Directors ...............................................................................................55
                             28

                              Case: 19-30088           Doc# 5101             Filed: 12/12/19             Entered: 12/12/19 17:48:52                       Page 3 of
                                                                                         95
                                                                                                                                                                                      iii




                              1   6.12     Management Incentive Plan .....................................................................................................56
                                  6.13     Cancellation of Existing Securities and Agreements ...............................................................56
                              2   6.14     Cancellation of Certain Existing Security Agreements ...........................................................57
                                  6.15     Issuance of New HoldCo Common Stock ...............................................................................57
                              3
                                  6.16     Exit Financing ..........................................................................................................................57
                              4   6.17     Wildfire Victim Recovery Bonds or Other Securitized Bonds ................................................57
                                  6.18     Rights Offering ........................................................................................................................57
                              5   6.19     Securities Act Registrations or Exemptions ............................................................................58

                              6                                                                 ARTICLE VII.
                              7   PROCEDURES FOR DISPUTED CLAIMS ......................................................................................58
                              8
                                  7.1      Objections to Claims ................................................................................................................58
                              9   7.2      Resolution of Disputed Administrative Expense Claims and Disputed Claims ......................59
                                  7.3      Payments and Distributions with Respect to Disputed Claims ................................................59
                             10   7.4      Distributions After Allowance .................................................................................................59
                                  7.5      Disallowance of Claims ...........................................................................................................59
                             11   7.6      Estimation ................................................................................................................................60
                             12
Weil, Gotshal & Manges LLP




                                                                                               ARTICLE VIII.
 New York, NY 10153-0119




                             13
                                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES............................................................60
      767 Fifth Avenue




                             14
                                  8.1      General Treatment ...................................................................................................................60
                             15   8.2      Determination of Cure Disputes and Deemed Consent ...........................................................61
                                  8.3      Rejection Damages Claims ......................................................................................................62
                             16   8.4      Survival of the Debtors’ Indemnification Obligations.............................................................62
                             17   8.5      Assumption of Employee Benefit Plans ..................................................................................63
                                  8.6      Collective Bargaining Agreements ..........................................................................................63
                             18   8.7      Insurance Policies ....................................................................................................................63
                                  8.8      Reservation of Rights ...............................................................................................................63
                             19   8.9      Modifications, Amendments, Supplements, Restatements, or Other Agreements ..................63
                             20                                                                 ARTICLE IX.
                             21
                                  EFFECTIVENESS OF THE PLAN ....................................................................................................64
                             22
                                  9.1      Conditions Precedent to Confirmation of the Plan ..................................................................64
                             23   9.2      Conditions Precedent to the Effective Date .............................................................................64
                                  9.3      Satisfaction of Conditions ........................................................................................................65
                             24   9.4      Waiver of Conditions ...............................................................................................................65
                                  9.5      Effect of Non-Occurrence of Effective Date ...........................................................................65
                             25
                             26
                             27
                             28

                              Case: 19-30088            Doc# 5101             Filed: 12/12/19              Entered: 12/12/19 17:48:52                        Page 4 of
                                                                                          95
                                                                                                                                                                                         iv




                              1                                                                   ARTICLE X.

                              2   EFFECT OF CONFIRMATION .........................................................................................................66
                              3   10.1     Binding Effect ..........................................................................................................................66
                              4   10.2     Vesting of Assets .....................................................................................................................66
                                  10.3     Release and Discharge of Debtors ...........................................................................................66
                              5   10.4     Term of Injunctions or Stays....................................................................................................66
                                  10.5     Injunction Against Interference with Plan ...............................................................................66
                              6   10.6     Injunction .................................................................................................................................67
                                  10.7     Channeling Injunction..............................................................................................................67
                              7   10.8     Exculpation ..............................................................................................................................69
                              8   10.9     Releases....................................................................................................................................69
                                  10.10    Subordination ...........................................................................................................................72
                              9   10.11    Retention of Causes of Action/Reservation of Rights .............................................................73
                                  10.12    Preservation of Causes of Action .............................................................................................73
                             10   10.13    Special Provisions for Governmental Units .............................................................................73
                                  10.14    Document Retention ................................................................................................................74
                             11   10.15    Solicitation of Plan ...................................................................................................................74
                             12
Weil, Gotshal & Manges LLP




                                                                                                  ARTICLE XI.
 New York, NY 10153-0119




                             13
                                  RETENTION OF JURISDICTION .....................................................................................................74
      767 Fifth Avenue




                             14
                                  11.1     Jurisdiction of Bankruptcy Court .............................................................................................74
                             15
                                                                                                 ARTICLE XII.
                             16

                             17   MISCELLANEOUS PROVISIONS ....................................................................................................76

                             18   12.1     Dissolution of Statutory Committees .......................................................................................76
                                  12.2     Substantial Consummation ......................................................................................................77
                             19   12.3     Exemption from Transfer Taxes ..............................................................................................77
                                  12.4     Expedited Tax Determination ..................................................................................................77
                             20   12.5     Payment of Statutory Fees .......................................................................................................77
                                  12.6     Plan Modifications and Amendments ......................................................................................77
                             21
                                  12.7     Revocation or Withdrawal of Plan ...........................................................................................78
                             22   12.8     Courts of Competent Jurisdiction ............................................................................................78
                                  12.9     Severability ..............................................................................................................................78
                             23   12.10    Governing Law ........................................................................................................................78
                                  12.11    Schedules and Exhibits ............................................................................................................78
                             24   12.12    Successors and Assigns............................................................................................................78
                                  12.13    Time .........................................................................................................................................79
                             25
                                  12.14    Notices .....................................................................................................................................79
                             26   12.15    Reservation of Rights ...............................................................................................................80

                             27
                             28

                              Case: 19-30088            Doc# 5101              Filed: 12/12/19               Entered: 12/12/19 17:48:52                        Page 5 of
                                                                                           95
                                                                                                                                         1


                              1           PG&E Corporation and Pacific Gas and Electric Company, the above-captioned debtors
                                  (the “Debtors”), certain funds and accounts managed or advised by Abrams Capital Management,
                              2   LP, and certain funds and accounts managed or advised by Knighthead Capital Management, LLC
                                  (together, the “Shareholder Proponents,” and, collectively with the Debtors, the “Plan
                              3
                                  Proponents”), as plan proponents within the meaning of section 1129 of the Bankruptcy Code,
                              4   propose the following joint chapter 11 plan of reorganization pursuant to section 1121(a) of the
                                  Bankruptcy Code. Capitalized terms used but not defined herein shall have the meanings ascribed to
                              5   such terms in Article I of the Plan.

                              6                                               ARTICLE I.
                              7                       DEFINITIONS, INTERPRETATION AND CONSENTS
                              8
                                         DEFINITIONS. The following terms used herein shall have the respective meanings defined
                              9   below (such meanings to be equally applicable to both the singular and plural):

                             10                  1.1     2001 Utility Exchange Claim means any Claim against the Utility arising
                                         solely from (a) amounts due to the CAISO, PX, and/or various market participants based on
                             11          purchases or sales of electricity, capacity, or ancillary services by the Utility and other market
                                         participants in markets operated by the CAISO and the PX that are subject to determination by
                             12
Weil, Gotshal & Manges LLP




                                         FERC in refund proceedings bearing FERC Docket Nos. EL00-95-000 and EL00-98-000 and
 New York, NY 10153-0119




                             13          related subdockets, and (b) amounts due under any settlement agreements, allocation
                                         agreements, escrow agreements, letter agreements, other written agreements, or court orders
      767 Fifth Avenue




                             14          (including orders entered in the chapter 11 case styled In re California Power Exchange
                                         Corporation, Case No. LA 01-16577 ES) that expressly relate thereto.
                             15
                                                 1.2    503(b)(9) Claim means a Claim or any portion thereof entitled to administrative
                             16          expense priority pursuant to section 503(b)(9) of the Bankruptcy Code, which Claim was
                             17          timely filed and Allowed pursuant to the 503(b)(9) Procedures Order.

                             18                  1.3     503(b)(9) Procedures Order means the Amended Order Pursuant to 11 U.S.C.
                                         §§ 503(b)(9) and 105(a) Establishing Procedures for the Assertion, Resolution, and
                             19          Satisfaction of Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Docket No. 725].

                             20                   1.4    Administrative Expense Claim means any cost or expense of administration
                                         of any of the Chapter 11 Cases arising on or before the Effective Date that is allowable under
                             21          section 503(b) of the Bankruptcy Code and entitled to priority under sections 364(c)(1), 503(b)
                             22          (including 503(b)(9) Claims), 503(c), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code
                                         that has not already been paid, including, (a) any actual and necessary costs and expenses of
                             23          preserving the Debtors’ estates, any actual and necessary costs and expenses of operating the
                                         Debtors’ businesses, any indebtedness or obligations incurred or assumed by one or more of
                             24          the Debtors, as a debtor in possession, during the Chapter 11 Cases, including, for the
                                         acquisition or lease of property or an interest in property or the performance of services, or any
                             25          fees or charges assessed against the estates of the Debtors under section 1930 of chapter 123
                             26          of title 28 of the United States Code, (b) any DIP Facility Claim, (c) any Professional Fee
                                         Claim and (d) any Intercompany Claim authorized pursuant to the Cash Management Order.
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 6 of
                                                                             95
                                                                                                                                        2


                              1                 1.5    Aggregate Backstop Commitment Amount means the aggregate amount of
                                       all backstop commitments, if any, under all Backstop Commitment Letters; provided, however,
                              2        that if the backstop commitments under all Backstop Commitment Letters shall be $0, then all
                                       consent and other rights hereunder shall no longer apply.
                              3
                              4                1.6     Aggregate Fire Victim Consideration means the aggregate consideration used
                                       to fund the Fire Victim Trust of (a) $5.4 billion in cash to be contributed on the Effective Date,
                              5        (b) $1.35 billion consisting of (i) $650 million to be paid in cash on or before January 15, 2021
                                       pursuant to the Tax Benefits Payment Agreement, and (ii) $700 million to be paid in cash on
                              6        or before January 15, 2022 pursuant to the Tax Benefits Payment Agreement; (c) $6.75 billion
                                       in New HoldCo Common Stock (issued at Fire Victim Equity Value), which shall not be less
                              7        than 20.9% of the New HoldCo Common Stock assuming the Utility’s allowed return on equity
                              8        as of the date of the Tort Claimants RSA; (d) the assignment by the Debtors and Reorganized
                                       Debtors to the Fire Victim Trust of the Assigned Rights and Causes of Action; and (e)
                              9        assignment of rights, other than the rights of the Debtors to be reimbursed thereunder for claims
                                       submitted prior to the Petition Date, under the 2015 and 2016 Insurance Policies to resolve any
                             10        claims related to Fires in those policy years. For the avoidance of doubt, the Aggregate Fire
                                       Victim Consideration shall not include any amounts for the Public Entities Settlement which
                             11        shall be satisfied from other Plan financing sources but not from the Aggregate Fire Victim
                             12        Consideration.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                1.7     Allowed means, with reference to any Claim or Interest: (a) any Claim listed in
                                       the Debtors’ Schedules, as such Schedules may be amended from time to time in accordance
      767 Fifth Avenue




                             14        with Bankruptcy Rule 1009, as liquidated, non-contingent, and undisputed, and for which no
                                       contrary proof of Claim has been filed; (b) any Claim or Interest expressly allowed hereunder;
                             15        (c) any Claim (other than a Subrogation Wildfire Claim) or Interest to which a Debtor and the
                             16        holder of such Claim or Interest agree to the amount and priority of the Claim or Interest, which
                                       agreement is approved by a Final Order; (d) any individual Subrogation Wildfire Claim (not
                             17        held by a Consenting Creditor or a party to the Subrogation Wildfire Claim Allocation
                                       Agreement) to which the Subrogation Wildfire Trustee and the holder of such Claim agree to
                             18        the amount of such Claim (e) any Claim or Interest that is compromised, settled or otherwise
                                       resolved or Allowed pursuant to a Final Order (including any omnibus or procedural Final
                             19        Order relating to the compromise, settlement, resolution, or allowance of any Claims) or under
                             20        the Plan; or (f) any Claim or Interest arising on or before the Effective Date as to which no
                                       objection to allowance has been interposed within the time period set forth in the Plan;
                             21        provided, that notwithstanding the foregoing, unless expressly waived by the Plan, the Allowed
                                       amount of Claims or Interests shall be subject to, and shall not exceed the limitations or
                             22        maximum amounts permitted by, the Bankruptcy Code, including sections 502 or 503 of the
                                       Bankruptcy Code, to the extent applicable. The Reorganized Debtors shall retain all Claims
                             23        and defenses with respect to Allowed Claims that are Reinstated or otherwise Unimpaired
                             24        under the Plan.

                             25                1.8    Assigned Rights and Causes of Action means any and all rights, claims,
                                       causes of action, and defenses related thereto relating directly or indirectly to any of the Fires
                             26        that the Debtors may have against vendors, suppliers, third party contractors and consultants
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19      Entered: 12/12/19 17:48:52        Page 7 of
                                                                           95
                                                                                                                                      3


                              1        (including those who provided services regarding the Debtors’ electrical system, system
                                       equipment, inspection and maintenance of the system, and vegetation management), former
                              2        directors and officers of the Debtors solely to the extent of any directors and officers’ Side B
                                       Insurance Coverage, and others as mutually agreed upon by the Plan Proponents and
                              3
                                       identified in the Schedule of Assigned Rights and Causes of Action.
                              4
                                              1.9     Avoidance Action means any action commenced, or that may be commenced,
                              5        before or after the Effective Date pursuant to chapter 5 of the Bankruptcy Code including
                                       sections 544, 545, 547, 548, 549, 550, or 551 of the Bankruptcy Code.
                              6
                                               1.10 Backstop Approval Order means an order of the Bankruptcy Court,
                              7        approving the Backstop Commitment Letters, which order shall be in form and substance
                                       satisfactory to the Debtors and the Backstop Parties.
                              8
                              9               1.11 Backstop Commitment Letters means those certain letter agreements, as may
                                       be amended or modified from time to time in accordance with the terms thereof and the
                             10        Backstop Approval Order, pursuant to which the Backstop Parties have agreed to purchase
                                       shares of New HoldCo Common Stock on the terms and subject to the conditions thereof.
                             11
                                             1.12 Backstop Parties means the parties that have agreed to purchase shares of New
                             12        HoldCo Common Stock on the terms and subject to the conditions of the Backstop
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                       Commitment Letters and the Backstop Approval Order.
                             13
      767 Fifth Avenue




                             14               1.13 Ballot means the form(s) distributed to holders of impaired Claims or Interests
                                       on which the acceptance or rejection of the Plan is to be indicated.
                             15
                                              1.14 Bankruptcy Code means title 11 of the United States Code, as applicable to
                             16        the Chapter 11 Cases.
                             17                1.15 Bankruptcy Court means the United States Bankruptcy Court for the Northern
                                       District of California, having subject matter jurisdiction over the Chapter 11 Cases and, to the
                             18
                                       extent of any reference withdrawal made under section 157(d) of title 28 of the United States
                             19        Code, the District Court.

                             20                1.16 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
                                       promulgated by the United States Supreme Court under section 2075 of title 28 of the United
                             21        States Code, applicable to the Chapter 11 Cases, and any Local Rules of the Bankruptcy Court.
                             22               1.17 Business Day means any day other than a Saturday, a Sunday, or any other day
                                       on which banking institutions in New York, New York are required or authorized to close by
                             23
                                       law or executive order.
                             24
                                               1.18   CAISO means the California Independent System Operator Corporation.
                             25
                                               1.19   Cash means legal tender of the United States of America.
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 8 of
                                                                           95
                                                                                                                                      4


                              1               1.20 Cash Management Order means the Final Order Pursuant to 11 U.S.C. §§
                                       105(a), 345(b), 363(b), and 363(c), and Fed. R. Bankr. P.6003 and 6004 (i) Authorizing
                              2        Debtors to (a) Continue Their Existing Cash Management System, (b) Honor Certain
                                       Prepetition Obligations Related to the Use Thereof, (c) Continue Intercompany Arrangements,
                              3
                                       (d) Continue to Honor Obligations Related to Joint Infrastructure Projects, and (e) Maintain
                              4        Existing Bank Accounts and Business Forms; and (ii) Waiving the Requirements of 11 U.S.C.
                                       § 345(b), dated March 13, 2019 [Docket No. 881].
                              5
                                               1.21 Cause of Action means, without limitation, any and all actions, class actions,
                              6        proceedings, causes of action, controversies, liabilities, obligations, rights, rights of setoff,
                                       recoupment rights, suits, damages, judgments, accounts, defenses, offsets, powers, privileges,
                              7        licenses, franchises, Claims, Avoidance Actions, counterclaims, cross-claims, affirmative
                              8        defenses, third-party claims, Liens, indemnity, contribution, guaranty, and demands of any
                                       kind or character whatsoever, whether known or unknown, asserted or unasserted, reduced to
                              9        judgment or otherwise, liquidated or unliquidated, fixed or contingent, matured or unmatured,
                                       disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or indirect,
                             10        choate or inchoate, secured or unsecured, assertable directly or derivatively, existing or
                                       hereafter arising, in contract or in tort, in law, in equity, or otherwise, whether arising under
                             11        the Bankruptcy Code or any applicable nonbankruptcy law, based in whole or in part upon any
                             12        act or omission or other event occurring on or prior to the Petition Date or during the course
Weil, Gotshal & Manges LLP




                                       of the Chapter 11 Cases, including through the Effective Date. Without limiting the generality
 New York, NY 10153-0119




                             13        of the foregoing, when referring to Causes of Action of the Debtors or their estates, Causes of
                                       Action shall include (a) all rights of setoff, counterclaim, or recoupment and Claims for breach
      767 Fifth Avenue




                             14        of contracts or for breaches of duties imposed by law or equity; (b) the right to object to any
                                       Claim or Interest; (c) Claims (including Avoidance Actions) pursuant to section 362 and
                             15
                                       chapter 5 of the Bankruptcy Code, including sections 510, 542, 543, 544 through 550, or 553;
                             16        (d) Claims and defenses such as fraud, mistake, duress, usury, and any other defenses set forth
                                       in section 558 of the Bankruptcy Code; and (e) any Claims under any state or foreign law,
                             17        including any fraudulent transfer or similar claims.

                             18               1.22 Channeling Injunction means the permanent injunction provided for in
                                       Section 10.7 of the Plan with respect to Fire Claims to be issued pursuant to, and included in,
                             19        the Confirmation Order.
                             20
                                              1.23 Chapter 11 Cases means the jointly administered cases under chapter 11 of the
                             21        Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court
                                       and currently styled In re PG&E Corporation and Pacific Gas and Electric Company, Ch. 11
                             22        Case No. 19-30088 (DM) (Jointly Administered).
                             23               1.24 Chief Executive Officer means William D. Johnson, the current chief
                                       executive officer of HoldCo.
                             24
                                               1.25   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.
                             25
                             26               1.26 Claims Resolution Procedures means, collectively, the Fire Victim Claims
                                       Resolution Procedures and the Subrogation Wildfire Claim Allocation Agreement.
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 9 of
                                                                           95
                                                                                                                                         5


                              1              1.27 Class means any group of Claims or Interests classified herein pursuant to
                                      sections 1122 and 1123(a)(1) of the Bankruptcy Code.
                              2
                                             1.28 Collateral means any property or interest in property of the estate of any Debtor
                              3       subject to a lien, charge, or other encumbrance to secure the payment or performance of a
                              4       Claim, which lien, charge, or other encumbrance is not subject to a Final Order ordering the
                                      remedy of avoidance on any such lien, charge, or other encumbrance under the Bankruptcy
                              5       Code.

                              6              1.29 Collective Bargaining Agreements means, collectively, (a) the IBEW
                                      Collective Bargaining Agreements, (b) the Collective Bargaining Agreement currently in place
                              7       between the Utility and the Engineers and Scientists of California Local 20, IFPTE, and (c) the
                                      Collective Bargaining Agreement currently in place between the Utility and the Service
                              8
                                      Employees International Union.
                              9
                                              1.30 Confirmation Date means the date on which the Clerk of the Bankruptcy Court
                             10       enters the Confirmation Order.

                             11               1.31 Confirmation Hearing means the hearing to be held by the Bankruptcy Court
                                      regarding confirmation of the Plan, as such hearing may be adjourned or continued from time
                             12       to time.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                1.32   Consenting Creditors has the meaning set forth in Subrogation Claims RSA.
      767 Fifth Avenue




                             14
                                            1.33 Consenting Fire Claimant Professionals has the meaning set forth in the Tort
                             15       Claimants RSA.

                             16             1.34 Confirmation Order means the order of the Bankruptcy Court confirming the
                                      Plan pursuant to section 1129 of the Bankruptcy Code and approving the transactions
                             17       contemplated thereby, which shall be in form and substance acceptable to the Debtors.
                             18                1.35   CPUC means the California Public Utilities Commission.
                             19
                                              1.36 CPUC Approval means all necessary approvals, authorizations and final
                             20       orders from the CPUC to implement the Plan, and to participate in the Go-Forward Wildfire
                                      Fund, including: (a) satisfactory provisions pertaining to authorized return on equity and
                             21       regulated capital structure; (b) a disposition of proposals for certain potential changes to the
                                      Utility’s corporate structure and authorizations to operate as a utility; (c) satisfactory resolution
                             22       of claims for monetary fines or penalties under the California Public Utilities Code for
                                      prepetition conduct; (d) approval (or exemption from approval) of the financing structure and
                             23
                                      securities to be issued under Article VI of the Plan, including one or more financing orders
                             24       approving the Wildfire Victim Recovery Bonds; (e) approval of any hedges executed by the
                                      Utility in consultation with the CPUC staff; and (f) any approvals or determinations with
                             25       respect to the Plan and related documents that may be required by the Wildfire Legislation
                                      (A.B. 1054).
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52         Page 10
                                                                          of 95
                                                                                                                                      6


                              1              1.37 Creditors Committee means the statutory committee of unsecured creditors
                                      appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the
                              2       Bankruptcy Code.
                              3               1.38 Cure Amount means the payment of Cash or the distribution of other property
                              4       (as the parties may agree or the Bankruptcy Court may order) as necessary to (a) cure a
                                      monetary default, as required by section 365(a) of the Bankruptcy Code by the Debtors in
                              5       accordance with the terms of an executory contract or unexpired lease of the Debtors, and (b)
                                      permit the Debtors to assume or assume and assign such executory contract or unexpired lease
                              6       under section 365(a) of the Bankruptcy Code.
                              7               1.39 D&O Liability Insurance Policies means all unexpired directors’, managers’,
                                      and officers’ liability insurance policies (including any “tail policy”) of either of the Debtors.
                              8
                              9                1.40   Debtors means, collectively, HoldCo and the Utility.

                             10              1.41 DIP Facilities means the senior secured postpetition credit facilities approved
                                      pursuant to the DIP Facility Order, as the same may be amended, modified, or supplemented
                             11       from time to time through the Effective Date in accordance with the terms of the DIP Facility
                                      Documents and the DIP Facility Order.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                             1.42 DIP Facility Agents means JPMorgan Chase Bank, N.A., solely in its capacity
                             13       as administrative agent under the DIP Facility Documents, and Citibank, N.A., solely in its
      767 Fifth Avenue




                             14       capacity as collateral agent under the DIP Facility Documents, and their respective successors,
                                      assigns, or any replacement agents appointed pursuant to the terms of the DIP Facility
                             15       Documents.

                             16               1.43 DIP Facility Claim means any Claim arising under, or related to, the DIP
                                      Facility Documents.
                             17
                                             1.44 DIP Facility Credit Agreement means that certain Senior Secured
                             18
                                      Superpriority Debtor-In-Possession Credit, Guaranty and Security Agreement, dated as of
                             19       February 1, 2019, by and among the Utility as borrower, HoldCo as guarantor, the DIP Facility
                                      Agents, and the DIP Facility Lenders, as the same has been or may be further amended,
                             20       modified, or supplemented from time to time.

                             21              1.45 DIP Facility Documents means, collectively, the DIP Facility Credit
                                      Agreement and all other “Loan Documents” (as defined therein), and all other agreements,
                             22       documents, and instruments delivered or entered into pursuant thereto or entered into in
                             23       connection therewith (including any collateral documentation) (in each case, as amended,
                                      supplemented, restated, or otherwise modified from time to time).
                             24
                                             1.46 DIP Facility Lenders means the lenders under the DIP Facility Credit
                             25       Agreement and each other party that becomes a lender thereunder from time to time in
                                      accordance with the terms of the DIP Facility Credit Agreement.
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 11
                                                                         of 95
                                                                                                                                     7


                              1              1.47 DIP Facility Order means the Final Order Pursuant to 11 U.S.C. §§ 105, 362,
                                      363, 503 and 507, Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 and (i) Authorizing the
                              2       Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing, (ii) Granting Liens
                                      and Superpriority Claims, (iii) Modifying the Automatic Stay, and (iv) Granting Related Relief
                              3
                                      [Docket No. 1091], dated March 27, 2019, as may be amended, modified, or supplemented
                              4       from time to time through the Effective Date.

                              5              1.48 DIP Letters of Credit means any letters of credit issued by a DIP Facility
                                      Lender pursuant to the DIP Facility Credit Agreement.
                              6
                                             1.49 Disallowed means a Claim, or any portion thereof, (a) that has been disallowed
                              7       by a Final Order, agreement between the holder of such Claim and the applicable Debtor, or
                                      the Plan; (b) that is listed in the Debtors’ Schedules, as such Schedules may be amended,
                              8
                                      modified, or supplemented from time to time in accordance with Bankruptcy Rule 1009, at
                              9       zero ($0) dollars or as contingent, disputed, or unliquidated and as to which no proof of Claim
                                      has been filed by the applicable deadline or deemed timely filed with the Bankruptcy Court
                             10       pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy Court or
                                      applicable law; or (c) that is not listed in the Debtors’ Schedules and as to which no proof of
                             11       Claim has been timely filed by the applicable deadline or deemed timely filed with the
                                      Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
                             12
Weil, Gotshal & Manges LLP




                                      Court or under applicable law.
 New York, NY 10153-0119




                             13
                                             1.50 Disbursing Agent means the Utility (or such Entity designated by the Debtors
      767 Fifth Avenue




                             14       and without the need for any further order of the Bankruptcy Court) in its capacity as a
                                      disbursing agent pursuant to Section 5.6 hereof.
                             15
                                             1.51 Disclosure Statement means the disclosure statement relating to the Plan,
                             16       including, all schedules, supplements, and exhibits thereto, as approved by the Bankruptcy
                             17       Court pursuant to section 1125 of the Bankruptcy Code.

                             18              1.52 Disclosure Statement Order means a Final Order finding that the Disclosure
                                      Statement contains adequate information pursuant to section 1125 of the Bankruptcy Code.
                             19
                                              1.53 Disputed means with respect to a Claim or any portion thereof (a) that is neither
                             20       Allowed nor Disallowed under the Plan or a Final Order, nor deemed Allowed under sections
                                      502, 503, or 1111 of the Bankruptcy Code; (b) that has not been Allowed and is listed as
                             21       unliquidated, contingent, or disputed in the Schedules; (c) that is a Subrogation Wildfire Claim
                             22       (i) not held by a Consenting Creditor or (ii) a party to the Subrogation Wildfire Claim
                                      Allocation Agreement; or (d) for which a proof of Claim has been filed and related to which
                             23       the Debtors or any party in interest has interposed a timely objection or request for estimation,
                                      and such objection or request for estimation has not been withdrawn or determined by a Final
                             24       Order.
                             25               1.54 Distribution Record Date means the Effective Date, unless otherwise
                                      provided in the Plan or designated by the Bankruptcy Court. The Distribution Record Date
                             26
                                      shall not apply to Securities of the Debtors deposited with DTC, the holders of which shall
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 12
                                                                         of 95
                                                                                                                                     8


                              1       receive a distribution in accordance with Article V of this Plan and, as applicable, the
                                      customary procedures of DTC.
                              2
                                              1.55 District Court means the United States District Court for the Northern District
                              3       of California having subject matter jurisdiction over the Chapter 11 Cases.
                              4
                                               1.56   DTC means the Depository Trust Company.
                              5
                                              1.57 Effective Date means a Business Day on or after the Confirmation Date
                              6       selected by the Debtors, on which the conditions to the effectiveness of the Plan specified in
                                      Section 9.2 hereof have been satisfied or otherwise effectively waived in accordance with the
                              7       terms hereof.
                              8               1.58 Eligible Offeree has the meaning set forth in the Rights Offering Procedures,
                                      if applicable.
                              9
                             10               1.59 Employee Benefit Plans means any written contracts, agreements, policies,
                                      programs, and plans (including any related trust or other funding vehicle) governing any
                             11       obligations relating to compensation, reimbursement, indemnity, health care benefits,
                                      disability benefits, deferred compensation benefits, travel benefits, vacation and sick leave
                             12       benefits, savings, severance benefits, retirement benefits, welfare benefits, relocation
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      programs, life insurance, and accidental death and dismemberment insurance, including
                             13       written contracts, agreements, policies, programs, and plans for bonuses and other incentives
      767 Fifth Avenue




                             14       or compensation for the current and former directors, officers, and employees, as applicable,
                                      of any of the Debtors.
                             15
                                               1.60   Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.
                             16
                                               1.61 Exculpated Parties means collectively, and, in each case, in their capacities as
                             17       such: (a) the Debtors and Reorganized Debtors; (b) the DIP Facility Agents; (c) the DIP
                                      Facility Lenders; (d) the Exit Financing Agents; (e) the Exit Financing Lenders; [(f) the
                             18
                                      Funded Debt Trustees;] (g) the HoldCo Revolver Lenders; (h) the HoldCo Term Loan Lenders;
                             19       [(i) the Utility Revolver Lenders; (j) the Utility Term Loan Lenders;] (k) the Public Entities
                                      Releasing Parties; (l) the Statutory Committees; (m) the Backstop Parties; (n) the Consenting
                             20       Creditors; (o) the Shareholder Proponents; and (p) with respect to each of the foregoing entities
                                      (a) through (o), such entities’ predecessors, successors, assigns, subsidiaries, affiliates,
                             21       managed accounts and funds, current and former officers and directors, principals, equity
                                      holders, members, partners, managers, employees, subcontractors, agents, advisory board
                             22
                                      members, restructuring advisors, financial advisors, attorneys, accountants, investment
                             23       bankers, consultants, representatives, management companies, fund advisors (and employees
                                      thereof), and other professionals, and such entities’ respective heirs, executors, estates,
                             24       servants, and nominees, in each case in their capacity as such.
                             25               1.62 Exit Financing means, collectively, the Exit Revolver Facility, and all other
                                      indebtedness to be incurred by the Reorganized Debtors on or about the Effective Date as part
                             26       of the Plan Funding.
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 13
                                                                         of 95
                                                                                                                                     9


                              1              1.63 Exit Financing Agents means, collectively, the Exit Revolver Facility Agent
                                      and any other facility agent or indenture trustee acting in such capacity under the Exit
                              2       Financing Documents.
                              3               1.64 Exit Financing Documents means, collectively, the Exit Revolver Facility
                              4       Documents and all other agreements, indentures, documents, and instruments delivered or
                                      entered into pursuant to or in connection with the Exit Financing (including any guarantee
                              5       agreements and collateral documentation) (in each case, as amended, supplemented, restated,
                                      or otherwise modified from time to time).
                              6
                                            1.65 Exit Financing Lenders means, collectively, the Exit Revolver Facility
                              7       Lenders and all other lenders or holders (as applicable) under the Exit Financing Documents.
                              8              1.66 Exit Financing Term Sheets means those certain term sheets that shall be
                              9       included in the Plan Supplement that set forth the principal terms of the Exit Financing.

                             10              1.67 Exit Revolver Facility means any revolving loan facility provided to the
                                      Reorganized Utility or Reorganized HoldCo, pursuant to the Exit Revolver Facility
                             11       Documents, including the Exit Revolver Facility Credit Agreement, as contemplated by, and
                                      which shall be consistent with, the Exit Financing Term Sheets.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                              1.68 Exit Revolver Facility Agent means the administrative agent or collateral
                             13       agent (if applicable) under the Exit Revolver Facility Credit Agreement, its successors, assigns,
      767 Fifth Avenue




                             14       or any replacement agent appointed pursuant to the terms of the Exit Revolver Facility
                                      Documents.
                             15
                                             1.69 Exit Revolver Facility Credit Agreement means the credit agreement
                             16       providing for the Exit Revolver Facility, including all agreements, notes, instruments, and any
                                      other documents delivered pursuant thereto or in connection therewith (in each case, as
                             17       amended, supplemented, restated, or otherwise modified from time to time), as contemplated
                             18       by, and which shall be consistent with, the Exit Financing Term Sheets.

                             19               1.70 Exit Revolver Facility Documents means, collectively, the Exit Revolver
                                      Facility Credit Agreement and all other agreements, documents, and instruments delivered or
                             20       entered into pursuant thereto or in connection therewith (including any guarantee agreements
                                      and collateral documentation) (in each case, as amended, supplemented, restated, or otherwise
                             21       modified from time to time), each of which shall be, to the extent applicable, consistent with
                                      the Exit Financing Term Sheets.
                             22
                             23               1.71 Exit Revolver Facility Lenders means each person who on the Effective Date
                                      shall become a lender under the Exit Revolver Facility Documents.
                             24
                                             1.72 Federal Judgment Rate means the interest rate of 2.59% as provided under 28
                             25       U.S.C. § 1961(a), calculated as of the Petition Date in accordance with In re Cardelucci, 285
                                      F.3d 1231 (9th Cir. 2002).
                             26
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 14
                                                                         of 95
                                                                                                                                       10


                              1                1.73 Final Order means an order or judgment of the Bankruptcy Court entered by
                                      the Clerk of the Bankruptcy Court on the docket in the Chapter 11 Cases which has not been
                              2       reversed, vacated, or stayed and as to which (a) the time to appeal, petition for certiorari, or
                                      move for a new trial, reargument, or rehearing has expired and as to which no appeal, petition
                              3
                                      for certiorari, or other proceeding for a new trial, reargument, or rehearing shall then be
                              4       pending, or (b) if an appeal, writ of certiorari, new trial, reargument, or rehearing thereof has
                                      been sought, such order or judgment of the Bankruptcy Court shall have been affirmed by the
                              5       highest court to which such order was appealed, or certiorari shall have been denied, or a new
                                      trial, reargument, or rehearing shall have been denied or resulted in no modification of such
                              6       order, and the time to take any further appeal, petition for certiorari, or move for a new trial,
                                      reargument, or rehearing shall have expired; provided, that no order or judgment shall fail to
                              7
                                      be a Final Order solely because of the possibility that a motion under Rule 60 of the Federal
                              8       Rules of Civil Procedure has been or may be filed with respect to such order or judgment. The
                                      susceptibility of a Claim to a challenge under section 502(j) of the Bankruptcy Code shall not
                              9       render a Final Order not a Final Order.
                             10                1.74 Fire Claim means any Claim against the Debtors in any way arising out of the
                                      Fires, including, but not limited to, any Claim resulting from the Fires for (a) general and/or
                             11       specific damages, including any Claim for personal injury, wrongful death, emotional distress
                             12       and similar claims, pavement fatigue, damage to culverts, ecosystem service losses, municipal
Weil, Gotshal & Manges LLP




                                      budget adjustments/reallocation, lost revenue and tax impacts, local share of reimbursed fire
 New York, NY 10153-0119




                             13       clean-up costs, future estimated infrastructure costs, water service losses, lost landfill capacity,
                                      costs related to unmet housing (e.g., housing market impact due to the Fires and adjustments
      767 Fifth Avenue




                             14       for increased homeless population), and/or hazard mitigation costs (including, watershed
                                      restoration and hazardous tree removal expenses); (b) damages for repair, depreciation and/or
                             15
                                      replacement of damaged, destroyed, and/or lost personal and/or real property; (c) damages for
                             16       loss of the use, benefit, goodwill, and enjoyment of real and/or personal property; (d) damages
                                      for loss of wages, earning capacity and/or business profits and/or any related displacement
                             17       expenses; (e) economic losses; (f) damages for wrongful injuries to timber, trees, or underwood
                                      under California Civil Code § 3346; (g) damages for injuries to trees under California Code of
                             18       Civil Procedure § 733; (h) punitive and exemplary damages under California Civil Code §§
                                      733 and 3294, California Public Utilities Code § 2106, or otherwise, (i) restitution; (j) fines or
                             19
                                      penalties; (k) any and all costs of suit, including all attorneys’ fees and expenses, expert fees,
                             20       and related costs, including all attorneys and other fees under any theory of inverse
                                      condemnation; (l) for prejudgment and/or postpetition interest; (m) other litigation costs
                             21       stemming from the Fires; and (n) declaratory and/or injunctive relief. For avoidance of doubt
                                      and without prejudice to the Debtors’ right to object to any such Claim, “Fire Claim” shall not
                             22       include any (y) Claim for substantial contribution under section 503(b) of the Bankruptcy
                                      Code, or (z) any Subordinated Debt Claim and HoldCo Common Interest. The Fire Claims
                             23
                                      shall not include claims arising from any fire other than the Fires (including, without limitation,
                             24       the Kincade Fire or any postpetition fire) or any Administrative Expense Claims.

                             25              1.75 Fire Victim Claim means any Fire Claim that is not a Public Entities Wildfire
                                      Claim or a Subrogation Wildfire Claim.
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 15
                                                                          of 95
                                                                                                                                    11


                              1               1.76 Fire Victim Claims Resolution Procedures means the procedures for the
                                      resolution, liquidation, and payment of Fire Victim Claims by the Fire Victim Trust,
                              2       substantially in the form included in the Plan Supplement, which shall comply with Section
                                      4.18(f)(ii) hereof.
                              3
                              4              1.77 Fire Victim Equity Value means 14.9 multiplied by the Normalized Estimated
                                      Net Income as of a date to be agreed upon [among the parties to the Tort Claimants RSA].
                              5
                                              1.78 Fire Victim Trust means one or more trusts established on the Effective Date,
                              6       in accordance with Section 6.7 of the Plan to, among other purposes, administer, process, settle,
                                      resolve, satisfy, and pay Fire Victim Claims, and prosecute or settle the Assigned Rights and
                              7       Causes of Action.
                              8              1.79 Fire Victim Trust Agreement means that certain trust agreement or
                              9       agreements by and among the Debtors, the Fire Victim Trust, and the Fire Victim Trustee,
                                      substantially in the form included in the Plan Supplement.
                             10
                                             1.80 Fire Victim Trustee means the Person or Persons selected by [the Consenting
                             11       Fire Claimant Professionals and the Tort Claimants Committee], subject to the approval of the
                                      Bankruptcy Court, and identified in the Plan Supplement, to serve as the trustee(s) of the Fire
                             12       Victim Trust, and any successor thereto, appointed pursuant to the Fire Victim Trust
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      Agreement.
                             13
      767 Fifth Avenue




                             14              1.81 Fire Victim Trust Oversight Committee means the oversight committee
                                      appointed by [the Consenting Fire Claimant Professionals and the Tort Claimants Committee]
                             15       to oversee the Fire Victim Trust in accordance with the Plan and the Fire Victim Trust
                                      Agreement.
                             16
                                            1.82 Fires means the fires that occurred in Northern California, listed on Exhibit A
                             17       annexed hereto.
                             18
                                             1.83 Funded Debt Claims means, collectively, the HoldCo Funded Debt Claims
                             19       and the Utility Funded Debt Claims.

                             20               1.84 Funded Debt Documents means, collectively, the HoldCo Revolver
                                      Documents, the HoldCo Term Loan Documents, the PC Bond Loan Documents, the PC Bond
                             21       LOC Documents, the Utility Revolver Documents, the Utility Term Loan Documents, and the
                                      Utility Senior Notes Documents.
                             22
                                              1.85 Funded Debt Trustees means, collectively, the HoldCo Revolver Agent, the
                             23
                                      HoldCo Term Loan Agent, the Utility Revolver Agent, the Utility Term Loan Agent, and the
                             24       Utility Senior Notes Trustee.

                             25              1.86 General Unsecured Claim means any Claim, other than a DIP Facility Claim,
                                      Administrative Expense Claim, Professional Fee Claim, Priority Tax Claim, Other Secured
                             26       Claim, Priority Non-Tax Claim, Funded Debt Claim, Workers’ Compensation Claim, 2001
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 16
                                                                         of 95
                                                                                                                                   12


                              1       Utility Exchange Claim, Fire Claim, Intercompany Claim, or Subordinated Debt Claim, that is
                                      not entitled to priority under the Bankruptcy Code or any Final Order. General Unsecured
                              2       Claims shall include any (a) Prepetition Executed Settlement Claim and (b) Claim for damages
                                      resulting from or otherwise based on the Debtors’ rejection of an executory contract or
                              3
                                      unexpired lease.
                              4
                                             1.87 Ghost Ship Fire means the fire known as the “Ghost Ship Fire” which occurred
                              5       in Oakland, California on December 2, 2016.

                              6              1.88 Go-Forward Wildfire Fund means a long-term, state-wide fund established,
                                      pursuant to section 3292(a) of the California Public Utilities Code and the Wildfire Legislation
                              7       (A.B. 1054), to pay for certain future wildfire obligations, the terms of which are set forth in
                                      the Wildfire Legislation (A.B. 1054).
                              8
                              9             1.89 Governmental Unit has the meaning set forth in section 101(27) of the
                                      Bankruptcy Code.
                             10
                                               1.90   HoldCo means Debtor PG&E Corporation, a California corporation.
                             11
                                             1.91 HoldCo Common Interest means any HoldCo Interest which results or arises
                             12       from the existing common stock of HoldCo, and any Claim against HoldCo subject to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      subordination pursuant to section 510(b) of the Bankruptcy Code arising from or related to the
                             13       common stock of HoldCo.
      767 Fifth Avenue




                             14
                                               1.92   HoldCo Fire Victim Claim means any Fire Victim Claim against HoldCo.
                             15
                                             1.93 HoldCo Funded Debt Claims means, collectively, the HoldCo Revolver
                             16       Claims and the HoldCo Term Loan Claims.

                             17               1.94 HoldCo General Unsecured Claim means any General Unsecured Claim
                                      against HoldCo.
                             18
                                            1.95      HoldCo Intercompany Claim means any Intercompany Claim against
                             19
                                      HoldCo.
                             20
                                              1.96 HoldCo Interest means any Interest in HoldCo immediately prior to the
                             21       Effective Date.

                             22            1.97 HoldCo Other Interest means any HoldCo Interest that is not a HoldCo
                                      Common Interest.
                             23
                                            1.98      HoldCo Other Secured Claim means any Other Secured Claim against
                             24       HoldCo.
                             25
                                            1.99      HoldCo Priority Non-Tax Claim means any Priority Non-Tax Claim against
                             26       HoldCo.

                             27
                             28

                              Case: 19-30088    Doc# 5101     Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 17
                                                                        of 95
                                                                                                                               13


                              1              1.100 HoldCo Public Entities Wildfire Claim means any Public Entities Wildfire
                                      Claim against HoldCo.
                              2
                                              1.101 HoldCo Revolver Agent means such entity or entities acting as administrative
                              3       agent under the HoldCo Revolver Documents, and any of their respective successors, assigns,
                              4       or replacement agents appointed pursuant to the terms of the HoldCo Revolver Documents.

                              5             1.102 HoldCo Revolver Claim means any Claim arising under, or related to, the
                                      HoldCo Revolver Documents.
                              6
                                             1.103 HoldCo Revolver Credit Agreement means that certain Second Amended and
                              7       Restated Credit Agreement, dated as of April 27, 2015, by and among HoldCo, the HoldCo
                                      Revolver Agent, and the HoldCo Revolver Lenders, as amended, supplemented, restated, or
                              8       otherwise modified from time to time.
                              9
                                              1.104 HoldCo Revolver Documents means, collectively, the HoldCo Revolver
                             10       Credit Agreement and all other “Loan Documents” (as defined therein), and all other
                                      agreements, documents, and instruments delivered or entered into pursuant thereto or entered
                             11       into in connection therewith (in each case, as amended, supplemented, restated, or otherwise
                                      modified from time to time).
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                             1.105 HoldCo Revolver Lenders means the lenders under the HoldCo Revolver
                             13       Credit Agreement and each other party that becomes a lender thereunder from time to time in
      767 Fifth Avenue




                             14       accordance with the terms of the HoldCo Revolver Credit Agreement.

                             15               1.106 HoldCo Subordinated Debt Claim means any Claim against HoldCo that is
                                      subject to subordination under section 510(b) of the Bankruptcy Code, including any Claim
                             16       for reimbursement, indemnification or contribution, but excluding any HoldCo Common
                                      Interest.
                             17
                                              1.107 HoldCo Subrogation Wildfire Claim means any Subrogation Wildfire Claim
                             18
                                      against HoldCo.
                             19
                                             1.108 HoldCo Term Loan Agent means Mizuho Bank, Ltd. solely in its capacity as
                             20       administrative agent under the HoldCo Term Loan Documents, its successors, assigns, or any
                                      replacement agent appointed pursuant to the terms of the HoldCo Term Loan Documents.
                             21
                                            1.109 HoldCo Term Loan Claim means any Claim arising under, or related to, the
                             22       HoldCo Term Loan Documents.
                             23              1.110 HoldCo Term Loan Credit Agreement means that certain Term Loan
                             24       Agreement, dated as of April 16, 2018, by and among HoldCo, as borrower, the HoldCo Term
                                      Loan Agent, and the HoldCo Term Loan Lenders, as amended, supplemented, restated, or
                             25       otherwise modified from time to time.

                             26
                             27
                             28

                              Case: 19-30088   Doc# 5101     Filed: 12/12/19    Entered: 12/12/19 17:48:52       Page 18
                                                                       of 95
                                                                                                                                     14


                              1               1.111 HoldCo Term Loan Documents means, collectively, the HoldCo Term Loan
                                      Credit Agreement and all other “Loan Documents” (as defined therein), including all other
                              2       agreements, documents, and instruments delivered or entered into pursuant thereto or entered
                                      into in connection therewith (in each case, as amended, supplemented, restated, or otherwise
                              3
                                      modified from time to time).
                              4
                                             1.112 HoldCo Term Loan Lenders means the lenders under the HoldCo Term Loan
                              5       Credit Agreement and each other party that becomes a lender thereunder from time to time in
                                      accordance with the terms of the HoldCo Term Loan Credit Agreement.
                              6
                                             1.113 HoldCo Workers’ Compensation Claim means any Workers’ Compensation
                              7       Claim against HoldCo.
                              8              1.114 IBEW Collective Bargaining Agreements mean, collectively, the two (2)
                              9       Collective Bargaining Agreements currently in place between the Utility and IBEW Local
                                      1245: (i) the IBEW Physical Agreement, and (ii) the IBEW Clerical Agreement.
                             10
                                             1.115 IBEW Local 1245 means Local Union No. 1245 of the International
                             11       Brotherhood of Electrical Workers.
                             12               1.116 Impaired means, with respect to a Claim, Interest, or Class of Claims or
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      Interests, “impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy
                             13       Code.
      767 Fifth Avenue




                             14
                                              1.117 Indemnification Obligation means each of the Debtors’ indemnification
                             15       obligations existing or outstanding prior to the Effective Date, whether arising by statute,
                                      agreement, in the bylaws, certificates of incorporation or formation, limited liability company
                             16       agreements, other organizational or formation documents, board resolutions, management or
                                      indemnification agreements, or employment or other contracts, for their current and former
                             17       directors, officers, managers, employees, attorneys, accountants, restructuring advisors,
                             18       financial advisors, investment bankers, and other professionals and agents of the Debtors, as
                                      applicable.
                             19
                                             1.118 Insurance Policies means any insurance policy issued to any of the Debtors or
                             20       under which the Debtors have sought or may seek coverage, including the D&O Liability
                                      Insurance Policies.
                             21
                                             1.119 Intercompany Claim means any Claim against a Debtor held by either another
                             22       Debtor or by a non-Debtor affiliate which is controlled by a Debtor (excluding any Claims of
                             23       an individual).

                             24               1.120 Interest means (a) any equity security (as defined in section 101(16) of the
                                      Bankruptcy Code) of a Debtor, including all units, shares, common stock, preferred stock,
                             25       partnership interests, or other instrument evidencing any fixed or contingent ownership interest
                                      in any Debtor, including any option, warrant, or other right, contractual or otherwise, to acquire
                             26       any such interest in a Debtor, whether or not transferable and whether fully vested or vesting
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 19
                                                                         of 95
                                                                                                                                     15


                              1       in the future, that existed immediately before the Effective Date and (b) any Claim against any
                                      Debtor subject to subordination pursuant to section 510(b) of the Bankruptcy Code arising
                              2       from or related to any of the foregoing.
                              3             1.121 Interim Compensation Order means the Order Pursuant to 11 U.S.C. §§ 331
                              4       and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for Interim
                                      Compensation and Reimbursement of Expenses of Professionals [Docket No. 701].
                              5
                                             1.122 Kincade Fire means the wildfire which started on October 23, 2019 in the area
                              6       northeast of Geyserville, in Sonoma County, California.

                              7                1.123 Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.
                              8               1.124 Management Incentive Plan means the post-emergence management
                                      incentive plan for certain of the Reorganized Debtors’ employees on the terms set forth in the
                              9
                                      Management Incentive Plan Term Sheet that may be established and implemented at the
                             10       discretion of the New Board on or after the Effective Date.

                             11               1.125 Management Incentive Plan Term Sheet means that certain term sheet that
                                      sets forth the principal terms of the Management Incentive Plan.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                            1.126 New Board means, on and as of the Effective Date, the board of directors of
                             13       Reorganized HoldCo, and the board of directors of the Reorganized Utility, as applicable.
      767 Fifth Avenue




                             14              1.127 New HoldCo Common Stock means the common stock of HoldCo issued in
                             15       connection with the implementation of the Plan.

                             16               1.128 New Organizational Documents means, if applicable, the forms of articles of
                                      incorporation or other forms of organizational documents and bylaws, as applicable, of the
                             17       Reorganized Debtors, substantially in the form included in the Plan Supplement and which
                                      shall be in form and substance acceptable to the Debtors.
                             18
                                               1.129 Non-cash Recovery has the meaning set forth in Subrogation Claims RSA.
                             19

                             20               1.130 Normalized Estimated Net Income shall mean, in each case with respect to
                                      the estimated year 2021, (a) on a component-by-component basis (e.g., distribution,
                             21       generation, gas transmission and storage, and electrical transmission), the sum of (i) the
                                      Utility’s estimated earning rate base for such component, times (ii) the equity percentage of
                             22       the Utility’s authorized capital structure, times (iii) the Utility’s authorized rate of return on
                                      equity for such component, less (b) the projected post-tax difference in interest expense or
                             23       preferred dividends for the entire company and the authorized interest expense or preferred
                             24       dividends expected to be collected in rates based on the capital structure in the approved Plan,
                                      if any, less (c) the amount of the Utility’s post-tax annual contribution to the Go-Forward
                             25       Wildfire Fund.

                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 20
                                                                         of 95
                                                                                                                                      16


                              1               1.131 North Bay Public Entities means, collectively, (a) the City of Clearlake, a
                                      California municipal corporation duly organized and existing by virtue of the laws of the State
                              2       of California; (b) the City of Napa, a California municipal corporation duly organized and
                                      existing by virtue of the laws of the State of California; (c) the City of Santa Rosa, a California
                              3
                                      municipal corporation duly organized and existing by virtue of the laws of the State of
                              4       California; (d) the County of Lake, a general law county and political subdivision of the State
                                      of California duly organized and existing by virtue of the laws of the State of California; (e)
                              5       Lake County Sanitation District, a sanitary district organized under the laws of the State of
                                      California; (f) the County of Mendocino, a general law county and political subdivision of the
                              6       State of California, duly organized and existing by virtue of the laws of the State of California;
                                      (g) Napa County, a general law county and political subdivision of the State of California, duly
                              7
                                      organized and existing by virtue of the laws of the State of California; (h) the County of
                              8       Nevada, a general law county and political subdivision of the State of California, duly
                                      organized and existing by virtue of the laws of the State of California; (i) the County of
                              9       Sonoma, a general law county and political subdivision of the State of California, duly
                                      organized and existing by virtue of the laws of the State of California; (j) the Sonoma County
                             10       Agricultural Preservation and Open Space District, a public agency formed pursuant to the
                                      Public Resources code sections 5500, et seq.; (k) Sonoma County Community Development
                             11
                                      Commission, a public and corporate entity pursuant to section 34110 of the California Health
                             12       & Safety Code; (l) Sonoma County Water Agency, a public agency of the State of California;
Weil, Gotshal & Manges LLP




                                      (m) Sonoma Valley County Sanitation District, a sanitary district organized under the laws of
 New York, NY 10153-0119




                             13       the State of California; and (n) the County of Yuba, a general law county and political
                                      subdivision of the State of California, duly organized and existing by virtue of the laws of the
      767 Fifth Avenue




                             14       State of California.
                             15
                                             1.132 Ordinary Course Professionals Order means the Order Pursuant to 11
                             16       U.S.C. §§ 105(a), 327, 328, and 330 Authorizing the Debtors to Employ Professionals Used in
                                      the Ordinary Course of Business Nunc Pro Tunc to the Petition Date, dated February 28, 2019
                             17       [Docket No. 707].

                             18               1.133 Other Secured Claim means a Secured Claim that is not a DIP Facility Claim
                                      or Priority Tax Claim.
                             19
                                             1.134 PC Bond Documents means, collectively, the PC Bond Loan Documents and
                             20
                                      the PC Bond LOC Documents.
                             21
                                              1.135 PC Bond Loan Documents means each of the following loan agreements, as
                             22       amended, supplemented, restated, or otherwise modified from time to time, (a) Loan
                                      Agreement between the California Infrastructure and Economic Development Bank and the
                             23       Utility, dated August 1, 2009 (Series 2009 A); (b) Loan Agreement between the California
                                      Infrastructure and Economic Development Bank and the Utility, dated August 1, 2009 (Series
                             24       2009 B); (c) Amended and Restated Loan Agreement between California Infrastructure and
                             25       Economic Development Bank and the Utility, dated September 1, 2010 (Series 2008F); (d)
                                      Loan Agreement between the California Infrastructure and Economic Development Bank and
                             26       the Utility, dated April 1, 2010 (Series 2010 E); (e) Loan Agreement between the California

                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19      Entered: 12/12/19 17:48:52         Page 21
                                                                         of 95
                                                                                                                                    17


                              1       Pollution Control Financing Authority and the Utility, dated September 1, 1997 (1997 Series
                                      B-C); (f) First Supplemental Loan Agreement between the California Pollution Control
                              2       Financing Authority and the Utility, dated December 1, 2003 (1997 Series B); (g) Loan
                                      Agreement between the California Pollution Control Financing Authority and the Utility, dated
                              3
                                      May 1, 1996 (1996 Series A-G); (h) First Supplemental Loan Agreement between the
                              4       California Pollution Control Financing Authority and the Utility, dated July 1, 1998 (1996
                                      Series A-G); and (i) Third Supplemental Loan Agreement between the California Pollution
                              5       Control Financing Authority and the Utility, dated December 1, 2003 (1996 Series C, E, F).

                              6               1.136 PC Bond LOC Documents means each of the following reimbursement
                                      agreements, as assigned, amended, supplemented, restated, or otherwise modified from time
                              7       to time: (a) Reimbursement Agreement (Series 2009A) between the Utility and Union Bank,
                              8       N.A., dated June 5, 2014; (b) Reimbursement Agreement (Series 2009B) between the Utility
                                      and Union Bank, N.A., dated June 5, 2014; (c) Reimbursement Agreement between the Utility
                              9       and Canadian Imperial Bank of Commerce, New York Branch relating to California Pollution
                                      Control Financing Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and
                             10       Electric Company) 1997 Series B, dated December 1, 2015; (d) Reimbursement Agreement
                                      between the Utility and Mizuho Bank Ltd. relating to California Pollution Control Financing
                             11       Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric Company)
                             12       1996 Series C, dated December 1, 2015; (e) Reimbursement Agreement between the Utility
Weil, Gotshal & Manges LLP




                                      and Sumitomo Mitsui Banking Corporation relating to California Pollution Control Financing
 New York, NY 10153-0119




                             13       Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric Company)
                                      1996 Series E, dated December 1, 2015; and (f) Reimbursement Agreement between the Utility
      767 Fifth Avenue




                             14       and TD Bank N.A. relating to California Pollution Control Financing Authority Pollution
                                      Control Refunding Revenue Bonds (Pacific Gas and Electric Company) 1996 Series F, dated
                             15
                                      December 1, 2015.
                             16
                                               1.137 Person has the meaning set forth in section 101(41) of the Bankruptcy Code.
                             17
                                           1.138 Petition Date means January 29, 2019, the date on which the Debtors
                             18       commenced the Chapter 11 Cases.

                             19               1.139 Plan means this chapter 11 plan, as the same may be amended, supplemented,
                                      or modified from time to time in accordance with the provisions of the Bankruptcy Code and
                             20       the terms hereof.
                             21
                                              1.140 Plan Document means any of the documents, other than this Plan, to be
                             22       executed, delivered, assumed, or performed in connection with the occurrence of the Effective
                                      Date, including the documents to be included in the Plan Supplement, all of which shall be in
                             23       form and substance as provided herein and acceptable to the Plan Proponents.
                             24              1.141 Plan Funding means, collectively, (a) the proceeds from the incurrence of the
                                      Exit Financing and the Wildfire Victim Recovery Bonds or other securitized bonds (if
                             25       applicable), (b) the proceeds of any Rights Offering, if implemented, (c) any other sources of
                             26       funding used for distributions under the Plan, including from any underwritten primary or
                                      secondary equity offering, a direct equity investment, and/or other equity-linked securities, and
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 22
                                                                         of 95
                                                                                                                                     18


                              1       (d) Cash on hand. For the avoidance of doubt, Plan Funding does not include any Claim that
                                      has been Reinstated pursuant to the Plan.
                              2
                                               1.142 Plan Supplement means the forms of certain documents effectuating the
                              3       transactions contemplated herein, which documents shall be filed with the Clerk of the
                              4       Bankruptcy Court no later than fourteen (14) days prior to the deadline set to file objections to
                                      the confirmation of the Plan, including, but not limited to: (a) the Schedule of Rejected
                              5       Contracts; (b) the Wildfire Trust Agreements; (c) the New Organizational Documents (to the
                                      extent such New Organizational Documents reflect material changes from the Debtors’
                              6       existing organizational documents and bylaws); (d) to the extent known, information required
                                      to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code; (e) the Exit
                              7       Financing Term Sheets; (f) if applicable, the Wildfire Victim Recovery Bonds Term Sheets;
                              8       (g) the Fire Victim Claims Resolution Procedures; and (h) the Schedule of Assigned Rights
                                      and Causes of Action. Such documents shall be consistent with the terms hereof, provided,
                              9       that, through the Effective Date, the Plan Proponents shall have the right to amend, modify, or
                                      supplement documents contained in, and exhibits to, the Plan Supplement in accordance with
                             10       the terms of the Plan.
                             11                1.143 Prepetition Executed Settlement Claim means any liquidated Claim against
                                      a Debtor, other than a 2001 Utility Exchange Claim, arising from a binding award, agreement,
                             12
Weil, Gotshal & Manges LLP




                                      or settlement fully effective prior to the Petition Date, which for the purposes of the Plan shall
 New York, NY 10153-0119




                             13       be Allowed in the amount set forth in the applicable award, agreement or settlement.
      767 Fifth Avenue




                             14              1.144 Priority Non-Tax Claim means any Claim, other than an Administrative
                                      Expense Claim or a Priority Tax Claim, entitled to priority in payment as specified in section
                             15       507(a)(3), (4), (5), (6), (7), or (9) of the Bankruptcy Code.
                             16               1.145 Priority Tax Claim means any Claim of a Governmental Unit of the kind
                             17       entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy
                                      Code.
                             18
                                             1.146 Professional means an Entity, excluding those Entities entitled to
                             19       compensation pursuant to the Ordinary Course Professionals Order that is retained pursuant to
                                      an order of the Bankruptcy Court in accordance with sections 327, 363, or 1103 of the
                             20       Bankruptcy Code and to be compensated for services rendered pursuant to sections 327, 328,
                                      329, 330, 331, and 363 of the Bankruptcy Code.
                             21

                             22               1.147 Professional Fee Claim means any Administrative Expense Claim for the
                                      compensation of a Professional and the reimbursement of expenses incurred by such
                             23       Professional through and including the Effective Date to the extent such fees and expenses
                                      have not been paid pursuant to any Final Order (including, but not limited to, any fees of a
                             24       Professional held back in accordance with the Interim Compensation Order or otherwise). To
                                      the extent the Bankruptcy Court denies or reduces by a Final Order any amount of a
                             25       Professional’s requested fees and expenses (whether or not paid pursuant to an order granting
                             26       interim allowance), then the amount by which such fees or expenses are reduced or denied
                                      shall reduce the applicable Professional Fee Claim.
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 23
                                                                         of 95
                                                                                                                                  19


                              1               1.148 Professional Fee Escrow Account means an interest-bearing account in an
                                      amount equal to the Professional Fee Reserve Amount and funded by the Debtors in Cash on
                              2       the Effective Date, pursuant to Section 2.2(b) of the Plan.
                              3              1.149 Professional Fee Reserve Amount means the total amount of Professional Fee
                              4       Claims estimated in accordance with Section 2.2(c) of the Plan.

                              5              1.150 Public Entities means, collectively, (a) the North Bay Public Entities; (b) the
                                      Town of Paradise; (c) the County of Butte; (d) the Paradise Park and Recreation District; (e)
                              6       the County of Yuba; and (f) the Calaveras County Water District.

                              7              1.151 Public Entities Operative Complaints means all complaints filed by the
                                      Public Entities in relation to the Fires, including the complaints filed in Calaveras County
                              8       Water District v. PG&E, No. 34-2018-00238630 (Cal. Super. Ct. Sacramento Cty), the Public
                              9       Entity Master Complaint filed in Judicial Council Coordination Proceeding No. 4853, Butte
                                      Fire Cases, No. JCCP 4853 (Cal. Super. Ct. Sacramento Cty.), City of Clearlake v. PG&E
                             10       Corp. et al., No. CV419398 (Cal. Super. Ct. Lake Cty.), City of Napa v. PG&E Corp. et al.,
                                      No. 19CV000148 (Cal. Super. Ct. Napa Cty.), City of Santa Rosa v. Pacific Gas and Electric
                             11       Company, et al., No. SCV-262772 (Cal. Super. Ct. Sonoma Cty.), County of Lake v. PG&E
                                      Corp. et al., No. CV-419417 (Cal. Super. Ct. Lake Cty.), Mendocino County v. PG&E
                             12
Weil, Gotshal & Manges LLP




                                      Corporation et al., No. SCUK-CVPO-18-70440 (Cal. Super. Ct. Mendocino Cty.), Napa
 New York, NY 10153-0119




                             13       County v. PG&E Corporation et al., No. 18CV000238 (Cal. Super. Ct. Napa Cty.), County of
                                      Nevada v. PG&E Corp. et al., No. CU19-083418 (Cal. Super. Ct. Nevada Cty.), County of
      767 Fifth Avenue




                             14       Sonoma v. PG&E Corporation et al., No. SCV-262045 (Cal. Super. Ct. Sonoma Cty.), County
                                      of Yuba v. PG&E Corp. et al., No. CVCV19-00045 (Cal. Super. Ct. Yuba Cty.), the Public
                             15       Entity Master Complaint filed in Judicial Council Coordination Proceeding No. 4955
                                      (California North Bay Fire Cases, No. JCCP 4955 (Cal. Super. Ct. San Francisco Cty.), Butte
                             16
                                      County v. PG&E Corp et al., No. 19CV00151 (Cal. Super. Ct. Butte Cty.) and Town of
                             17       Paradise v. PG&E Corporation et al., No. 19CV00259 (Cal. Super. Ct. Butte Cty.).

                             18              1.152 Public Entities Plan Support Agreements means the Plan Support
                                      Agreements as to Plan Treatment of Public Entities’ Wildfire Claims, each dated June 18,
                             19       2019, by and between the Debtors and the Public Entities.
                             20              1.153 Public Entities Releasing Parties means the Public Entities and any
                                      subsidiary, affiliate, department, agency, political subdivision, or instrumentality thereof.
                             21

                             22               1.154 Public Entities Segregated Defense Fund means a segregated fund
                                      established for the benefit of the Public Entities in the amount of $10 million, which funds
                             23       shall be used by the Reorganized Debtors solely to reimburse the Public Entities for any and
                                      all legal fees and costs associated with the defense or resolution of any Public Entities Third
                             24       Party Claims against a Public Entity, in accordance with the Public Entities Plan Support
                                      Agreements.
                             25
                                             1.155 Public Entities Settlement means the settlement of the Public Entities Wildfire
                             26
                                      Claims pursuant to the terms of the Public Entities Plan Support Agreements and this Plan.
                             27
                             28

                              Case: 19-30088   Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 24
                                                                        of 95
                                                                                                                                       20


                              1              1.156 Public Entities Settlement Distribution Protocol means the $1.0 billion in
                                      Cash, to be deposited in a trust account and distributed in accordance with the Plan and the
                              2       Public Entities Plan Support Agreements, to satisfy the Public Entities Wildfire Claims.
                              3               1.157 Public Entities Third Party Claims means any past, present, or future Claim
                              4       held by entities or individuals other than the Debtors or the Public Entities against the Public
                                      Entities that in any way arises out of or relates to the Fires (other than the Ghost Ship Fire),
                              5       including but not limited to any Claim held by individual plaintiffs or subrogated insurance
                                      carriers against the Public Entities for personal injuries, property damage, reimbursement of
                              6       insurance payments, and/or wrongful death that in any way arises out of or relates to the Fires
                                      (other than the Ghost Ship Fire).
                              7
                                              1.158 Public Entities Wildfire Claim means any Fire Claim against the Debtors,
                              8
                                      including any Claim pleaded or asserted or that could have been pleaded or asserted based on
                              9       the factual allegations set forth in the Public Entities Operative Complaints or that were filed
                                      or could be filed by the Public Entities in connection with the Chapter 11 Cases whether arising
                             10       under California law or any other applicable law of the United States (state or federal) or any
                                      other jurisdiction, in each case whether such claims are absolute or contingent, direct or
                             11       indirect, known or unknown, foreseen or unforeseen, in contract, tort or in equity, under any
                                      theory of law.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                1.159 PX means the California Power Exchange Corporation.
      767 Fifth Avenue




                             14               1.160 Reinstatement means (a) leaving unaltered the legal, equitable, and contractual
                                      rights to which a Claim or Interest entitles the holder of such Claim or Interest in accordance
                             15       with section 1124 of the Bankruptcy Code, or (b) if applicable under section 1124 of the
                                      Bankruptcy Code: (i) curing all prepetition and postpetition defaults other than defaults
                             16       relating to the insolvency or financial condition of the applicable Debtor or its status as a debtor
                             17       under the Bankruptcy Code; (ii) reinstating the maturity date of the Claim; (iii) compensating
                                      the holder of such Claim for damages incurred as a result of its reasonable reliance on a
                             18       contractual provision or such applicable law allowing the Claim’s acceleration; and (iv) not
                                      otherwise altering the legal, equitable or contractual rights to which the Claim entitles the
                             19       holder thereof, and Claims are Reinstated when the requirements for Reinstatement have been
                                      met by Debtors.
                             20
                                              1.161 Released Parties means, collectively, and in each case in their capacities as
                             21
                                      such: (a) the Debtors and Reorganized Debtors; (b) the Tort Claimants Committee; (c) the DIP
                             22       Facility Agents; (d) the DIP Facility Lenders; (e) the Exit Financing Agents; (f) the Exit
                                      Financing Lenders; (g) the Backstop Parties; (h) the Public Entities Releasing Parties; (i) the
                             23       Consenting Creditors (solely in their capacity as holders of Subrogation Wildfire Claims); (j)
                                      the Shareholder Proponents; and (k) with respect to each of the foregoing entities (a) through
                             24       (j), such entities’ predecessors, successors, assigns, subsidiaries, affiliates, managed accounts
                                      and funds, current and former officers and directors, principals, equity holders, members,
                             25
                                      partners, managers, employees, subcontractors, agents, advisory board members, restructuring
                             26       advisors, financial advisors, attorneys, accountants, investment bankers, consultants,
                                      representatives, management companies, fund advisors (and employees thereof), and other
                             27
                             28

                              Case: 19-30088    Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 25
                                                                          of 95
                                                                                                                                       21


                              1       professionals, and such entities’ respective heirs, executors, estates, servants, and nominees, in
                                      each case in their capacity as such.
                              2
                                              1.162 Releasing Parties means, collectively, and, in each case, in their capacities as
                              3       such: (a) the Debtors; (b) the Reorganized Debtors, (c) any holder of a Claim or Interest that
                              4       is solicited and voluntarily indicates on a duly completed Ballot submitted on or before the
                                      Voting Deadline that such holder opts into granting the releases set forth in Section 10.9(b) of
                              5       the Plan to the extent permitted by applicable law, provided that for the avoidance of doubt
                                      any such a holder who does not indicate on their Ballot that they opt into granting such releases
                              6       shall not be a Releasing Party, provided further that such holder’s decision to opt-in or not to
                                      the releases shall not in any way affect the classification or treatment of such Claim or Interest;
                              7       (d) the DIP Facility Agents; (e) the DIP Facility Lenders; (f) the Exit Financing Agents; (g) the
                              8       Exit Financing Lenders; (h) the Funded Debt Trustees; (i) the HoldCo Revolver Lenders; (j)
                                      the HoldCo Term Loan Lenders; (k) the Utility Revolver Lenders; (l) the Utility Term Loan
                              9       Lenders; (m) the holders of Utility Senior Notes Claims; (n) the Public Entities Releasing
                                      Parties; (o) the Statutory Committees; (p) the Backstop Parties; (q) the Consenting Creditors;
                             10       and (r) with respect to each of the foregoing entities (a) through (q), such entities’ predecessors,
                                      successors, assigns, subsidiaries, affiliates, managed accounts and funds, current and former
                             11       officers and directors, principals, equity holders, members, partners, managers, employees,
                             12       subcontractors, agents, advisory board members, restructuring advisors, financial advisors,
Weil, Gotshal & Manges LLP




                                      attorneys, accountants, investment bankers, consultants, representatives, management
 New York, NY 10153-0119




                             13       companies, fund advisors (and employees thereof), and other professionals, and such entities’
                                      respective heirs, executors, estates, servants, and nominees, in each case in their capacity as
      767 Fifth Avenue




                             14       such.
                             15              1.163 Reorganized Debtors means each of the Debtors, or any successor thereto, as
                             16       reorganized, pursuant to and under the Plan, on the Effective Date.

                             17              1.164 Reorganized HoldCo means HoldCo as reorganized, pursuant to and under the
                                      Plan, on the Effective Date.
                             18
                                             1.165 Reorganized Utility means the Utility as reorganized, pursuant to and under
                             19       the Plan, on the Effective Date.
                             20              1.166 Restructuring means the restructuring of the Debtors, the principal terms of
                                      which are set forth in the Plan, the Plan Documents and the Plan Supplement.
                             21

                             22                1.167 Restructuring Transactions has the meaning set forth in Section 6.2(a) of the
                                      Plan.
                             23
                                              1.168 Rights Offering means, if implemented, an offering pursuant to which each
                             24       Eligible Offeree is entitled to receive subscription rights to acquire shares of New HoldCo
                                      Common Stock in accordance with the Plan, the Rights Offering Procedures, and the Backstop
                             25       Commitment Letters.
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 26
                                                                          of 95
                                                                                                                                     22


                              1              1.169 Requisite Consenting Creditors has the meaning set forth in Subrogation
                                      Claims RSA.
                              2
                                              1.170 Rights Offering Procedures means, if applicable, the procedures governing
                              3       and for the implementation of the Rights Offering, as approved by the Bankruptcy Court.
                              4
                                             1.171 Schedule of Assigned Rights and Causes of Action means the schedule to be
                              5       included in the Plan Supplement that is consistent in all respects with the definition of Assigned
                                      Rights and Causes of Action.
                              6
                                             1.172 Schedule of Rejected Contracts means the schedule of executory contracts
                              7       and unexpired leases to be rejected by the Debtors pursuant to the Plan, to be filed as part of
                                      the Plan Supplement.
                              8
                                             1.173 Schedules means the schedules of assets and liabilities and the statements of
                              9
                                      financial affairs filed by the Debtors under section 521 of the Bankruptcy Code, Bankruptcy
                             10       Rule 1007, and the Official Bankruptcy Forms of the Bankruptcy Rules as such schedules and
                                      statements have been or may be amended, supplemented, or modified from time to time.
                             11
                                              1.174 Secured Claim means any Claim secured by a Lien on property in which a
                             12       Debtor’s estate has an interest or that is subject to setoff under section 553 of the Bankruptcy
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      Code, to the extent of the value of the Claim holder’s interest in such estate’s interest in such
                             13       property or to the extent of the amount subject to setoff, as applicable, as determined pursuant
      767 Fifth Avenue




                             14       to sections 506(a) and, if applicable, 1129(b) of the Bankruptcy Code.

                             15                1.175 Securities Act means the Securities Act of 1933, as amended from time to time.

                             16                1.176 Security has the meaning set forth in section 101(49) of the Bankruptcy Code.

                             17               1.177 Side B Insurance Coverage means all director and officer insurance policy
                                      proceeds paid by any insurance carrier to reimburse the Debtors for amounts paid pursuant to
                             18       their indemnification obligations to their former directors and officers in connection with any
                             19       Assigned Rights or Causes of Action under Section 1.8 hereof.

                             20              1.178 Statutory Committees means collectively, the Creditors Committee and the
                                      Tort Claimants Committee.
                             21
                                             1.179 Subordinated Debt Claim means any HoldCo Subordinated Debt Claim and
                             22       any Utility Subordinated Debt Claim.
                             23               1.180 Subrogation Claims RSA means that certain Restructuring Support
                                      Agreement, dated as of September 22, 2019, by and among the Debtors and the Consenting
                             24
                                      Creditors (as defined therein), as amended, supplemented, restated, or otherwise modified from
                             25       time to time, in accordance with its terms.

                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 27
                                                                         of 95
                                                                                                                                    23


                              1               1.181 Subrogation Claims RSA Approval Order means the order of the Bankruptcy
                                      Court, dated [●], 2019, approving the Subrogation Claims RSA and the Allowance of the
                              2       Utility Subrogation Wildfire Claims as provided therein [Docket No. [●]].
                              3               1.182 Subrogation Wildfire Claim means any Fire Claim (other than a Fire Claim
                              4       arising from the Butte Fire (2015) or the Ghost Ship Fire) that arises from subrogation (whether
                                      such subrogation is contractual, equitable, or statutory), assignment (whether such assignment
                              5       is contractual, equitable, or statutory), or otherwise in connection with payments made or to be
                                      made by the applicable insurer to insured tort victims, and whether arising as a matter of state
                              6       or federal law, including, without limitation, under section 509 of the Bankruptcy Code,
                                      including attorneys’ fees and interest. For the avoidance of doubt, Subrogation Wildfire
                              7       Claims shall include both “Paid” and “Reserved” claims, each as defined in the Subrogation
                              8       Claims RSA. Subrogation Wildfire Claims shall not include the claims of any Governmental
                                      Unit (as defined in section 101(27) of the Bankruptcy Code) and any such claims are not the
                              9       subject of, or compromised under, the Subrogation Claims RSA.

                             10              1.183 Subrogation Wildfire Claim Allocation Agreement means the agreement
                                      entered into by and among certain holders of Subrogation Wildfire Claims, and which
                             11       describes the procedures for the payment of Subrogation Wildfire Claims by the Subrogation
                                      Wildfire Trust, consistent with the terms of the Subrogation Claims RSA.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13               1.184 Subrogation Wildfire Trust means one or more trusts established on the
                                      Effective Date, in accordance with Section 6.4 of the Plan, to administer, process, settle,
      767 Fifth Avenue




                             14       resolve, liquidate, satisfy and pay all Subrogation Wildfire Claims.

                             15              1.185 Subrogation Wildfire Trust Advisory Board means the advisory board
                                      appointed by the holders of Subrogation Wildfire Claims in accordance with the Subrogation
                             16       Wildfire Claim Allocation Agreement to oversee the Subrogation Wildfire Trust in accordance
                             17       with the Plan, the Subrogation Wildfire Trust Agreement, and the Subrogation Wildfire Claim
                                      Allocation Agreement.
                             18
                                             1.186 Subrogation Wildfire Trust Agreement means that certain trust agreement or
                             19       agreements substantially in the form included in the Plan Supplement, which shall be in form
                                      and substance satisfactory to the Ad Hoc Subrogation Group (as defined in the Subrogation
                             20       Claims RSA) in accordance with the Subrogation Wildfire Claim Allocation Agreement, and
                                      the Debtors (whose consent will not be unreasonably withheld).
                             21

                             22               1.187 Subrogation Wildfire Trustee means the Person selected by the holders of
                                      Subrogation Wildfire Claims in accordance with the Subrogation Wildfire Claim Allocation
                             23       Agreement to serve as the trustee or trustees of the Subrogation Wildfire Trust, and any
                                      successor thereto, in each case, appointed pursuant to the Subrogation Wildfire Trust
                             24       Agreement; provided that, in the event the Debtors intend that a Subrogation Wildfire Trust
                                      will be funded (at least in part) through the issuance of tax-exempt bonds, the identity of the
                             25       Person or Persons to be selected to serve as the trustee of such Subrogation Wildfire Trust shall
                             26       not impair the use of tax-exempt financing.

                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 28
                                                                         of 95
                                                                                                                                     24


                              1               1.188 Tax Benefits mean the difference between the income taxes actually paid by
                                      the Reorganized Utility and the income taxes that the Reorganized Utility would have paid to
                              2       the taxing authorities for such taxable year absent the net operating losses of the Utility and
                                      any deductions arising from the payment of Fire Victim Claims and Subrogation Claims.
                              3
                              4               1.189 Tax Benefits Payment Agreement means an agreement between the
                                      Reorganized Utility and the Fire Victim Trust pursuant to which the Reorganized Utility agrees
                              5       (a) to pay to the Fire Victim Trust an amount of cash equal to (i) up to $650 million of Tax
                                      Benefits for fiscal year 2020 to be paid on or before January 15, 2021 (the “First Payment
                              6       Date”); and (ii) up to $700 million of Tax Benefits for fiscal year 2021 to be paid on or before
                                      January 15, 2022 (the “Final Payment Date”) plus the amount of any shortfall of the payments
                              7       owed on the First Payment Date and the Final Payment Date so that on the Final Payment Date,
                              8       the Fire Victim Trust shall have received payments under the Tax Benefits Payment Agreement
                                      in an aggregate cash amount of $1.350 billion from Tax Benefits or draws upon letters of credit
                              9       under the terms of this definition or otherwise; (b) in the event that Tax Benefits in fiscal year
                                      2020 exceed $650 million, the Reorganized Utility shall use such excess Tax Benefits to
                             10       prepay, on or before the First Payment Date the amount of Tax Benefits to be paid for fiscal
                                      year 2021; (c) in the event that payments from the Tax Benefits Payment Agreement received
                             11       on or before the First Payment Date are less than $650 million for any reason (a “First
                             12       Payment Shortfall”), the Reorganized Utility shall deliver to the Fire Victim Trust an
Weil, Gotshal & Manges LLP




                                      unconditional, standby letter of credit, payable at sight (with no approval or confirmation from
 New York, NY 10153-0119




                             13       the Reorganized Utility or other drawing conditions) and otherwise in form and substance
                                      satisfactory to the Fire Victim Trustee, naming the Fire Victim Trust as beneficiary the
      767 Fifth Avenue




                             14       (“LOC”), from an institution acceptable to the Fire Victim Trust within fifteen (15) business
                                      days of the First Payment Date (the “LOC Issuance Date”) in an amount to cover such First
                             15
                                      Payment Shortfall, which may be presented to the issuing bank for payment to the Fire Victim
                             16       Trust on February 9, 2022 to the extent that any amounts remain owing to the Fire Victim Trust
                                      under the Tax Benefits Payment Agreement on that date; (d) if the Reorganized Utility has not
                             17       delivered such letter of credit within ten (10) days of the LOC Issuance Date, then the Fire
                                      Victim Trust shall have the right to file a stipulated judgment against the Reorganized Utility,
                             18       which form of stipulated judgment shall be an exhibit to the Tax Benefits Payment Agreement,
                                      in the amount of the First Payment Shortfall based on a declaration by the Fire Victim Trustee
                             19
                                      of the Reorganized Utility’s failure to comply with this requirement of the Tax Benefits
                             20       Payment Agreement; (e) in the event that payments from the Tax Benefit Payment Agreement
                                      and LOC received on or before the Final Payment Date are less than $1.350 billion for any
                             21       reason (a “Final Payment Shortfall”) then on February 9, 2022, the Fire Victim Trust shall
                                      have the right to file a stipulated judgment against the Reorganized Utility, which form of
                             22       stipulated judgment shall be an exhibit to the Tax Benefits Payment Agreement, in the amount
                                      of the Final Payment Shortfall based on a declaration by the Fire Victim Trustee of the
                             23
                                      Reorganized Utility’s failure to comply with this requirement of the Tax Benefits Payment
                             24       Agreement; (f) in the event there is a change of control as defined within the meaning of
                                      Section of 382 of the Internal Revenue Code after and other than as a result of the occurrence
                             25       of the Effective Date, if any, all such payments provided for in (a)(i) and (ii) shall become
                                      automatically due and payable within fifteen days of such change in control (and the letter of
                             26       credit, if issued, may be drawn); and (g) in the event that the Reorganized Utility obtains
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 29
                                                                         of 95
                                                                                                                                    25


                              1       financing that monetizes or is otherwise secured by any Tax Benefits, the Reorganized Utility
                                      shall use the first $1.350 billion in proceeds of such financing to make all payments in (a)(i)
                              2       and (ii) above to the Fire Victim Trust on January 15, 2021.
                              3                1.190 Tax Code means title 26 of the United States Code, as amended from time to
                              4       time.

                              5              1.191 Tort Claimants Committee means the official committee of tort claimants
                                      appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the
                              6       Bankruptcy Code.

                              7              1.192 Tort Claimants RSA means that certain Restructuring Support Agreement,
                                      dated December 6, 2019, by and among the Debtors, the Tort Claimants Committee, the
                              8       Consenting Fire Claimant Professionals, and the Shareholder Proponents, as amended,
                              9       supplemented, restated, or otherwise modified from time to time, in accordance with its terms.

                             10              1.193 Trading Order means the Final Order Pursuant to Sections 105(a) and 362 of
                                      the Bankruptcy Code Establishing (1) Notification Procedures and Certain Restrictions
                             11       Regarding Ownership and Acquisitions of Stock of the Debtors and (2) a Record Date
                                      Regarding the Ownership of Claims Against the Debtors with Respect to Certain Notification
                             12       and Sell-Down Procedures and Requirements, dated March 27, 2019 [Docket No. 1094].
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13               1.194 U.S. Trustee means Andrew S. Vara, Acting United States Trustee for Region
      767 Fifth Avenue




                             14       3, or such other person appointed to serve as the United States Trustee in respect of the Chapter
                                      11 Cases.
                             15
                                              1.195 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
                             16       Interests, not “impaired” within the meaning of section 1124 of the Bankruptcy Code.
                             17              1.196 Utility means Debtor Pacific Gas and Electric Company, a California
                                      corporation.
                             18
                             19              1.197 Utility Common Interest means any Interest in the Utility that is not a Utility
                                      Preferred Interest.
                             20
                                               1.198 Utility Fire Victim Claim means any Fire Victim Claim against the Utility.
                             21
                                              1.199 Utility Funded Debt Claim means any Claim arising under, or related to, the
                             22       Utility Funded Debt Documents.
                             23             1.200 Utility Funded Debt Documents means, collectively, the (i) Utility Revolver
                                      Documents, (ii) Utility Term Loan Documents, (iii) Utility Senior Notes Documents, and (iv)
                             24
                                      PC Bond Documents.
                             25
                                              1.201 Utility General Unsecured Claim means any General Unsecured Claim
                             26       against the Utility.

                             27
                             28

                              Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 30
                                                                         of 95
                                                                                                                               26


                              1                  1.202 Utility Intercompany Claim means any Intercompany Claim against the
                                      Utility.
                              2
                                            1.203 Utility Letters of Credit means any letters of credit issued by a Utility
                              3       Revolver Lender pursuant to the Utility Revolver Documents.
                              4
                                                 1.204 Utility Other Secured Claim means any Other Secured Claim against the
                              5       Utility.

                              6               1.205 Utility Preferred Interest means any Interest in the Utility which results or
                                      arises from preferred stock issued by the Utility.
                              7
                                              1.206 Utility Priority Non-Tax Claim means any Priority Non-Tax Claim against
                              8       the Utility.
                              9              1.207 Utility Public Entities Wildfire Claim means any Public Entities Wildfire
                             10       Claim against the Utility.

                             11              1.208 Utility Revolver Agent means Citibank, N.A., solely in its capacity as
                                      administrative agent under the Utility Revolver Documents, its successors, assigns, or any
                             12       replacement agent appointed pursuant to the terms of the Utility Revolver Documents.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13              1.209 Utility Revolver Credit Agreement means that certain Second Amended and
      767 Fifth Avenue




                                      Restated Credit Agreement, dated as of April 27, 2015, by and among Utility, the Utility
                             14       Revolver Agent, and the Utility Revolver Lenders, as amended, supplemented, restated, or
                             15       otherwise modified from time to time.

                             16               1.210 Utility Revolver Documents means, collectively, the Utility Revolver Credit
                                      Agreement and all other “Loan Documents” (as defined therein), including all other
                             17       agreements, documents, and instruments delivered or entered into pursuant thereto or entered
                                      into in connection therewith (in each case, as amended, supplemented, restated, or otherwise
                             18       modified from time to time).
                             19
                                             1.211 Utility Revolver Lenders means the lenders under the Utility Revolver Credit
                             20       Agreement and each other party that becomes a lender thereunder from time to time in
                                      accordance with the terms of the Utility Revolver Credit Agreement.
                             21
                                             1.212 Utility Senior Notes means, collectively, the following series of notes issued
                             22       by the Utility pursuant to the Utility Senior Notes Indentures: (a) 3.50% Senior Notes due
                                      October 1, 2020; (b) 3.50% Senior Notes due October 1, 2020; (c) 4.25% Senior Notes due
                             23       May 15, 2021; (d) 3.25% Senior Notes due September 15, 2021; (e) 2.45% Senior Notes due
                             24       August 15, 2022; (f) 3.25% Senior Notes due June 15, 2023; (g) 4.25% Senior Notes due
                                      August 1, 2023; (h) 3.85% Senior Notes due November 15, 2023; (i) 3.75% Senior Notes due
                             25       February 15, 2024; (j) 3.40% Senior Notes due August 15, 2024; (k) 3.50% Senior Notes due
                                      June 15, 2025; (l) 3.50% Senior Notes due June 15, 2025, (m) 2.95% Senior Notes due March
                             26       1, 2026; (n) 3.30% Senior Notes due March 15, 2027; (o) 3.30% Senior Notes due December
                             27
                             28

                              Case: 19-30088      Doc# 5101    Filed: 12/12/19   Entered: 12/12/19 17:48:52      Page 31
                                                                         of 95
                                                                                                                                     27


                              1       1, 2027; (p) 4.65% Senior Notes due August 1, 2028; (q) 6.05% Senior Notes due March 1,
                                      2034; (r) 5.80% Senior Notes due March 1, 2037; (s) 5.80% Senior Notes due March 1, 2037;
                              2       (t) 6.35% Senior Notes due February 15, 2038; (u) 6.25% Senior Notes due March 1, 2039;
                                      (v) 5.40% Senior Notes due January 15, 2040; (w) 5.40% Senior Notes due January 15, 2040;
                              3
                                      (x) 4.50% Senior Notes due December 15, 2041; (y) 4.45% Senior Notes due April 15, 2042;
                              4       (z) 3.75% Senior Notes due August 15, 2042; (aa) 4.60% Senior Notes due June 15, 2043; (bb)
                                      5.125% Senior Notes due November 15, 2043; (cc) 4.75% Senior Notes due February 15,
                              5       2044; (dd) 4.75% Senior Notes due February 15, 2044; (ee) 4.30% Senior Notes due March
                                      15, 2045; (ff) 4.30% Senior Notes due March 15, 2045; (gg) 4.25% Senior Notes due March
                              6       15, 2046; (hh) 4.00% Senior Notes due December 1, 2046; (ii) 4.00% Senior Notes due
                                      December 1, 2046; and (jj) 3.95% Senior Notes due December 1, 2047.
                              7
                              8               1.213 Utility Senior Notes Claim means any Claim arising under, or related to, the
                                      Utility Senior Notes Documents.
                              9
                                             1.214 Utility Senior Notes Documents means, collectively, the Utility Senior Notes
                             10       Indentures, the Utility Senior Notes, and all other agreements, documents, and instruments
                                      delivered or entered into pursuant thereto or entered into in connection therewith (in each case,
                             11       as amended, restated, modified, or supplemented from time to time).
                             12
Weil, Gotshal & Manges LLP




                                             1.215 Utility Senior Notes Indentures means, the following senior notes indentures,
 New York, NY 10153-0119




                             13       between the Utility, as issuer, and the Utility Senior Notes Trustee, governing the Utility Senior
                                      Notes, including all agreements, notes, instruments, and any other documents delivered
      767 Fifth Avenue




                             14       pursuant thereto or in connection therewith (in each case, as amended, supplemented, restated,
                                      or otherwise modified from time to time): (a) Amended and Restated Indenture, dated as of
                             15       April 22, 2005; (b) First Supplemental Indenture, dated as of March 13, 2007 – Supplement to
                                      the Amended and Restated Indenture dated as of April 22, 2005; (c) Third Supplemental
                             16
                                      Indenture, dated as of March 3, 2008 – Supplement to the Amended and Restated Indenture,
                             17       dated as of April 22, 2005; (d) Sixth Supplemental Indenture, dated as of March 6, 2009 –
                                      Supplement to the Amended and Restated Indenture, dated as of April 22, 2005; (e) Seventh
                             18       Supplemental Indenture, dated as of June 11, 2009 – Supplement to the Amended and Restated
                                      Indenture, dated as of April 22, 2005 (f) Eighth Supplemental Indenture dated as of November
                             19       18, 2009 – Supplement to the Amended and Restated Indenture dated as of April 22, 2005; (g)
                                      Ninth Supplemental Indenture, dated as of April 1, 2010 – Supplement to the Amended and
                             20
                                      Restated Indenture, dated as of April 22, 2005; (h) Tenth Supplemental Indenture, dated as of
                             21       September 15, 2010 – Supplement to the Amended and Restated Indenture, dated as of April
                                      22, 2005; (i) Twelfth Supplemental Indenture, dated as of November 18, 2010 – Supplement
                             22       to the Amended and Restated Indenture, dated as of April 22, 2005; (j) Thirteenth
                                      Supplemental Indenture dated as of May 13, 2011 – Supplement to the Amended and Restated
                             23       Indenture dated as of April 22, 2005; (k) Fourteenth Supplemental Indenture dated as of
                                      September 12, 2011 – Supplement to the Amended and Restated Indenture dated as of April
                             24
                                      22, 2005; (l) Sixteenth Supplemental Indenture, dated as of December 1, 2011 – Supplement
                             25       to the Amended and Restated Indenture, dated as of April 22, 2005; (m) Seventeenth
                                      Supplemental Indenture, dated as of April 16, 2012 – Supplement to the Amended and Restated
                             26       Indenture, dated as of April 22, 2005; (n) Eighteenth Supplemental Indenture, dated as of
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 32
                                                                         of 95
                                                                                                                                   28


                              1       August 16, 2012 – Supplement to the Amended and Restated Indenture, dated as of April 22,
                                      2005; (o) Nineteenth Supplemental Indenture, dated as of June 14, 2013 – Supplement to the
                              2       Amended and Restated Indenture, dated as of April 22, 2005; (p) Twentieth Supplemental
                                      Indenture, dated as of November 12, 2013 – Supplement to the Amended and Restated
                              3
                                      Indenture, dated as of April 22, 2005; (q) Twenty-First Supplemental Indenture, dated as of
                              4       February 21, 2014 – Supplement to the Amended and Restated Indenture, dated as of April 22,
                                      2005; (r) Twenty-Third Supplemental Indenture, dated as of August 18, 2014 – Supplement to
                              5       the Amended and Restated Indenture, dated as of April 22, 2005; (s) Twenty-Fourth
                                      Supplemental Indenture, dated as of November 6, 2014 – Supplement to the Amended and
                              6       Restated Indenture, dated as of April 22, 2005; (t) Twenty-Fifth Supplemental Indenture, dated
                                      as of June 12, 2015 – Supplement to the Amended and Restated Indenture, dated as of April
                              7
                                      22, 2005; (u) Twenty-Sixth Supplemental Indenture, dated as of November 5, 2015 –
                              8       Supplement to the Amended and Restated Indenture, dated as of April 22, 2005; (v) Twenty-
                                      Seventh Supplemental Indenture, dated as of March 1, 2016 – Supplement to the Amended
                              9       and Restated Indenture, dated as of April 22, 2005; (w) Twenty-Eighth Supplemental
                                      Indenture, dated as of December 1, 2016 – Supplement to the Amended and Restated
                             10       Indenture, dated as of April 22, 2005; (x) Twenty-Ninth Supplemental Indenture, dated as of
                                      March 10, 2017 – Supplement to the Amended and Restated Indenture, dated as of April 22,
                             11
                                      2005; (y) Indenture, dated as of November 29, 2017; (z) Indenture, dated as of August 6, 2018;
                             12       and (aa) First Supplemental Indenture dated as of August 6, 2018 – Supplement to the
Weil, Gotshal & Manges LLP




                                      Indenture, dated as of August 6, 2018;
 New York, NY 10153-0119




                             13
                                             1.216 Utility Senior Notes Trustee means, as applicable, The Bank of New York
      767 Fifth Avenue




                             14       Mellon Trust Company, N.A., or BOKF, N.A. solely in their capacity as indenture trustee or
                                      successor indenture trustee under the Utility Senior Notes Indentures for the applicable Utility
                             15
                                      Senior Notes, and their successors and assigns.
                             16
                                              1.217 Utility Subordinated Debt Claim means any Claim against the Utility that is
                             17       subject to subordination under section 510(b) of the Bankruptcy Code, including any Claim
                                      for reimbursement, indemnification or contribution.
                             18
                                              1.218 Utility Subrogation Wildfire Claim means any Subrogation Wildfire Claim
                             19       against the Utility.
                             20               1.219 Utility Term Loan Agent means The Bank of Tokyo- Mitsubishi UFJ, Ltd.,
                             21       solely in its capacity as administrative agent under the Utility Term Loan Documents, its
                                      successors, assigns, or any replacement agent appointed pursuant to the terms of the Utility
                             22       Term Loan Documents.

                             23              1.220 Utility Term Loan Credit Agreement means that certain Term Loan
                                      Agreement, dated as of February 23, 2018, by and among the Utility as borrower, the Utility
                             24       Term Loan Agent, and the Utility Term Loan Lenders, as amended, supplemented, restated, or
                                      otherwise modified from time to time.
                             25
                             26              1.221 Utility Term Loan Documents means, collectively, the Utility Term Loan
                                      Credit Agreement and all other “Loan Documents” (as defined therein), including all other
                             27
                             28

                              Case: 19-30088   Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 33
                                                                        of 95
                                                                                                                                 29


                              1       agreements, documents, and instruments delivered or entered into pursuant thereto or entered
                                      into in connection therewith (in each case, as amended, supplemented, restated, or otherwise
                              2       modified from time to time).
                              3              1.222 Utility Term Loan Lenders means the lenders under the Utility Term Loan
                              4       Credit Agreement and each other party that becomes a lender thereunder from time to time in
                                      accordance with the terms of the Utility Term Loan Credit Agreement.
                              5
                                             1.223 Utility Workers’ Compensation Claim means any Claim against the Utility
                              6       by an employee of the Utility for the payment of workers’ compensation benefits under
                                      applicable law.
                              7
                                            1.224 Voting Deadline means the date set by the Bankruptcy Court by which all
                              8       completed Ballots must be received.
                              9
                                              1.225 Wildfire Assistance Program means the Wildfire Assistance Program
                             10       established and administered pursuant to the Wildfire Assistance Program Orders.

                             11              1.226 Wildfire Assistance Program Orders means, collectively, the Order
                                      Authorizing Debtors to Establish and Fund Program to Assist Wildfire Claimants with
                             12       Alternative Living Expenses and Other Urgent Needs and (b) Granting Related Relief, dated
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                      May 24, 2019 [Docket No. 2223], the Supplemental Order (a) Approving Appointment of
                             13       Administrator and Establishing Guidelines for the Wildfire Assistance Program and (b)
      767 Fifth Avenue




                             14       Granting Related Relief, dated June 5, 2019 [Docket No. 2409], and the Order (a) Establishing
                                      Qualified Settlement Fund for the Wildfire Assistance Program and (b) Authorizing QSF
                             15       Administrator, dated July 17, 2019 [Docket No. 3026].

                             16              1.227 Wildfire Insurance Policy means any Insurance Policy that was issued or
                                      allegedly issued that does or may afford the Debtors rights, benefits, indemnity, or insurance
                             17       coverage with respect to any Fire Claim.
                             18
                                             1.228 Wildfire Insurance Proceeds means any proceeds received by the Debtors
                             19       under a Wildfire Insurance Policy.

                             20                1.229 Wildfire Legislation (A.B. 1054) means A.B. 1054, 2019 Assemb. (Cal. 2019).

                             21              1.230 Wildfire Trust Agreements means, collectively, the Subrogation Wildfire
                                      Trust Agreement and the Fire Victim Trust Agreement.
                             22
                                             1.231 Wildfire Trusts means, collectively, the Subrogation Wildfire Trust and the
                             23       Fire Victim Trust.
                             24
                                             1.232 Wildfire Victim Recovery Bonds means, if applicable, the bonds to be issued
                             25       by a California State government special purpose entity and/or a subsidiary of the Reorganized
                                      Debtors pursuant to the Wildfire Victim Recovery Bonds Documents.
                             26
                             27
                             28

                              Case: 19-30088    Doc# 5101     Filed: 12/12/19    Entered: 12/12/19 17:48:52       Page 34
                                                                        of 95
                                                                                                                                    30


                              1              1.233 Wildfire Victim Recovery Bonds Documents means, collectively, all
                                      agreements, documents, and instruments delivered or entered into pursuant to or in connection
                              2       with the Wildfire Victim Recovery Bonds (in each case, as amended, supplemented, restated,
                                      or otherwise modified from time to time), each of which shall be, to the extent applicable,
                              3
                                      consistent with the Wildfire Victim Recovery Bonds Term Sheets, and the Wildfire Victim
                              4       Recovery Bonds Legislation.

                              5              1.234 Wildfire Victim Recovery Bonds Legislation means any legislation or related
                                      guidance enacted by the State of California or the CPUC providing for the right to impose
                              6       Wildfire Victim Recovery Charges that would serve as security for the Wildfire Victim
                                      Recovery Bonds.
                              7
                                              1.235 Wildfire Victim Recovery Bonds Term Sheets means those certain term
                              8
                                      sheets that, if applicable, shall be included in the Plan Supplement that set forth the principal
                              9       terms of the Wildfire Victim Recovery Bonds.

                             10              1.236 Wildfire Victim Recovery Charges means nonbypassable securitization
                                      charges on a dedicated rate component imposed on the retail electric customers of the Utility.
                             11
                                           1.237 Workers’ Compensation Claims means, collectively, the HoldCo Workers’
                             12       Compensation Claims and the Utility Workers’ Compensation Claims.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14
                             15
                             16

                             17
                             18
                             19

                             20
                             21

                             22
                             23
                             24
                             25
                             26
                             27
                             28

                              Case: 19-30088   Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 35
                                                                         of 95
                                                                                                                                          31


                              1            INTERPRETATION; APPLICATION OF DEFINITIONS AND RULES OF CONSTRUCTION.

                              2           For purposes herein: (a) the words “herein,” “hereof,” “hereto,” “hereunder,” and other words
                                  of similar import refer to the Plan as a whole and not to any particular section, subsection, or clause
                              3   contained therein; (b) in the appropriate context, each term, whether stated in the singular or the plural,
                              4   shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter
                                  gender shall include the masculine, feminine, and the neuter gender; (c) except as otherwise provided,
                              5   any reference herein to a contract, lease, instrument, release, indenture, or other agreement or
                                  document being in a particular form or on particular terms and conditions means that the referenced
                              6   document shall be substantially in that form or substantially on those terms and conditions; (d) the
                                  words “include” and “including,” and variations thereof, shall not be deemed to be terms of limitation,
                              7   and shall be deemed to be followed by the words “without limitation;” (e) a term used herein that is
                              8   not defined herein or by cross reference shall have the meaning assigned to that term in the Bankruptcy
                                  Code; (f) the rules of construction contained in section 102 of the Bankruptcy Code shall apply to the
                              9   Plan; (g) the headings in the Plan are for convenience of reference only and shall not limit or otherwise
                                  affect the provisions hereof; (h) in the event that a particular term of the Plan (including any exhibits
                             10   or schedules hereto) conflicts with a particular term of the definitive documentation required to be
                                  implemented pursuant to the terms of the Plan or any settlement or other agreement contemplated
                             11   hereunder, the definitive documentation shall control and shall be binding on the parties thereto; (i)
                             12   except as otherwise provided, any reference herein to an existing document or exhibit having been
Weil, Gotshal & Manges LLP




                                  filed or to be filed shall mean that document or exhibit, as it may thereafter be amended, restated,
 New York, NY 10153-0119




                             13   supplemented, or otherwise modified in accordance with the terms of the Plan; (j) any effectuating
                                  provisions may be interpreted by the Reorganized Debtors in a manner consistent with the overall
      767 Fifth Avenue




                             14   purpose and intent of the Plan, all without further notice to or action, order, or approval of the court
                                  or any other entity, and such interpretation shall control in all respects; (k) any effectuating provisions
                             15
                                  relating to the Fire Victim Claims or Fire Victim Trust may be interpreted by the Fire Victim Trustee
                             16   in a manner consistent with the overall purpose and intent of the Plan, all without further notice to or
                                  action, order, or approval of the court or any other entity, and such interpretation shall control in all
                             17   respects; (l) except as otherwise provided, any reference to the Effective Date shall mean the Effective
                                  Date or as soon as reasonably practicable thereafter; and (m) any docket number references in the Plan
                             18   shall refer to the docket number of any document filed with the Bankruptcy Court in the Chapter 11
                                  Cases.
                             19

                             20                                         CERTAIN CONSENT RIGHTS.

                             21           Notwithstanding anything in the Plan to the contrary, and without limiting the Debtors’
                                  fiduciary duties, any and all consent rights of any party set forth in the Public Entities Plan Support
                             22   Agreements, the Backstop Commitment Letters, the Subrogation Claims RSA, the Tort Claimants
                                  RSA, or any other plan support agreement that the Debtors hereafter enter into with any other parties
                             23   with respect to the form and substance of this Plan, the Plan Supplement, the Plan Documents,
                                  including any amendments, restatements, supplements, or other modifications to such documents, and
                             24
                                  any consents, waivers, or other deviations under or from any such documents, shall be incorporated
                             25   herein by this reference (including to the applicable definitions in Article I hereof) and fully
                                  enforceable as if stated in full herein until such time as the Public Entities Plan Support Agreements,
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52        Page 36
                                                                             of 95
                                                                                                                                        32


                              1   the Backstop Commitment Letters, the Subrogation Claims RSA, the Tort Claimants RSA, or, as
                                  applicable, such other plan support agreements, are terminated in accordance with their terms.
                              2
                                                                              ARTICLE II.
                              3
                                       ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY TAX CLAIMS AND OTHER
                              4
                                                           UNCLASSIFIED CLAIMS
                              5
                                                  2.1     Administrative Expense Claims. In full and final satisfaction, settlement,
                              6   release, and discharge of any Allowed Administrative Expense Claim against a Debtor, except to the
                                  extent the Debtors or Reorganized Debtors, as applicable, and a holder of an Allowed Administrative
                              7   Expense Claim against a Debtor agrees to a less favorable treatment of such Administrative Expense
                                  Claim, on the Effective Date or as soon as reasonably practicable thereafter, each holder of an Allowed
                              8   Administrative Expense Claim shall receive, in full and final satisfaction, settlement, and discharge of
                              9   such Allowed Administrative Expense Claim, an amount in Cash equal to the Allowed amount of such
                                  Administrative Expense Claim; provided that any Allowed Administrative Expense Claim that is not
                             10   due and payable prior to the Effective Date, shall be paid by the Debtors or the Reorganized Debtors,
                                  as applicable, in the ordinary course of business, consistent with past practice and in accordance with
                             11   the terms and subject to the conditions of any orders or agreements governing, instruments evidencing,
                                  or other documents establishing, such liabilities.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 2.2     Professional Fee Claims.
                             13
      767 Fifth Avenue




                             14                   (a)     All final requests for the payment of Professional Fee Claims against a Debtor,
                                  including any Professional Fee Claim incurred during the period from the Petition Date through and
                             15   including the Effective Date, must be filed and served on the Reorganized Debtors no later than sixty
                                  (60) days after the Effective Date. All such final requests will be subject to approval by the Bankruptcy
                             16   Court after notice and a hearing in accordance with the procedures established by the Bankruptcy
                                  Code, the Interim Compensation Order, and any other prior orders of the Bankruptcy Court regarding
                             17
                                  the payment of Professionals in the Chapter 11 Cases, and once approved by the Bankruptcy Court,
                             18   promptly paid in Cash in the Allowed amount from the Professional Fee Escrow Account. If the
                                  Professional Fee Escrow Account is insufficient to fund the full Allowed amount of all Professional
                             19   Fee Claims, remaining unpaid Allowed Professional Fee Claims will be allocated among and paid in
                                  full in Cash directly by the Reorganized Debtors.
                             20
                                                 (b)    Prior to the Effective Date, the Debtors shall establish and fund the Professional
                             21   Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. Such funds shall not
                             22   be considered property of the estates of the Debtors or the Reorganized Debtors. Any amounts
                                  remaining in the Professional Fee Escrow Account after payment in full of all Allowed Professional
                             23   Fee Claims shall promptly be paid to the Reorganized Debtors without any further action or order of
                                  the Bankruptcy Court.
                             24
                                                 (c)    No later than ten (10) Business Days prior to the Effective Date, each
                             25   Professional shall provide the restructuring advisors for the Debtors with an estimate of its unpaid
                                  Professional Fee Claims incurred in rendering services to the Debtors or their estates before and as of
                             26
                                  the Effective Date; provided, that such estimate shall not be deemed to limit the amount of fees and
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 37
                                                                             of 95
                                                                                                                                        33


                              1   expenses that are the subject of the Professional’s final request for payment of its Professional Fee
                                  Claims whether from the Professional Fee Escrow Account or, if insufficient, from the Reorganized
                              2   Debtors. If a Professional does not timely provide an estimate as set forth above, the Debtors or
                                  Reorganized Debtors shall estimate the unpaid and unbilled fees and expenses of such Professional
                              3
                                  for purposes of funding the Professional Fee Escrow Account. The total amount of Professional Fee
                              4   Claims estimated pursuant to this Section shall comprise the Professional Fee Reserve Amount. The
                                  Professional Fee Reserve Amount, as well as the return of any excess funds in the Professional Fee
                              5   Escrow Account after all Allowed Professional Fee Claims have been paid in full, shall be allocated
                                  to the applicable Debtor for whose benefit such Professional Fees Claims were incurred.
                              6
                                                  (d)     Except as otherwise specifically provided in the Plan, from and after the
                              7   Effective Date, the Reorganized Debtors shall, in the ordinary course of business and without any
                              8   further notice to or action, order, or approval of the Bankruptcy Court, pay in Cash the reasonable and
                                  documented legal, professional, or other fees and expenses incurred by the Debtors. Upon the
                              9   Effective Date, any requirement that Professionals comply with sections 327 through 331, 363, and
                                  1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such
                             10   date shall terminate, and the Reorganized Debtors may employ and pay any Professional in the
                                  ordinary course of business without any further notice to or action, order, or approval of the
                             11   Bankruptcy Court.
                             12
Weil, Gotshal & Manges LLP




                                                 2.3     DIP Facility Claims. In full and final satisfaction, settlement, release, and
 New York, NY 10153-0119




                             13   discharge of the Allowed DIP Facility Claims against the Debtors (subject to the last sentence of this
                                  Section 2.3), on the Effective Date, such Allowed DIP Facility Claims shall be paid in full in Cash by
      767 Fifth Avenue




                             14   the Debtors in the Allowed amount of such DIP Facility Claims and all commitments under the DIP
                                  Facility Documents shall terminate. On the Effective Date, any DIP Letters of Credit outstanding shall
                             15   be replaced, returned to the issuing DIP Facility Lender, or collateralized with cash or backstopped
                             16   with new letters of credit in accordance with the terms of the applicable DIP Letter of Credit and the
                                  DIP Facility Documents. Upon the indefeasible payment or satisfaction in full in Cash of the DIP
                             17   Facility Claims (other than any DIP Facility Claims based on the Debtors’ contingent obligations
                                  under the DIP Facility Documents not yet due and payable), the termination of all commitments
                             18   thereunder, and the replacement, return, collateralization or backstop of all outstanding DIP Letters of
                                  Credit in accordance with the terms of this Plan, on the Effective Date, all Liens granted to secure such
                             19   obligations automatically shall be terminated and of no further force and effect.
                             20
                                                  2.4    Priority Tax Claims. In full and final satisfaction, settlement, release, and
                             21   discharge of any Allowed Priority Tax Claim against a Debtor, except to the extent that the Debtors
                                  or Reorganized Debtors, as applicable, and a holder of an Allowed Priority Tax Claim agree to a less
                             22   favorable treatment of such Claim, each holder of an Allowed Priority Tax Claim shall receive, at the
                                  option of the Debtors or Reorganized Debtors, (a) Cash in an amount equal to such Allowed Priority
                             23   Tax Claim on the Effective Date or as soon as reasonably practicable thereafter, or (b) Cash, in equal
                                  semi-annual installments and continuing over a period not exceeding five (5) years from and after the
                             24
                                  Petition Date, together with interest accrued thereon at the applicable nonbankruptcy rate, which as to
                             25   any Allowed Priority Tax Claim of the Internal Revenue Service on behalf of the United States shall
                                  be the applicable rate specified by the Tax Code, as of the Confirmation Date, applied pursuant to
                             26   section 511 of the Bankruptcy Code, subject to the sole option of the Reorganized Debtors to prepay
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 38
                                                                             of 95
                                                                                                                                       34


                              1   the entire amount of the Allowed Priority Tax Claim. Any Allowed Priority Tax Claim that is not due
                                  and payable on or before the Effective Date shall be paid in the ordinary course of business as such
                              2   obligation becomes due.
                              3                                              ARTICLE III.
                              4
                                                        CLASSIFICATION OF CLAIMS AND INTERESTS
                              5
                                                   3.1   Classification in General. A Claim or Interest is placed in a particular Class
                              6   for all purposes, including voting, confirmation, and distribution under the Plan and under sections
                                  1122 and 1123(a)(1) of the Bankruptcy Code; provided that a Claim or Interest is placed in a particular
                              7   Class for the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim
                                  or Interest is an Allowed Claim or Allowed Interest in that Class and such Allowed Claim or Allowed
                              8
                                  Interest has not been satisfied, released, or otherwise settled prior to the Effective Date.
                              9
                                                 3.2     Summary of Classification.
                             10
                                                   (a)     The following table designates the Classes of Claims against, and Interests in,
                             11   the Debtors and specifies which of those Classes are (i) Impaired or Unimpaired by the Plan,
                                  (ii) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
                             12   Code, and (iii) presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1)
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  of the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
                             13
                                  classified.
      767 Fifth Avenue




                             14
                             15
                             16

                             17
                             18
                             19

                             20
                             21

                             22
                             23
                             24
                             25
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 39
                                                                            of 95
                                                                                                                                              35


                              1        Class                            Designation                       Impairment       Entitled to Vote
                                                                        Claims Against and Interests in HoldCo
                              2       Class 1A               HoldCo Other Secured Claims                   Unimpaired   No (presumed to accept)
                                     Class 2A              HoldCo Priority Non-Tax Claims                  Unimpaired   No (presumed to accept)
                              3      Class 3A                 HoldCo Funded Debt Claims                    Unimpaired   No (presumed to accept)
                                     Class 4A             HoldCo General Unsecured Claims                  Unimpaired   No (presumed to accept)
                              4
                                    Class 5A-I          HoldCo Public Entities Wildfire Claims              Impaired             Yes
                              5     Class 5A-II          HoldCo Subrogation Wildfire Claims                 Impaired             Yes
                                    Class 5A-III               HoldCo Fire Victim Claims                    Impaired             Yes
                              6      Class 6A           HoldCo Workers’ Compensation Claims                Unimpaired   No (presumed to accept)
                                     Class 7A                 HoldCo Intercompany Claims                   Unimpaired   No (presumed to accept)
                              7      Class 8A             HoldCo Subordinated Debt Claims                  Unimpaired   No (presumed to accept)
                                     Class 9A                  HoldCo Common Interests                      Impaired             Yes
                              8      Class 10A                   HoldCo Other Interests                    Unimpaired   No (presumed to accept)
                                                                      Claims Against and Interests in the Utility
                              9
                                      Class 1B                Utility Other Secured Claims                 Unimpaired   No (presumed to accept)
                             10       Class 2B              Utility Priority Non-Tax Claims                Unimpaired   No (presumed to accept)
                                      Class 3B                 Utility Funded Debt Claims                  Unimpaired   No (presumed to accept)
                             11       Class 4B             Utility General Unsecured Claims                Unimpaired   No (presumed to accept)
                                      Class 5B-I         Utility Public Entities Wildfire Claims            Impaired             Yes
                             12
Weil, Gotshal & Manges LLP




                                     Class 5B-II          Utility Subrogation Wildfire Claims               Impaired             Yes
 New York, NY 10153-0119




                                     Class 5B-III               Utility Fire Victim Claims                  Impaired             Yes
                             13
                                      Class 6B          Utility Workers’ Compensation Claims               Unimpaired   No (presumed to accept)
      767 Fifth Avenue




                             14       Class 7B               2001 Utility Exchange Claims                  Unimpaired   No (presumed to accept)
                                      Class 8B                 Utility Intercompany Claims                 Unimpaired   No (presumed to accept)
                             15       Class 9B             Utility Subordinated Debt Claims                Unimpaired   No (presumed to accept)
                                      Class 10B                 Utility Preferred Interests                Unimpaired   No (presumed to accept)
                             16       Class 11B                 Utility Common Interests                   Unimpaired   No (presumed to accept)

                             17
                                                  3.3    Separate Classification of Other Secured Claims. Each Other Secured
                             18   Claim, to the extent secured by a Lien on Collateral different from the Collateral securing another
                                  Other Secured Claim, shall be treated as being in a separate sub-Class for the purposes of receiving
                             19
                                  distributions under this Plan.
                             20
                                                   3.4    Nonconsensual Confirmation. In the event any impaired Class of Claims or
                             21   Interests entitled to vote on the Plan does not accept the Plan by the requisite statutory majority under
                                  section 1126(c) of the Bankruptcy Code, then the Debtors reserve the right to undertake to have the
                             22   Bankruptcy Court confirm the Plan under section 1129(b) of the Bankruptcy Code.
                             23                  3.5     Debtors’ Rights in Respect of Unimpaired Claims. Except as otherwise
                             24   provided in this Plan, nothing under this Plan shall affect the rights of the Reorganized Debtors in
                                  respect of any Claim that is not “impaired” (within the meaning of such term in section 1124 of the
                             25   Bankruptcy Code), including all rights in respect of legal and equitable defenses to, or setoffs or
                                  recoupments against, any such Claim.
                             26
                             27
                             28

                              Case: 19-30088        Doc# 5101      Filed: 12/12/19       Entered: 12/12/19 17:48:52           Page 40
                                                                             of 95
                                                                                                                                        36


                              1                                               ARTICLE IV.

                              2                            TREATMENT OF CLAIMS AND INTERESTS
                              3                  4.1     Class 1A – HoldCo Other Secured Claims.
                              4
                                                  (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                              5   any Allowed HoldCo Other Secured Claim, except to the extent that the Debtors or Reorganized
                                  Debtors, as applicable, and a holder of an Allowed HoldCo Other Secured Claim agree to a less
                              6   favorable treatment of such Claim, each holder of an Allowed HoldCo Other Secured Claim shall, at
                                  the option of the Debtors or Reorganized Debtors, (i) retain its HoldCo Other Secured Claim and the
                              7   Collateral securing such Claim; (ii) receive Cash in an amount equal to such Allowed Claim, including
                                  the payment of any interest due and payable under section 506(b) of the Bankruptcy Code, on the
                              8
                                  Effective Date or as soon as reasonably practicable thereafter; or (iii) receive treatment of such
                              9   Allowed HoldCo Other Secured Claim in any other manner that is necessary to satisfy the
                                  requirements of section 1124 of the Bankruptcy Code. In the event a HoldCo Other Secured Claim is
                             10   treated under clause (ii) of this Section 4.1(a), the Liens securing such Other Secured Claim shall be
                                  deemed released immediately upon payment.
                             11
                                                 (b)    Impairment and Voting: The HoldCo Other Secured Claims are Unimpaired,
                             12
Weil, Gotshal & Manges LLP




                                  and the holders of HoldCo Other Secured Claims are presumed to have accepted the Plan.
 New York, NY 10153-0119




                             13
                                                 4.2     Class 2A – HoldCo Priority Non-Tax Claims.
      767 Fifth Avenue




                             14
                                                   (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                             15   any Allowed HoldCo Priority Non-Tax Claim, except to the extent that the Debtors or Reorganized
                                  Debtors, as applicable, and a holder of an Allowed HoldCo Priority Non-Tax Claim agree to a less
                             16   favorable treatment of such Claim, each holder of an Allowed HoldCo Priority Non-Tax Claim shall
                                  receive, at the option of the Debtors or Reorganized Debtors, as applicable (i) Cash in an amount equal
                             17
                                  to such Allowed HoldCo Priority Non-Tax Claim, including interest through the Effective Date
                             18   calculated at the Federal Judgment Rate, payable on the Effective Date or as soon as reasonably
                                  practicable thereafter, or (ii) such other treatment consistent with the provisions of section 1129(a)(9)
                             19   of the Bankruptcy Code.

                             20                 (b)    Impairment and Voting:       The HoldCo Priority Non-Tax Claims are
                                  Unimpaired, and the holders of HoldCo Priority Non-Tax Claims are presumed to have accepted the
                             21   Plan.
                             22
                                                 4.3     Class 3A: HoldCo Funded Debt Claims.
                             23
                                                  (a)     Treatment: In full and final satisfaction, settlement, release, and discharge of
                             24   any Allowed HoldCo Funded Debt Claim, except to the extent that the Debtors or Reorganized
                                  Debtors, as applicable, and a holder of an Allowed HoldCo Funded Debt Claim agree to a less
                             25   favorable treatment of such Claim, on the Effective Date or as soon as reasonably practicable
                                  thereafter, each holder of an Allowed HoldCo Funded Debt Claim shall receive Cash in an amount
                             26   equal to (i) the principal amount outstanding as of the Petition Date of such holder’s HoldCo Funded
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 41
                                                                             of 95
                                                                                                                                       37


                              1   Debt Claim plus all accrued and unpaid interest owed as of the Petition Date at the non-default contract
                                  rate plus (ii) all interest accrued from the Petition Date through the Effective Date at the Federal
                              2   Judgment Rate. Notwithstanding the foregoing, if it is determined that any holder of a HoldCo Funded
                                  Debt Claim is entitled to payment of postpetition interest at a rate other than the Federal Judgment
                              3
                                  Rate, the treatment of such Claim shall be modified in a manner to render the Claim Unimpaired.
                              4
                                                 (b)    Impairment and Voting: The HoldCo Funded Debt Claims are Unimpaired,
                              5   and the holders of HoldCo Funded Debt Claims are presumed to have accepted the Plan.

                              6                  4.4     Class 4A: HoldCo General Unsecured Claims.

                              7                   (a)     Treatment: In full and final satisfaction, settlement, release, and discharge of
                                  any Allowed HoldCo General Unsecured Claim, except to the extent that the Debtors or the
                              8   Reorganized Debtors, as applicable, and a holder of an Allowed HoldCo General Unsecured Claim
                              9   agree to a less favorable treatment of such Claim, on the Effective Date or as soon as reasonably
                                  practicable thereafter, each holder of an Allowed HoldCo General Unsecured Claim shall receive Cash
                             10   in an amount equal to such holder’s Allowed HoldCo General Unsecured Claim. The Allowed amount
                                  of any HoldCo General Unsecured Claim shall include all interest accrued from the Petition Date
                             11   through the Effective Date at the Federal Judgment Rate.
                             12                (b)    Impairment and Voting: The HoldCo General Unsecured Claims are
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  Unimpaired, and holders of HoldCo General Unsecured Claims are presumed to have accepted the
                             13
                                  Plan.
      767 Fifth Avenue




                             14
                                                 4.5     Class 5A-I – HoldCo Public Entities Wildfire Claims.
                             15
                                                  (a)    Treatment: On the Effective Date, all HoldCo Public Entities Wildfire Claims
                             16   shall be deemed satisfied, settled, released and discharged through the treatment provided to Utility
                                  Public Entities Wildfire Claims. HoldCo Public Entities Wildfire Claims shall be satisfied solely from
                             17   the Cash amount of $1.0 billion and the Public Entities Segregated Defense Fund, as described in
                             18   Section 4.17(a) of the Plan.

                             19                  (b)    Impairment and Voting: The HoldCo Public Entities Wildfire Claims are
                                  Impaired, and holders of HoldCo Public Entities Wildfire Claims are entitled to vote to accept or reject
                             20   the Plan.

                             21                  4.6     Class 5A-II – HoldCo Subrogation Wildfire Claims.
                             22                  (a)     Treatment: On the Effective Date, all HoldCo Subrogation Wildfire Claims
                                  shall be deemed satisfied, settled, released and discharged through the treatment provided to Utility
                             23
                                  Subrogation Wildfire Claims. Pursuant to the Channeling Injunction, each holder of a HoldCo
                             24   Subrogation Wildfire Claim shall have its Claim permanently channeled to the Subrogation Wildfire
                                  Trust, and such Claim shall be asserted exclusively against the Subrogation Wildfire Trust in
                             25   accordance with its terms, with no recourse to the Debtors, the Reorganized Debtors, or their respective
                                  assets and properties.
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 42
                                                                            of 95
                                                                                                                                         38


                              1                 (b)     Impairment and Voting: The HoldCo Subrogation Wildfire Claims are
                                  Impaired, and holders of HoldCo Subrogation Wildfire Claims are entitled to vote to accept or reject
                              2   the Plan.
                              3                  4.7     Class 5A-III – HoldCo Fire Victim Claims.
                              4
                                                 (a)      Treatment: On the Effective Date, all HoldCo Fire Victim Claims shall be
                              5   deemed satisfied, settled, released and discharged through the treatment provided to Utility Fire Victim
                                  Claims. Pursuant to the Channeling Injunction, each holder of a HoldCo Fire Victim Claim shall have
                              6   its Claim permanently channeled to the Fire Victim Trust, and such Claim shall be asserted exclusively
                                  against the Fire Victim Trust in accordance with its terms, with no recourse to the Debtors, the
                              7   Reorganized Debtors, or their respective assets and properties.
                              8                 (b)    Impairment and Voting: The HoldCo Fire Victim Claims are Impaired, and
                              9   holders of HoldCo Fire Victim Claims are entitled to vote to accept or reject the Plan.

                             10                  4.8     Class 6A – HoldCo Workers’ Compensation Claims.

                             11                 (a)    Treatment: On and after the Effective Date, each holder of a HoldCo Workers’
                                  Compensation Claim shall be entitled to pursue its Claim against Reorganized HoldCo as if the
                             12   Chapter 11 Cases had not been commenced.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                (b)    Impairment and Voting: The HoldCo Workers’ Compensation Claims are
      767 Fifth Avenue




                                  Unimpaired, and holders of HoldCo Workers’ Compensation Claims are presumed to have accepted
                             14
                                  the Plan.
                             15
                                                 4.9     Class 7A – HoldCo Intercompany Claims.
                             16
                                                   (a)    Treatment: On the Effective Date, all Allowed HoldCo Intercompany Claims
                             17   shall either be (i) cancelled (or otherwise eliminated) and receive no distribution under the Plan or (ii)
                                  Reinstated, in each case as determined in the sole discretion of the Debtors or the Reorganized Debtors,
                             18   as applicable.
                             19
                                                 (b)    Impairment and Voting: The HoldCo Intercompany Claims are Unimpaired,
                             20   and the holders of HoldCo Intercompany Claims are presumed to have accepted the Plan.

                             21                  4.10    Class 8A – HoldCo Subordinated Debt Claims.

                             22                  (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                                  any HoldCo Subordinated Debt Claim, except to the extent that the Debtors or the Reorganized
                             23   Debtors, as applicable, and a holder of an Allowed HoldCo Subordinated Debt Claim agree to a less
                                  favorable treatment of such Claim, on the Effective Date or as soon as reasonably practicable
                             24
                                  thereafter, each holder of an Allowed HoldCo Subordinated Debt Claim shall receive Cash in an
                             25   amount equal to such holder’s Allowed HoldCo Subordinated Debt Claim.

                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 43
                                                                             of 95
                                                                                                                                        39


                              1                 (b)    Impairment and Voting: The HoldCo Subordinated Debt Claims are
                                  Unimpaired, and the holders of HoldCo Subordinated Debt Claims are presumed to have accepted the
                              2   Plan.
                              3                  4.11    Class 9A – HoldCo Common Interests.
                              4
                                                  (a)     Treatment: On the Effective Date, subject to the New Organizational
                              5   Documents, each holder of a HoldCo Common Interest shall retain such Interest subject to dilution
                                  from any New HoldCo Common Stock, or securities linked to New HoldCo Common Stock, issued
                              6   pursuant to the Plan and, if applicable, shall receive a pro rata distribution of any subscription rights
                                  to be distributed to holders of HoldCo Common Interests in connection with a Rights Offering.
                              7
                                                (b)   Impairment and Voting: The HoldCo Common Interests are Impaired, and the
                              8   holders of HoldCo Common Interests are entitled to vote to accept or reject the Plan.
                              9
                                                 4.12    Class 10A – HoldCo Other Interests.
                             10
                                                (a)    Treatment: On the Effective Date, each holder of a HoldCo Other Interest shall
                             11   have such holder’s HoldCo Other Interest Reinstated.

                             12                 (b)    Impairment and Voting: The HoldCo Other Interests are Unimpaired, and the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  holders of HoldCo Other Interests are presumed to have accepted the Plan.
                             13
      767 Fifth Avenue




                                                 4.13    Class 1B – Utility Other Secured Claims.
                             14
                                                  (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                             15
                                  any Allowed Utility Other Secured Claim, except to the extent that the Debtors or Reorganized
                             16   Debtors, as applicable, and a holder of an Allowed Utility Other Secured Claim agree to a less
                                  favorable treatment of such Claim, each holder of an Allowed Utility Other Secured Claim shall, at
                             17   the option of the Debtors or Reorganized Debtors, (i) retain its Utility Other Secured Claim and the
                                  Collateral securing such Claim; (ii) receive Cash in an amount equal to such Allowed Claim, including
                             18   the payment of any interest due and payable under section 506(b) of the Bankruptcy Code, on the
                             19   Effective Date or as soon as reasonably practicable thereafter; or (iii) receive treatment of such
                                  Allowed Utility Other Secured Claim in any other manner that is necessary to satisfy the requirements
                             20   of section 1124 of the Bankruptcy Code. In the event a Utility Other Secured Claim is treated under
                                  clause (ii) of this Section 4.13(a), the Liens securing such Other Secured Claim shall be deemed
                             21   released immediately upon payment.
                             22                  (b)     Impairment and Voting: The Utility Other Secured Claims are Unimpaired,
                                  and the holders of Utility Other Secured Claims are presumed to have accepted the Plan.
                             23
                             24                  4.14    Class 2B – Utility Priority Non-Tax Claims.

                             25                 (a)     Treatment: In full and final satisfaction, settlement, release, and discharge of
                                  any Allowed Utility Priority Non-Tax Claim, except to the extent that the Debtors or Reorganized
                             26   Debtors, as applicable, and a holder of an Allowed Utility Priority Non-Tax Claim agree to a less
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 44
                                                                             of 95
                                                                                                                                           40


                              1   favorable treatment of such Claim, each holder of an Allowed Utility Priority Non-Tax Claim shall
                                  receive, at the option of the Debtors or the Reorganized Debtors, as applicable (i) Cash in an amount
                              2   equal to such Allowed Utility Priority Non-Tax Claim, including interest through the Effective Date
                                  calculated at the Federal Judgment Rate, payable on the Effective Date or as soon as reasonably
                              3
                                  practicable thereafter, or (ii) such other treatment consistent with the provisions of section 1129(a)(9)
                              4   of the Bankruptcy Code.

                              5                  (b)     Impairment and Voting: The Utility Priority Non-Tax Claims are Unimpaired,
                                  and the holders of Utility Priority Non-Tax Claims are presumed to have accepted the Plan.
                              6
                                                 4.15    Class 3B: Utility Funded Debt Claims.
                              7
                                                  (a)      Treatment: In full and final satisfaction, settlement, release, and discharge of
                              8   any Allowed Utility Funded Debt Claim, except to the extent that the Debtors or Reorganized Debtors,
                              9   as applicable, and a holder of an Allowed Utility Funded Debt Claim agree to a less favorable treatment
                                  of such Claim, on the Effective Date or as soon as reasonably practicable thereafter, each holder of an
                             10   Allowed Utility Funded Debt Claim shall receive Cash in an amount equal to (i) the principal amount
                                  outstanding as of the Petition Date of such holder’s Utility Funded Debt Claim plus all accrued and
                             11   unpaid interest owed as of the Petition Date at the non-default contract rate plus (ii) all interest accrued
                                  from the Petition Date through the Effective Date at the Federal Judgment Rate. The Debtors believe
                             12
Weil, Gotshal & Manges LLP




                                  that under the documents governing the Utility Funded Debt Claims and applicable law, no make-
 New York, NY 10153-0119




                             13   whole or similar amounts are payable upon payment of the Utility Funded Debt Claims. Accordingly,
                                  the Allowed amount of any Utility Funded Debt Claim shall not include any Claim for make-whole
      767 Fifth Avenue




                             14   or similar amounts. Notwithstanding the foregoing, if it is determined that any holder of a Utility
                                  Funded Debt Claim is entitled to payment of a make-whole or similar amount or that postpetition
                             15   interest is payable at a rate other than the Federal Judgment Rate, the treatment of such Claim shall be
                                  modified in a manner to render the Claim Unimpaired.
                             16

                             17                            On the Effective Date, any Utility Letters of Credit outstanding shall be
                                  replaced, returned to the issuing Utility Revolver Lender, or collateralized with cash or new letters of
                             18   credit in accordance with the terms of the applicable Utility Letter of Credit and the Utility Revolver
                                  Documents.
                             19
                                                 (b)      Impairment and Voting: The Utility Funded Debt Claims are Unimpaired, and
                             20   the holders of Utility Funded Debt Claims are presumed to have accepted the Plan.
                             21                  4.16    Class 4B: Utility General Unsecured Claims.
                             22
                                                  (a)     Treatment: In full and final satisfaction, settlement, release, and discharge of
                             23   any Allowed Utility General Unsecured Claim, except to the extent that the Debtors or Reorganized
                                  Debtors, as applicable, and a holder of an Allowed Utility General Unsecured Claim agree to a less
                             24   favorable treatment of such Claim, on the Effective Date or as soon as reasonably practicable
                                  thereafter, each holder of an Allowed Utility General Unsecured Claim shall receive Cash in an amount
                             25   equal to such holder’s Allowed Utility General Unsecured Claim. The Allowed amount of any Utility
                                  General Unsecured Claim shall reflect all interest accrued from the Petition Date through the Effective
                             26
                                  Date at the Federal Judgment Rate.
                             27
                             28

                              Case: 19-30088        Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 45
                                                                              of 95
                                                                                                                                          41


                              1                 (b)    Impairment and Voting: The Utility General Unsecured Claims are
                                  Unimpaired, and the holders of Utility General Unsecured Claims are presumed to have accepted the
                              2   Plan.
                              3                  4.17    Class 5B-I – Utility Public Entities Wildfire Claims.
                              4
                                                   (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                              5   all Allowed Utility Public Entities Wildfire Claims, on the Effective Date, or as soon as reasonably
                                  practicable thereafter, but in no event later than thirty (30) days after the Effective Date, the Public
                              6   Entities shall receive an aggregate Cash amount of $1.0 billion, as provided in the Public Entities Plan
                                  Support Agreements, to be distributed in accordance with the Public Entities Settlement Distribution
                              7   Protocol. The Reorganized Debtors shall also establish the Public Entities Segregated Defense Fund,
                                  in accordance with the terms of the Public Entities Plan Support Agreements. Utility Public Entities
                              8
                                  Wildfire Claims shall be satisfied solely from the Cash amount of $1.0 billion and the Public Entities
                              9   Segregated Defense Fund, as described above.

                             10                    (b) Impairment and Voting: The Utility Public Entities Wildfire Claims are
                                  Impaired, and holders of the Utility Public Entities Wildfire Claims are entitled to vote to accept or
                             11   reject the Plan.
                             12                  4.18    Class 5B-II – Utility Subrogation Wildfire Claims.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  The Utility Subrogation Wildfire Claims shall be treated as follows:
      767 Fifth Avenue




                             14
                                                 (a)   Allowance: For purposes of this Plan, and in accordance with the Subrogation
                             15   Claims RSA Approval Order, the Utility Subrogation Wildfire Claims shall be settled and Allowed in
                                  the aggregate amount of $11 billion.
                             16
                                                  (b)    Treatment: On the Effective Date or as soon as reasonably practicable
                             17   thereafter, the Reorganized Debtors shall fund the Subrogation Wildfire Trust with Cash in the amount
                                  of $11 billion. No postpetition, and pre-Effective Date, interest shall be paid with respect to the Utility
                             18
                                  Subrogation Wildfire Claims as Allowed pursuant to the immediately preceding clause (a). All Utility
                             19   Subrogation Wildfire Claims shall be satisfied solely from the assets funded to the Subrogation
                                  Wildfire Trust. The Plan may be amended prior to the entry of the Disclosure Statement Order in
                             20   accordance with the Subrogation Claims RSA to replace a portion of the Cash consideration with
                                  Non-cash Recovery.
                             21
                                                  (c)    Professional Fees: On the Effective Date, the Reorganized Debtors shall pay
                             22   the reasonable, documented, and contractual professional fees of the Ad Hoc Professionals (as such
                             23   term is defined in the Subrogation Claims RSA) up to an aggregate amount of $55 million (inclusive
                                  of all such fees and expenses paid by the Debtors prior to the Effective Date, and which shall include
                             24   success fees, transaction fees or other similar fees). The Reorganized Debtors are authorized to pay
                                  the professional fees and expenses of Rothschild & Co US Inc., Kekst and Company Incorporated
                             25   d/b/a Kekst CNC, and Wilson Public Affairs, in each case subject to, and in accordance with, the
                                  Subrogation Claims RSA without the necessity of filing formal fee applications. Solely with respect
                             26   to fees and expenses for professional services rendered by Willkie Farr & Gallagher LLP and Diemer
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52        Page 46
                                                                             of 95
                                                                                                                                         42


                              1   & Wei LLP, the Reorganized Debtors are authorized to pay such fees and expenses ten (10) business
                                  after the receipt by the Debtors and the U.S. Trustee (the “Review Period”) of invoices therefor (the
                              2   “Invoiced Fees”) and without the necessity of filing formal fee applications. The invoices for such
                                  Invoiced Fees shall include the number of hours billed and the aggregate expenses incurred by the
                              3
                                  applicable professional firm; provided, however, that any such invoice (i) may be limited and/or
                              4   redacted to protect privileged, confidential, or proprietary information and (ii) shall not be required to
                                  contain individual time detail (provided that such invoice shall contain summary data regarding hours
                              5   worked by each timekeeper for the applicable professional and such timekeepers’ hourly rates). The
                                  Reorganized Debtors and the U.S. Trustee may object to any portion of the Invoiced Fees (the
                              6   “Disputed Invoiced Fees”) within the Review Period by filing with the Court a motion or other
                                  pleading, on at least ten days’ prior written notice (but no more than 30 days’ notice) of any hearing
                              7
                                  on such motion or other pleading, setting forth the specific objections to the Disputed Invoiced Fees
                              8   in reasonable narrative detail and the bases for such objections; provided that the Reorganized Debtors
                                  shall pay all amounts that are not the subject of such objection upon the expiration of the Review
                              9   Period and shall pay the balance following resolution of any such objection or upon an order of the
                                  Bankruptcy Court.
                             10
                                                 (d)    Distributions and Discharge: Funding of the Subrogation Wildfire Trust as
                             11   provided above shall be in restitution and in full and final satisfaction, release, and discharge of all
                             12   Utility Subrogation Wildfire Claims. Each holder of a Utility Subrogation Wildfire Claim that is party
Weil, Gotshal & Manges LLP




                                  to the Subrogation Wildfire Claim Allocation Agreement shall receive payment as determined in
 New York, NY 10153-0119




                             13   accordance with the Subrogation Wildfire Claim Allocation Agreement. Holders of Disputed Utility
                                  Subrogation Wildfire Claims as of the Effective Date shall not receive any payment unless and until
      767 Fifth Avenue




                             14   such claims either are resolved consensually as between such holders and the Subrogation Wildfire
                                  Trustee or become Allowed Claims.
                             15
                             16                  (e)     Channeling Injunction: On the Effective Date, the Debtors’ liability for all
                                  Utility Subrogation Wildfire Claims shall be fully assumed by, and be the sole responsibility of, the
                             17   Subrogation Wildfire Trust, and all such Claims shall be satisfied solely from the assets of the
                                  Subrogation Wildfire Trust. Pursuant to the Channeling Injunction, each holder of a Utility
                             18   Subrogation Wildfire Claim shall have its Claim permanently channeled to the Subrogation Wildfire
                                  Trust, and such Claim shall be asserted exclusively against the Subrogation Wildfire Trust in
                             19   accordance with its terms, with no recourse to the Debtors, the Reorganized Debtors, or their respective
                             20   assets and properties.

                             21                (f)     In accordance with the provisions of the Subrogation Claims RSA, the
                                  Confirmation Order shall contain the following findings and order:
                             22
                                                         (i)     the resolution of the Debtors’ insolvency proceeding provides funding
                             23          or establishes reserves for, provides for assumption of, or otherwise provides for satisfying any
                                         prepetition wildfire claims asserted against the Debtors in the insolvency proceeding in the
                             24          amounts agreed upon in any pre-insolvency proceeding settlement agreements or any post-
                             25          insolvency settlement agreements, authorized by the court through an estimation process or
                                         otherwise allowed by the court, and
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 47
                                                                             of 95
                                                                                                                                       43


                              1                         (ii)    except with respect to any settlement or other agreement regarding the
                                         Fire Victim Claims asserted by Adventist Health System/West and Feather River Hospital
                              2          d/b/a Adventist Health Feather River, any settlement or other agreement with any holder or
                                         holders of a Fire Victim Claim that fixes the amount or terms for satisfaction of such Claim,
                              3
                                         including by a post-Effective Date trust established for the resolution and payment of such
                              4          Claim, shall contain as a condition to such settlement or other agreement that the holder or
                                         holders of such Claim contemporaneously execute and deliver a release and waiver of any
                              5          potential made-whole claims against present and former holders of Subrogation Wildfire
                                         Claims, which release shall be substantially in the form attached hereto as Exhibit B.
                              6
                                                 (g)     Impairment and Voting: The Utility Subrogation Wildfire Claims are Impaired,
                              7   and holders of Utility Subrogation Wildfire Claims are entitled to vote to accept or reject the Plan.
                              8
                                                 4.19    Class 5B-III – Utility Fire Victim Claims.
                              9
                                                (a)     Treatment: In accordance with the requirements of section 3292 of the Wildfire
                             10   Legislation (A.B. 1054), on the Effective Date or as soon as reasonably practicable thereafter, the
                                  Reorganized Debtors shall establish and fund the Fire Victim Trust with the Aggregate Fire Victim
                             11   Consideration. Utility Fire Victim Claims shall be satisfied solely from the Fire Victim Trust.
                             12                   (b)      Funding of the Fire Victim Trust as provided above shall be in restitution and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  full and final satisfaction, release, and discharge of all Utility Fire Victim Claims. Each holder of a
                             13
                                  Utility Fire Victim Claim shall receive payment as determined in accordance with the Fire Victim
      767 Fifth Avenue




                             14   Claims Resolution Procedures.

                             15                   (c)    On the Effective Date, the Debtors’ liability for all Utility Fire Victim Claims
                                  shall be fully assumed by, and be the sole responsibility of the Fire Victim Trust, and all such Claims
                             16   shall be satisfied solely from the assets of the Fire Victim Trust. Pursuant to the Channeling
                                  Injunction, each holder of a Utility Fire Victim Claim shall have its Claim permanently channeled to
                             17
                                  the Fire Victim Trust, and such Claim shall be asserted exclusively against the Fire Victim Trust in
                             18   accordance with its terms, with no recourse to the Debtors, the Reorganized Debtors, or their respective
                                  assets and properties.
                             19
                                                  (d)     Impairment and Voting: The Utility Fire Victim Claims are Impaired, and
                             20   holders of Utility Fire Victim Claims are entitled to vote to accept or reject the Plan.
                             21                  4.20    Class 6B – Utility Workers’ Compensation Claims.
                             22                 (a)    Treatment: On and after the Effective Date, each holder of a Utility Workers’
                             23   Compensation Claim shall be entitled to pursue its Claim against the Reorganized Utility as if the
                                  Chapter 11 Cases had not been commenced.
                             24
                                                (b)    Impairment and Voting: The Utility Workers’ Compensation Claims are
                             25   Unimpaired, and holders of Utility Workers’ Compensation Claims are presumed to have accepted the
                                  Plan.
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 48
                                                                            of 95
                                                                                                                                      44


                              1                  4.21   Class 7B – 2001 Utility Exchange Claims.

                              2                 (a)    Treatment: On and after the Effective Date, each holder of a 2001 Utility
                                  Exchange Claim shall be entitled to pursue its Claim against the Reorganized Utility as if the Chapter
                              3   11 Cases had not been commenced.
                              4
                                                 (b)   Impairment and Voting: The 2001 Utility Exchange Claims are Unimpaired,
                              5   and holders of 2001 Utility Exchange Claims are presumed to have accepted the Plan.

                              6                  4.22   Class 8B – Utility Intercompany Claims.

                              7                   (a)     Treatment: On the Effective Date, all Allowed Utility Intercompany Claims
                                  shall either be (i) cancelled (or otherwise eliminated) and receive no distribution under the Plan or
                              8   (ii) Reinstated, in each case as determined in the sole discretion of the Debtors or the Reorganized
                                  Debtors, as applicable.
                              9
                             10                   (b)     Impairment and Voting: The Utility Intercompany Claims are Unimpaired, and
                                  holders of Utility Intercompany Claims are presumed to have accepted the Plan.
                             11
                                                 4.23   Class 9B – Utility Subordinated Debt Claims.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                  (a)    Treatment: In full and final satisfaction, settlement, release, and discharge of
                             13   any Utility Subordinated Debt Claim, except to the extent that the Debtors or the Reorganized Debtors,
      767 Fifth Avenue




                                  as applicable, and a holder of an Allowed Utility Subordinated Debt Claim agree to a less favorable
                             14   treatment of such Claim, on the Effective Date or as soon as reasonably practicable thereafter, each
                             15   holder of an Allowed Utility Subordinated Debt Claim shall receive Cash in an amount equal to such
                                  holder’s Allowed Utility Subordinated Debt Claim.
                             16
                                                (b)    Impairment and Voting:         The Utility Subordinated Debt Claims are
                             17   Unimpaired, and the holders of Utility Subordinated Debt Claims are presumed to have accepted the
                                  Plan.
                             18
                                                 4.24   Class 10B – Utility Preferred Interests.
                             19

                             20                  (a)    Treatment: On the Effective Date, all Utility Preferred Interests shall be
                                  Reinstated.
                             21
                                                  (b)    Impairment and Voting: The Utility Preferred Interests are Unimpaired, and
                             22   holders of Utility Preferred Interests are presumed to have accepted the Plan.

                             23                  4.25   Class 11B – Utility Common Interests.
                             24                  (a)    Treatment: On the Effective Date, all Utility Common Interests shall be
                                  Reinstated.
                             25
                             26                  (b)      Impairment and Voting: The Utility Common Interests are Unimpaired, and
                                  the holders of Utility Common Interests are presumed to have accepted the Plan.
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 49
                                                                            of 95
                                                                                                                                        45


                              1                                                ARTICLE V.

                              2                            PROVISIONS GOVERNING DISTRIBUTIONS
                              3                   5.1    Distributions Generally. Except as otherwise provided in the Plan, the
                              4   Wildfire Trust Agreements, or the Claims Resolution Procedures the Disbursing Agent shall make all
                                  distributions to the appropriate holders of Allowed Claims, or such other persons designated by this
                              5   Plan, in accordance with the terms of this Plan.

                              6                   5.2     Plan Funding. Except as otherwise provided in the Plan, the Wildfire Trust
                                  Agreements, or the Claims Resolution Procedures, distributions of Cash shall be funded from the
                              7   proceeds of the Plan Funding or the Wildfire Insurance Proceeds as of the applicable date of such
                                  distribution as set forth herein.
                              8
                              9                    5.3    No Postpetition or Default Interest on Claims. Except as otherwise
                                  specifically provided for in this Plan or the Confirmation Order, or another order of the Bankruptcy
                             10   Court or required by the Bankruptcy Code, postpetition and/or default interest shall not accrue or be
                                  paid on any Claims, and no holder of a Claim shall be entitled to interest accruing on such Claim on
                             11   or after the Petition Date. Except as otherwise provided in the Plan, to the extent that a Disputed Claim
                                  becomes an Allowed Claim after the Effective Date, the holder of such Claim shall not be entitled to
                             12
Weil, Gotshal & Manges LLP




                                  any interest that accrued thereon from and after the Effective Date.
 New York, NY 10153-0119




                             13
                                                  5.4     Date of Distributions. Unless otherwise provided in this Plan, the Wildfire
      767 Fifth Avenue




                             14   Trust Agreements, or the Claims Resolution Procedures, any distributions and deliveries to be made
                                  under this Plan shall be made on the Effective Date or as soon as reasonably practicable thereafter;
                             15   provided, that the Reorganized Debtors may implement periodic distribution dates to the extent they
                                  determine appropriate. Holders of Wildfire Claims subject to the Claims Resolution Procedures shall
                             16   receive distributions in accordance with the applicable Claims Resolution Procedures.
                             17
                                                  5.5    Distribution Record Date. Except as otherwise provided in the Wildfire Trust
                             18   Agreements or the Claims Resolution Procedures, as of the close of business on the Distribution
                                  Record Date, the various lists of holders of Claims and Interests in each Class, as maintained by the
                             19   Debtors or their agents, shall be deemed closed, and there shall be no further changes in the record
                                  holders of any Claims or Interests after the Distribution Record Date. None of the Debtors, the
                             20   Reorganized Debtors, or the Disbursing Agent shall have any obligation to recognize any transfer of
                                  a Claim or Interest occurring after the close of business on the Distribution Record Date. In addition,
                             21
                                  with respect to payment of any Cure Amounts or disputes over any Cure Amounts, none of the
                             22   Debtors, the Reorganized Debtors, or the Disbursing Agent shall have any obligation to recognize or
                                  deal with any party other than the non-Debtor party to the applicable executory contract or unexpired
                             23   lease, even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure
                                  Amount.
                             24
                                                  5.6     Disbursing Agent. Except as otherwise provided in the Plan or the Wildfire
                             25   Trust Agreements, all distributions under this Plan shall be made by the Disbursing Agent, on behalf
                             26   of the applicable Debtor, on and after the Effective Date as provided herein. The Disbursing Agent
                                  shall not be required to give any bond or surety or other security for the performance of its duties. The
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 50
                                                                             of 95
                                                                                                                                        46


                              1   Debtors or the Reorganized Debtors, as applicable, shall use commercially reasonable efforts to
                                  provide the Disbursing Agent (if other than the Reorganized Debtors) with the amounts of Claims and
                              2   the identities and addresses of holders of Claims, in each case, as set forth in the Debtors’ or
                                  Reorganized Debtors’ books and records. The Debtors or the Reorganized Debtors, as applicable,
                              3
                                  shall cooperate in good faith with the Disbursing Agent (if other than the Reorganized Debtors) to
                              4   comply with the reporting and withholding requirements outlined in Section 5.15 of this Plan. Wildfire
                                  Claims subject to the Channeling Injunction shall not be administered by the Disbursing Agent and
                              5   shall instead be administered by the Wildfire Trusts.

                              6                  5.7     Delivery of Distributions.
                              7                    (a)     Except as otherwise provided in the Plan, the Wildfire Trust Agreements, or the
                                  Claims Resolution Procedures, the Disbursing Agent will make the applicable distribution under this
                              8
                                  Plan and, subject to Bankruptcy Rule 9010, will make all distributions to any holder of an Allowed
                              9   Claim as and when required by this Plan at: (i) the address of such holder on the books and records
                                  of the Debtors or their agents, (ii) the address in the most recent proof of claim filed by such holder,
                             10   or (iii) the address in any written notice of address change delivered to the Debtors or the Disbursing
                                  Agent, including any addresses included on any transfers of Claim filed pursuant to Bankruptcy Rule
                             11   3001. In the event that any distribution to any holder is returned as undeliverable, no distribution or
                                  payment to such holder shall be made unless and until the Disbursing Agent has been notified of the
                             12
Weil, Gotshal & Manges LLP




                                  then current address of such holder, at which time or as soon thereafter as reasonably practicable, such
 New York, NY 10153-0119




                             13   distribution shall be made to such holder without interest.
      767 Fifth Avenue




                             14                  (b)     The Disbursing Agent, with the Funded Debt Trustees’ cooperation, shall make
                                  any distributions on account of the Allowed Funded Debt Claims. The Funded Debt Trustees shall
                             15   have no duties or responsibility relating to any form of distribution that is not DTC eligible and the
                                  Disbursing Agent, the Debtors, or the Reorganized Debtors, as applicable, shall seek the cooperation
                             16
                                  of DTC so that any distribution on account of an Allowed Funded Debt Claim that is held in the name
                             17   of, or by a nominee of, DTC, shall be made through the facilities of DTC on the Effective Date or as
                                  soon as practicable thereafter. The Reorganized Debtors shall reimburse the Funded Debt Trustees
                             18   for any reasonable and documented fees and expenses (including the reasonable and documented fees
                                  and expenses of its counsel and agents) incurred after the Effective Date solely in connection with
                             19   actions explicitly requested by the Reorganized Debtors necessary for implementation of the Plan;
                                  provided, that, for the avoidance of doubt, nothing in the Plan or Confirmation Order shall be
                             20
                                  considered or construed as an explicit request by the Reorganized Debtors authorizing the incurrence
                             21   of fees and expenses by the Funded Debt Trustees.

                             22                   5.8    Unclaimed Property. For distributions other than from the Wildfire Trusts, all
                                  distributions payable on account of Claims that are not deliverable, or have not responded to a request
                             23   for information to make such delivery, and remain unclaimed shall be deemed unclaimed property
                                  under section 347(b) of the Bankruptcy Code and shall revert to the Reorganized Debtors or their
                             24   successors or assigns one year from the later of (a) the Effective Date and (b) the date that is ten (10)
                             25   Business Days after the date a Claim is first Allowed, and all claims of any other Entity (including the
                                  holder of a Claim in the same Class) to such distribution shall be discharged and forever barred. The
                             26   Reorganized Debtors and the Disbursing Agent shall have no obligation to attempt to locate any holder

                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 51
                                                                             of 95
                                                                                                                                        47


                              1   of an Allowed Claim other than by reviewing the Debtors’ books and records and filings with the
                                  Bankruptcy Court.
                              2
                                                  5.9    Satisfaction of Claims. Unless otherwise provided herein, any distributions
                              3   and deliveries to be made on account of Allowed Claims under this Plan shall be in complete and final
                              4   satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

                              5                   5.10 Fractional Stock. No fractional shares or Interests of New HoldCo Common
                                  Stock shall be distributed. If any distributions of New HoldCo Common Stock pursuant to the Plan
                              6   or the Plan Documents would result in the issuance of a fractional share or Interest of New HoldCo
                                  Common Stock, then the number of shares or Interests of New HoldCo Common Stock to be issued
                              7   in respect of such distribution shall be calculated to one decimal place and rounded up or down to the
                                  closest whole share or Interest (with a half share or Interest or greater rounded up and less than a half
                              8
                                  share or Interest rounded down). The total number of shares or Interests of New HoldCo Common
                              9   Stock, as applicable, to be distributed in connection with the Plan shall be adjusted as necessary to
                                  account for the rounding provided for in this Section 5.10. No consideration shall be provided in lieu
                             10   of fractional shares or Interests that are rounded down. Neither the Reorganized Debtors nor the
                                  Disbursing Agent shall have any obligation to make a distribution that is less than (1) share or Interest
                             11   of New HoldCo Common Stock. Any New HoldCo Common Stock that is not distributed in
                                  accordance with this Section 5.10 shall be returned to, and ownership thereof shall vest in, Reorganized
                             12
Weil, Gotshal & Manges LLP




                                  HoldCo.
 New York, NY 10153-0119




                             13
                                                 5.11 Manner of Payment under Plan. Except as specifically provided herein, at
      767 Fifth Avenue




                             14   the option of the Debtors or the Reorganized Debtors, as applicable, any Cash payment to be made
                                  under this Plan may be made by check, ACH, wire transfer, or any other method agreed between the
                             15   Debtors or Reorganized Debtors and the holder of the Claim.
                             16                  5.12 No Distribution in Excess of Amount of Allowed Claim. Notwithstanding
                             17   anything to the contrary in this Plan, no holder of an Allowed Claim shall receive, on account of such
                                  Allowed Claim, distributions in excess of the Allowed amount of such Claim, except to the extent that
                             18   payment of postpetition interest on such Claim is specifically provided for by the Plan, the
                                  Confirmation Order, or another order of the Bankruptcy Court or required by the Bankruptcy Code.
                             19
                                                  5.13 Setoffs and Recoupments. Each Debtor or Reorganized Debtor, as applicable,
                             20   or such Entity’s successor or designee, may, pursuant to section 553 of the Bankruptcy Code or
                                  applicable nonbankruptcy law, offset or recoup against any Allowed Claim and the distributions to be
                             21
                                  made pursuant to this Plan on account of such Allowed Claim any and all Claims, rights, and Causes
                             22   of Action that such Debtor or Reorganized Debtor or its successors may hold against the holder of
                                  such Allowed Claim; provided, that neither the failure to effect a setoff or recoupment nor the
                             23   allowance of any Claim hereunder will constitute a waiver or release by a Debtor or Reorganized
                                  Debtor or its successor of any Claims, rights, or Causes of Action that any such entity or it successor
                             24   or designee may possess against such holder.
                             25
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 52
                                                                             of 95
                                                                                                                                       48


                              1                  5.14    Rights and Powers of Disbursing Agent.

                              2                   (a)     The Disbursing Agent shall be empowered to: (i) effect all actions and execute
                                  all agreements, instruments, and other documents necessary to perform its duties under this Plan;
                              3   (ii) make all applicable distributions or payments provided for under this Plan; (iii) employ
                              4   professionals to represent it with respect to its responsibilities; and (iv) exercise such other powers
                                  (A) as may be vested in the Disbursing Agent by order of the Bankruptcy Court (including any order
                              5   issued after the Effective Date) or pursuant to this Plan or (B) as deemed by the Disbursing Agent to
                                  be necessary and proper to implement the provisions of this Plan.
                              6
                                                 (b)     To the extent the Disbursing Agent is an Entity other than a Debtor or
                              7   Reorganized Debtor, except as otherwise ordered by the Bankruptcy Court, the amount of any
                                  reasonable fees and expenses incurred by the Disbursing Agent on or after the Effective Date
                              8
                                  (including taxes) and any reasonable compensation and expense reimbursement Claims (including for
                              9   reasonable attorneys’ and other professional fees and expenses) made by the Disbursing Agent shall
                                  be paid in Cash by the Reorganized Debtors.
                             10
                                                 5.15    Withholding and Reporting Requirements.
                             11
                                                  (a)    In connection with this Plan and all distributions made hereunder, the
                             12   Reorganized Debtors and the Disbursing Agent shall comply with all applicable withholding and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  reporting requirements imposed by any federal, state, local, or foreign taxing authority, and all
                             13
                                  distributions under this Plan shall be subject to any such withholding or reporting requirements. In
      767 Fifth Avenue




                             14   the case of a non-Cash distribution that is subject to withholding, the distributing party may withhold
                                  an appropriate portion of such distributed property and sell such withheld property to generate Cash
                             15   necessary to pay over the withholding tax. Any amounts withheld pursuant to the preceding sentence
                                  shall be deemed to have been distributed to and received by the applicable recipient for all purposes
                             16   of this Plan.
                             17
                                                  (b)     Notwithstanding the above, each holder of an Allowed Claim that is to receive
                             18   a distribution under this Plan shall have the sole and exclusive responsibility for the satisfaction and
                                  payment of any tax obligations imposed on such holder by any federal, state, local, or foreign taxing
                             19   authority, including income, withholding, and other tax obligations, on account of such distribution.
                                  The Reorganized Debtors and the Disbursing Agent have the right, but not the obligation, to not make
                             20   a distribution until such holder has made arrangements satisfactory to any issuing or disbursing party
                                  for payment of any such tax obligations.
                             21

                             22                   (c)      The Reorganized Debtors and the Disbursing Agent may require, as a condition
                                  to receipt of a distribution, that the holder of an Allowed Claim provide any information necessary to
                             23   allow the distributing party to comply with any such withholding and reporting requirements imposed
                                  by any federal, state, local, or foreign taxing authority. If the Reorganized Debtors or the Disbursing
                             24   Agent make such a request and the holder fails to comply before the date that is 180 days after the
                                  request is made, the amount of such distribution shall irrevocably revert to the applicable Reorganized
                             25   Debtor and any Claim in respect of such distribution shall be discharged and forever barred from
                             26   assertion against such Reorganized Debtor or its respective property.

                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 53
                                                                            of 95
                                                                                                                                         49


                              1                  5.16 Credit for Distributions under Wildfire Assistance Program. If a holder of
                                  an Allowed Fire Claim has received any distribution from the Wildfire Assistance Program, such
                              2   distribution shall be credited against any distribution to be made on account of such holder’s Fire
                                  Claim under this Plan and in accordance with the terms of the Wildfire Trust Agreements.
                              3
                              4                                               ARTICLE VI.

                              5              MEANS FOR IMPLEMENTATION AND EXECUTION OF THE PLAN

                              6                    6.1     General Settlement of Claims and Interests. The Plan shall be deemed a
                                  motion to approve a good-faith compromise and settlement pursuant to which the Debtors and the
                              7   holders of Claims against and/or Interests in the Debtors settle all Claims, Interests, and Causes of
                                  Action pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
                              8
                                  consideration for the classification, distributions, releases, and other benefits provided under the Plan,
                              9   on the Effective Date, the provisions of the Plan shall constitute a good faith compromise and
                                  settlement of all Claims and Interests and controversies resolved pursuant to the Plan. The
                             10   Confirmation Order shall constitute the Court’s approval of the compromise, settlement, and release
                                  of all such Claims, Interests, and Causes of Action, as well as a finding by the Bankruptcy Court that
                             11   all such compromises, settlements, and releases are mutual and bi-directional and are in the best
                                  interests of the Debtors, their estates, and the holders of Claims, Interests, and Causes of Action, and
                             12
Weil, Gotshal & Manges LLP




                                  is fair, equitable, and reasonable. Except as otherwise provided in the Wildfire Trust Agreements and
 New York, NY 10153-0119




                             13   the Claims Resolution Procedures, in accordance with the provisions of the Plan, pursuant to section
                                  1123 of the Bankruptcy Code and Bankruptcy Rule 9019, without any further notice to or action, order,
      767 Fifth Avenue




                             14   or approval of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors, may
                                  compromise and settle all Claims and Causes of Action against, and Interests in, the Debtors and their
                             15   estates. The compromises, settlements, and releases described herein shall be deemed nonseverable
                             16   from each other and from all other terms of the Plan.

                             17                  6.2     Restructuring Transactions; Effectuating Documents.

                             18                   (a)    Following the Confirmation Date or as soon as reasonably practicable
                                  thereafter, the Debtors or the Reorganized Debtors, as applicable, may take all actions as may be
                             19   necessary or appropriate to effectuate any transaction described in, approved by, contemplated by, or
                                  necessary to effectuate the Plan or to obtain any of the Plan Funding (collectively, the “Restructuring
                             20   Transactions”), including (i) the execution and delivery of appropriate agreements or other
                             21   documents of merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer,
                                  arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are
                             22   consistent with the terms of the Plan, (ii) the execution and delivery of appropriate instruments of
                                  transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or
                             23   obligation on terms consistent with the terms of the Plan, (iii) the filing of appropriate certificates or
                                  articles of incorporation, reincorporation, merger, consolidation, conversion, amalgamation,
                             24   arrangement, continuance, or dissolution pursuant to applicable state or federal law, (iv) the execution
                             25   and delivery of the Plan Documents, (v) the issuance of securities, all of which shall be authorized and
                                  approved in all respects in each case without further action being required under applicable law,
                             26   regulation, order, or rule (except such filings, approvals and authorizations as may be required,

                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 54
                                                                             of 95
                                                                                                                                         50


                              1   necessary or desirable for offerings of securities not exempt from the Securities Act pursuant to section
                                  1145 of the Bankruptcy Code), (vi) such other transactions that are necessary or appropriate to
                              2   implement the Plan in the most tax efficient manner, and (vii) all other actions that the applicable
                                  Entities determine to be necessary or appropriate, including making filings or recordings that may be
                              3
                                  required by applicable law.
                              4
                                                  (b)      Each officer, or member of the board of directors, of the Debtors is (and each
                              5   officer, or member of the board of directors of the Reorganized Debtors shall be) authorized to issue,
                                  execute, deliver, file, or record such contracts, securities, instruments, releases, indentures, and other
                              6   agreements or documents and take such actions as may be necessary or appropriate to effectuate,
                                  implement, and further evidence the terms and conditions of the Plan and the securities issued pursuant
                              7   to the Plan in the name of and on behalf of the Reorganized Debtors, all of which shall be authorized
                              8   and approved in all respects, in each case, without the need for any approvals, authorization, consents,
                                  or any further action required under applicable law, regulation, order, or rule (including any action by
                              9   the stockholders or directors of the Debtors or the Reorganized Debtors) except for those expressly
                                  required pursuant to the Plan.
                             10
                                                  (c)     All matters provided for herein involving the corporate structure of the Debtors
                             11   or Reorganized Debtors, or any corporate action required by the Debtors or Reorganized Debtors in
                                  connection herewith shall be deemed to have occurred and shall be in effect, without any requirement
                             12
Weil, Gotshal & Manges LLP




                                  of further action by the stockholders or directors of the Debtors or Reorganized Debtors, and with like
 New York, NY 10153-0119




                             13   effect as though such action had been taken unanimously by the stockholders of the Debtors or
                                  Reorganized Debtors.
      767 Fifth Avenue




                             14
                                                  6.3     Continued Corporate Existence. Except as otherwise provided in this Plan
                             15   (including pursuant to the Restructuring Transactions), the Debtors shall continue to exist after the
                                  Effective Date as Reorganized Debtors in accordance with the applicable laws of the respective
                             16
                                  jurisdictions in which they are incorporated or organized. On or after the Effective Date, without
                             17   prejudice to the rights of any party to a contract or other agreement with any Reorganized Debtor, each
                                  Reorganized Debtor may, in its sole discretion, take such action as permitted by applicable law and
                             18   such Reorganized Debtor’s organizational documents, as such Reorganized Debtor may determine is
                                  reasonable and appropriate, including causing: (i) the legal name of a Reorganized Debtor to be
                             19   changed; (ii) the closure of a Reorganized Debtor’s Chapter 11 Case on the Effective Date or any time
                                  thereafter; or (iii) Reorganized HoldCo to amend its charter so as to prevent the acquisition, sale, or
                             20
                                  other transaction of any class or classes of stock of Reorganized HoldCo, other than pursuant to the
                             21   Plan, for the purpose of preserving the tax benefits of the Reorganized Debtors if such acquisition,
                                  sale, or other transaction would result in an increase in the amount stock of Reorganized HoldCo
                             22   beneficially owned (as determined for applicable tax purposes) by any person or group of persons that
                                  owns, or as a result of such acquisition, sale, or other transaction would own, at least 4.75% of any
                             23   class or classes of stock of Reorganized HoldCo.
                             24                  6.4     The Subrogation Wildfire Trust.
                             25
                                                 (a)      On or before the Effective Date, the Subrogation Wildfire Trust shall be
                             26   established by the Subrogation Wildfire Trustee and on the Effective Date or as soon as reasonably
                                  practicable thereafter, the Debtors shall fund the Subrogation Wildfire Trust as provided in Section
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 55
                                                                             of 95
                                                                                                                                         51


                              1   4.18(b) hereof. In accordance with the Subrogation Wildfire Trust Agreement and the Subrogation
                                  Wildfire Claim Allocation Agreement, each of which shall become effective as of the Effective Date,
                              2   the Subrogation Wildfire Trust shall administer, process, settle, resolve, liquidate, satisfy, and pay all
                                  Subrogation Wildfire Claims. All Subrogation Wildfire Claims shall be channeled to the Subrogation
                              3
                                  Wildfire Trust and shall be subject to the Channeling Injunction.
                              4
                                                   (b)    Each trust comprising the Subrogation Wildfire Trust is intended to be treated,
                              5   and shall be reported, as a “qualified settlement fund” for U.S. federal income tax purposes and shall
                                  be treated consistently for state and local tax purposes, to the extent applicable; provided, however,
                              6   that the Reorganized Debtors may elect to treat any trust comprising the Subrogation Wildfire Trust
                                  as a “grantor trust” for U.S. federal income tax purposes, in which case each such trust shall be treated
                              7   consistently for state and local tax purposes, to the extent applicable. The Subrogation Wildfire Trustee
                              8   and all holders of Subrogation Wildfire Claims shall report consistently with the foregoing. The
                                  Subrogation Wildfire Trustee shall be the “administrator,” within the meaning of Treasury Regulations
                              9   Section 1.468B-2(k)(3), of the Subrogation Wildfire Trust and, in such capacity, the Subrogation
                                  Wildfire Trustee shall be responsible for filing all tax returns of the Subrogation Wildfire Trust and,
                             10   out of the assets of the Subrogation Wildfire Trust, the payment of any taxes due with respect to trust
                                  assets or otherwise imposed on the Subrogation Wildfire Trust (including any tax liability arising in
                             11   connection with the distribution of trust assets), and shall be permitted to sell any assets of the
                             12   Subrogation Wildfire Trust to the extent necessary to satisfy such tax liability (including any tax
Weil, Gotshal & Manges LLP




                                  liability arising in connection with such sale).
 New York, NY 10153-0119




                             13
                                                  (c)     Except as otherwise provided in the Subrogation Wildfire Trust Agreement, or
      767 Fifth Avenue




                             14   the Subrogation Wildfire Claim Allocation Agreement, the Subrogation Wildfire Trustee will make
                                  the applicable distribution under the Subrogation Wildfire Trust Agreement and, subject to Bankruptcy
                             15   Rule 2002, at: (i) the address of such holder on the books and records of the Debtors or their agents;
                             16   (ii) the address provided by such holder on its most recent proof of claim, or (iii) the address in any
                                  written notice of address change delivered to the Debtors prior to the Effective Date, or the
                             17   Subrogation Wildfire Trustee after the Effective Date, including any addresses included on any
                                  transfers of Claim filed pursuant to Bankruptcy Rule 3001. In the event that any distribution to any
                             18   holder is returned as undeliverable, no distribution or payment to such holder shall be made unless and
                                  until the Subrogation Wildfire Trustee has been notified of the then-current address of such holder, at
                             19   which time or as soon as reasonably practicable thereafter, such distribution shall be made to such
                             20   holder without interest.

                             21                 (d)     The Subrogation Wildfire Trustee may request an expedited determination of
                                  taxes under section 505(b) of the Bankruptcy Code for all tax returns filed by or on behalf of the
                             22   Subrogation Wildfire Trust through the termination of the Subrogation Wildfire Trust.
                             23                  6.5     Subrogation Wildfire Trustee.
                             24                 (a)     Powers and Duties of Trustee. The powers and duties of the Subrogation
                                  Wildfire Trustee shall include, but shall not be limited to, those responsibilities vested in the
                             25
                                  Subrogation Wildfire Trustee pursuant to the terms of the Subrogation Trust Agreement, or as may be
                             26   otherwise necessary and proper to (i) make distributions to holders of Subrogation Wildfire Claims in
                                  accordance with the terms of the Plan, Subrogation Trust Agreement, and Subrogation Wildfire Claim
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 56
                                                                             of 95
                                                                                                                                         52


                              1   Allocation Agreement and (ii) carry out the provisions of the Plan relating to the Subrogation Wildfire
                                  Trust and the Subrogation Wildfire Claims. The Trustee shall maintain good and sufficient books and
                              2   records relating to each Subrogation Wildfire Claim, including the identity of the owner of each
                                  Subrogation Wildfire Claim and the amount and date of all Distributions made on account of each
                              3
                                  such Subrogation Wildfire Claim.
                              4
                                                  (b)      The Subrogation Wildfire Trustee shall cooperate fully with the Reorganized
                              5   Debtors in connection with the preparation and filing by the Reorganized Debtors of any tax returns,
                                  claims for refunds, or other tax filings, and any tax proceedings, to the extent relating to any transfers
                              6   to, distributions by, or the operations of the Subrogation Wildfire Trust.
                              7                  6.6     Subrogation Trust Advisory Board.
                              8                 (a)    Appointment of Subrogation Trust Advisory Board. The Subrogation Trust
                              9   Advisory Board shall consist of three (3) initial members selected by holders of Subrogation Wildfire
                                  Claims in accordance with the Subrogation Trust Agreement and the Subrogation Wildfire Claim
                             10   Allocation Agreement.

                             11                  (b)      Powers and Duties of Subrogation Trust Advisory Board. The Subrogation
                                  Trust Advisory Board shall, as and when requested by the Subrogation Wildfire Trustee, or as is
                             12   otherwise either (i) required under the Plan, the Confirmation Order, the Subrogation Trust Agreement
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  or (ii) contemplated by the Subrogation Wildfire Claim Allocation Agreement, consult with and advise
                             13
                                  the Subrogation Wildfire Trustee as to the administration and management of the Subrogation Wildfire
      767 Fifth Avenue




                             14   Trust in accordance with the terms of this Plan, the Confirmation Order, and/or the Subrogation Trust
                                  Agreement.
                             15
                                                   (c)    The Subrogation Wildfire Trust Advisory Board shall be appointed on the
                             16   Effective Date. The rights and responsibilities of the Subrogation Wildfire Trust Advisory Board shall
                                  be set forth in the Subrogation Wildfire Trust Agreement.
                             17
                             18                  6.7     The Fire Victim Trust.

                             19                   (a)    On or before the Effective Date, the Fire Victim Trust shall be established. In
                                  accordance with the Plan, the Confirmation Order, the Fire Victim Trust Agreement and the Fire
                             20   Victim Claims Resolution Procedures, the Fire Victim Trust shall, among other tasks described in this
                                  Plan or the Fire Victim Trust Agreement, administer, process, settle, resolve, liquidate, satisfy, and
                             21   pay all Fire Victim Claims, and prosecute or settle all Assigned Rights and Causes of Action. All Fire
                                  Victim Claims shall be channeled to the Fire Victim Trust and shall be subject to the Channeling
                             22
                                  Injunction. The Fire Victim Trust shall be funded with the Aggregate Fire Victim Consideration. To
                             23   the extent, if any, a holder of a Fire Victim Claim asserts damages against the Debtors or the Fire
                                  Victim Trust for amounts already compensated by an insurance company, the Fire Victim Trust
                             24   Agreement shall provide that the Fire Victim Trust shall receive a credit against any Fire Victim Claim
                                  for the amount that any holder of such Fire Victim Claim, its predecessor, successor, or assignee
                             25   received or shall receive from any insurance company under and pursuant to the terms and coverage
                                  provisions of any insurance policy for losses resulting from a Fire and that any funds received by any
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 57
                                                                             of 95
                                                                                                                                           53


                              1   holder of a Fire Victim Claim, net of attorney’s fees, shall satisfy, to the extent applicable, any amounts
                                  of restitution the Debtors or Reorganized Debtors might be subject to under Cal. Penal Code § 1202.4.
                              2
                                                  (b)     Each trust comprising the Fire Victim Trust is intended to be treated, and shall
                              3   be reported, as a “qualified settlement fund” for U.S. federal income tax purposes and shall be treated
                              4   consistently for state and local tax purposes, to the extent applicable; provided, however, that the
                                  Reorganized Debtors may elect to treat any trust comprising the Fire Victim Trust as a “grantor trust”
                              5   for U.S. federal income tax purposes, in which case each such trust shall be treated consistently for
                                  state and local tax purposes, to the extent applicable. The Fire Victim Trustee and all holders of Fire
                              6   Victim Claims shall report consistently with the foregoing. The Fire Victim Trustee shall be the
                                  “administrator,” within the meaning of Treasury Regulations Section 1.468B-2(k)(3), of the Fire
                              7   Victim Trust and, in such capacity, the Fire Victim Trustee shall be responsible for filing all tax returns
                              8   of the Fire Victim Trust and, out of the assets of the Fire Victim Trust, the payment of any taxes due
                                  with respect to trust assets or otherwise imposed on the Fire Victim Trust (including any tax liability
                              9   arising in connection with the distribution of trust assets), shall be permitted to sell any assets of the
                                  Fire Victim Trust to the extent necessary to satisfy such tax liability (including any tax liability arising
                             10   in connection with such sale).
                             11                 (c)      On the Effective Date, the Fire Victim Claims Resolution Procedures shall
                                  become effective.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                   (d)     No parties other than holders of Fire Victim Claims shall have a right, or
                                  involvement in, the Fire Victim Claims Resolution Procedures, the Fire Victim Trust Agreement, the
      767 Fifth Avenue




                             14   administration of the Fire Victims Trust, the selection of a Fire Victim Trustee, settlement fund
                                  administrator, claims administrator, or the Fire Victims Trust Oversight Committee. The Fire Victim
                             15   Claims shall be administered by a Fire Victim Trust and the Fire Victims Trust Oversight Committee
                                  independent of the Debtors. The Fire Victim Claims shall be administered, allocated and distributed
                             16
                                  in accordance with applicable ethical rules and subject to adequate informed consent procedures. The
                             17   Fire Victim Trustee shall receive settlement allocations consistent with Rule 1.8(g) of the Model Rules
                                  of Professional Conduct. The rules and procedures governing the administration and allocation of the
                             18   funds from the Fire Victim Trust shall be objectively applied and transparent. No party other than
                                  holders of Fire Victim Claims, including but not limited to the Debtors, the Reorganized Debtors, and
                             19   any holders of Claims or Interests other than holders of Fire Victim Claims, shall have any rights to
                                  any of the proceeds in the Fire Victim Trust, or any clawback or reversionary interest of any of the
                             20
                                  consideration (whether Cash or otherwise) allocated to any of the holders of Fire Victim Claims
                             21   generally or in the total amount funded to the Fire Victim Trust.

                             22                  6.8     Fire Victim Trustee

                             23                   (a)     Powers and Duties of Trustee. The powers and duties of the Fire Victim Trustee
                                  shall include, but shall not be limited to, those responsibilities vested in the Fire Victim Trustee
                             24   pursuant to the terms of the Fire Victim Trust Agreement, or as may be otherwise necessary and proper
                                  to (i) make distributions to holders of Fire Victim Claims in accordance with the terms of the Plan and
                             25
                                  the Fire Victim Trust Agreement and (ii) carry out the provisions of the Plan relating to the Fire Victim
                             26   Trust and the Fire Victim Claims, including but not limited to prosecuting or settling all Assigned
                                  Rights and Causes of Action in his or her capacity as a trustee for the benefit of Fire Victims. On the
                             27
                             28

                              Case: 19-30088        Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 58
                                                                              of 95
                                                                                                                                         54


                              1   Effective Date, pursuant to this Plan and sections 1123, 1141, and 1146(a) of the Bankruptcy Code,
                                  the Debtors, on behalf of their estates, and the Fire Victim Trustee, will be authorized and directed to,
                              2   and will execute the Fire Victim Trust Agreement in substantially the form that will be attached to the
                                  Plan Supplement, and will be further authorized and directed to, and will, take all such actions as
                              3
                                  required to transfer the Assigned Rights and Causes of Action from the Debtors to the Fire Victim
                              4   Trust. The Fire Victim Trustee shall maintain good and sufficient books and records relating to each
                                  Fire Victim Claim, including the identity of the owner of each Fire Victim Claim and the amount and
                              5   date of all Distributions made on account of each such Fire Victim Claim. In addition to all powers
                                  enumerated in the Fire Victim Trust Agreement, in this Plan, and in the Confirmation Order, from and
                              6   after the Effective Date, the Fire Victim Trust shall succeed to all of the rights and standing of the
                                  Debtors with respect to the Assigned Rights and Causes of Action in its capacity as a trust
                              7
                                  administering assets for the benefit of Fire Victims.
                              8
                                                  (b)    The Fire Victim Trustee will be appointed as the representative of each of the
                              9   Debtors’ estates pursuant to sections 1123(a)(5), (a)(7), and (b)(3)(B) of the Bankruptcy Code and as
                                  such will be vested with the authority and power (subject to the Fire Victim Trust Agreement and the
                             10   Plan) to, among other things: (i) administer, object to or settle Fire Victim Claims; (ii) make
                                  distributions to holders of Fire Victim Claims in accordance with the terms of the Plan and the Fire
                             11   Victim Trust Agreement, and (iii) carry out the provisions of the Plan related to the Fire Victim Trust
                             12   and the Fire Victim Claims, including but not limited to prosecuting or settling all Assigned Rights
Weil, Gotshal & Manges LLP




                                  and Causes of Action in his or her capacity as a trustee for the benefit of holders of Fire Victim Claims.
 New York, NY 10153-0119




                             13   As the representative of the Debtors’ estates, in his or her capacity as a trustee for the benefit of Fire
                                  Victims, the Fire Victim Trustee will succeed to all of the rights and powers of the Debtors and their
      767 Fifth Avenue




                             14   estates with respect to all Assigned Rights and Causes of Action assigned and transferred to the Fire
                                  Victim Trust, and the Fire Victim Trustee will be substituted and will replace the Debtors, their estates,
                             15
                                  any official committee appointed in these cases if applicable, in all such Assigned Rights and Causes
                             16   of Action, whether or not such claims are pending in filed litigation.

                             17                  (c)      The Fire Victim Trustee shall cooperate fully with the Reorganized Debtors in
                                  connection with the preparation and filing by the Reorganized Debtors of any tax returns, claims for
                             18   refunds, or other tax filings, and any tax proceedings, to the extent relating to any transfers to,
                                  distributions by, or the operations of the Fire Victim Trust.
                             19
                                                  (d)     Except as otherwise provided in the Fire Victim Trust Agreement, or the Fire
                             20
                                  Victim Claims Resolution Procedures, the Fire Victim Trustee will make the applicable distribution
                             21   under the Fire Victim Trust Agreement and, subject to Bankruptcy Rule 2002, at: (i) the address of
                                  such holder on the books and records of the Debtors or their agents; (ii) the address provided by such
                             22   holder on its most recent proof of claim, or (iii) the address in any written notice of address change
                                  delivered to the Debtors prior to the Effective Date, or the Fire Victim Trustee after the Effective Date,
                             23   including any addresses included on any transfers of Claim filed pursuant to Bankruptcy Rule 3001.
                                  In the event that any distribution to any holder is returned as undeliverable, no distribution or payment
                             24
                                  to such holder shall be made unless and until the Fire Victim Trustee has been notified of the then-
                             25   current address of such holder, at which time or as soon as reasonably practicable thereafter, such
                                  distribution shall be made to such holder without interest.
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 59
                                                                             of 95
                                                                                                                                        55


                              1                   (e)     The Fire Victim Trust Oversight Committee shall be appointed on the Effective
                                  Date. The Fire Victim Trust Oversight Committee shall consist of members selected and appointed
                              2   by [the Consenting Fire Claimant Professionals and the Tort Claimants Committee]. The rights and
                                  responsibilities of the Fire Victim Trust Oversight Committee shall be set forth in the Fire Victim
                              3
                                  Trust Agreement.
                              4
                                                  (f)     Unless otherwise expressly provided under this Plan, on the Effective Date, all
                              5   Assigned Rights and Causes of Action will vest in the Fire Victim Trust. On and after the Effective
                                  Date, the transfer of the Assigned Rights and Causes of Action to the Fire Victim Trust will be deemed
                              6   final and irrevocable and distributions may be made from the Fire Victim Trust. The Confirmation
                                  Order will provide the Fire Victim Trustee with express authority and standing necessary to take all
                              7   actions to prosecute or settle any and all Assigned Rights and Causes of Action.
                              8
                                                 (g)     The Fire Victim Trustee may request an expedited determination of taxes under
                              9   section 505(b) of the Bankruptcy Code for all tax returns filed by or on behalf of the Fire Victim Trust
                                  through the termination of the Fire Victim Trust.
                             10
                                                 6.9     Public Entities Segregated Defense Fund.
                             11
                                               (a)   On the Effective Date, the Reorganized Debtors shall fund the Public Entities
                             12   Segregated Defense Fund in accordance with the terms of the Public Entities Plan Support
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  Agreements.
                             13
      767 Fifth Avenue




                             14                  (b)     The Public Entities Segregated Defense Fund shall be maintained by the
                                  Reorganized Debtors until the later of (i) the expiration of the applicable statute of limitations period
                             15   for any and all Public Entities Third Party Claims and (ii) the conclusion of all litigation, including
                                  appeals, involving all Public Entities Third Party Claims.
                             16
                                                 6.10    Go-Forward Wildfire Fund.
                             17
                                                  (a)    On the Effective Date, the Debtors shall contribute, in accordance with the
                             18
                                  Wildfire Legislation (A.B. 1054), an initial contribution of approximately $4.8 billion and first annual
                             19   contribution of approximately $193 million, to the Go-Forward Wildfire Fund in order to secure the
                                  participation of the Reorganized Debtors therein.
                             20
                                                 (b)    The Reorganized Debtors shall also be responsible for ongoing funding
                             21   commitments to the Go-Forward Wildfire Fund as required by the terms thereof and the Wildfire
                                  Legislation (A.B. 1054).
                             22
                                                 6.11    Officers and Board of Directors.
                             23
                             24                 (a)     On the Effective Date, (i) the New Board of HoldCo shall consist of the Chief
                                  Executive Officer and [●] other initial directors and (ii) the New Board of the Utility shall consist of
                             25   the Chief Executive Officer and [●] other initial directors. The New Board for HoldCo and the Utility
                                  will, among other things, satisfy the requirements of the Wildfire Legislation (A.B. 1054) and other
                             26   applicable law, including with respect to directors having appropriate experience in safety, finance
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 60
                                                                             of 95
                                                                                                                                        56


                              1   and utility operations. The composition of the New Board shall be disclosed in accordance with
                                  section 1129(a)(5) of the Bankruptcy Code.
                              2
                                                  (b)     Except as otherwise provided in the Plan Supplement, the officers of the
                              3   respective Debtors immediately before the Effective Date, as applicable, shall serve as the initial
                              4   officers of each of the respective Reorganized Debtors on and after the Effective Date.

                              5                  (c)     Except to the extent that a member of the board of directors of a Debtor
                                  continues to serve as a director of the respective Reorganized Debtor on and after the Effective Date,
                              6   the members of the board of directors of each Debtor prior to the Effective Date, in their capacities as
                                  such, shall have no continuing obligations to the Reorganized Debtors on or after the Effective Date
                              7   and each such director will be deemed to have resigned or shall otherwise cease to be a director of the
                                  applicable Debtor on the Effective Date.
                              8
                              9                  (d)     Commencing on the Effective Date, the directors of each of the Reorganized
                                  Debtors shall be elected and serve pursuant to the terms of the applicable organizational documents of
                             10   such Reorganized Debtor and may be replaced or removed in accordance with such organizational
                                  documents.
                             11
                                                6.12 Management Incentive Plan. On or after the Effective Date, the Management
                             12   Incentive Plan may be established and implemented at the discretion of the New Board and in
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  compliance with the Wildfire Legislation (A.B. 1054).
                             13
      767 Fifth Avenue




                             14                  6.13    Cancellation of Existing Securities and Agreements.

                             15                  (a)     Except for the purpose of enabling holders of Allowed Claims to receive a
                                  distribution under the Plan as provided herein and except as otherwise set forth in this Plan, the Plan
                             16   Supplement or the Confirmation Order, on the Effective Date, all agreements, instruments, and other
                                  documents evidencing any prepetition Claim or and any rights of any holder in respect thereof shall
                             17   be deemed cancelled, discharged, and of no force or effect. For the avoidance of doubt, in accordance
                             18   with Sections 4.11, 4.12, 4.24, and 4.25 of the Plan, none of the HoldCo Common Interests, the
                                  HoldCo Other Interests, the Utility Preferred Interests, or the Utility Common Interests shall be
                             19   cancelled pursuant to the Plan. The holders of, or parties to, such cancelled instruments, Securities,
                                  and other documentation shall have no rights arising from or related to such instruments, Securities,
                             20   or other documentation or the cancellation thereof, except the rights provided for pursuant to this Plan.
                             21                   (b)    The Funded Debt Trustees shall be released and discharged from all duties and
                                  responsibilities under the applicable Funded Debt Documents; provided, that notwithstanding the
                             22
                                  releases in Article X of the Plan, entry of the Confirmation Order or the occurrence of the Effective
                             23   Date, each of the Funded Debt Documents or agreement that governs the rights of the holder of a
                                  Claim shall continue in effect to the extent necessary to: (i) enforce the rights, Claims, and interests
                             24   of the Funded Debt Trustees thereto vis-a-vis any parties other than the Released Parties; (ii) allow the
                                  holders of Funded Debt Claims, as applicable, to receive distributions under the Plan, to the extent
                             25   provided for under the Plan; (iii) appear to be heard in the Chapter 11 Cases or in any proceedings in
                                  this Court or any other court; (iv) preserve any rights of the Funded Debt Trustees to payment of fees,
                             26
                                  expenses, and indemnification obligations from or on any money or property to be distributed in
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 61
                                                                             of 95
                                                                                                                                         57


                              1   respect of the Allowed Funded Debt Claims, solely to the extent provided in the Plan; and (v) enforce
                                  any obligation owed to the Funded Debt Trustees under the Plan.
                              2
                                                  6.14 Cancellation of Certain Existing Security Agreements. Promptly following
                              3   the payment in full or other satisfaction of an Allowed Other Secured Claim, the holder of such
                              4   Allowed Other Secured Claim shall deliver to the Debtors or Reorganized Debtors, as applicable, any
                                  Collateral or other property of a Debtor held by such holder, together with any termination statements,
                              5   instruments of satisfaction, or releases of all security interests with respect to its Allowed Other
                                  Secured Claim that may be reasonably required to terminate any related financing statements,
                              6   mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or documents.
                              7                    6.15 Issuance of New HoldCo Common Stock. On and after the Effective Date,
                                  Reorganized HoldCo is authorized to issue, or cause to be issued, the New HoldCo Common Stock in
                              8
                                  accordance with the Plan and the Plan Documents, all without the need for any further corporate,
                              9   limited liability company, or shareholder action. All of the New HoldCo Common Stock distributable
                                  under the Plan shall be duly authorized, validly issued, and fully paid and non-assessable.
                             10
                                                 6.16 Exit Financing. On the Effective Date, the Exit Financing Documents shall be
                             11   executed and delivered. The Reorganized Debtors shall be authorized to execute, deliver, and enter
                                  into and perform under the Exit Financing Documents and to consummate the Exit Financing without
                             12
Weil, Gotshal & Manges LLP




                                  the need for any further corporate action and without further action by the holders of Claims or
 New York, NY 10153-0119




                             13   Interests.
      767 Fifth Avenue




                             14                  6.17    Wildfire Victim Recovery Bonds or Other Securitized Bonds.

                             15                  (a)   If the State of California enacts legislation authorizing the issuance of Wildfire
                                  Victim Recovery Bonds or other securitized bonds, this would provide a source of low cost financing
                             16   for expediting payment and satisfaction of Fire Claims following estimation or settlement.
                             17                 (b)      On or after the Effective Date, if authorized, the Wildfire Victim Recovery
                             18   Bonds or other securitized bonds shall be issued on the terms set forth in the Plan, the Wildfire Victim
                                  Recovery Bonds Documents or other applicable bonds documents, and the Wildfire Victim Recovery
                             19   Bonds Legislation or other legislation.

                             20                   (c)    On or after the Effective Date, if authorized, the Wildfire Victim Recovery
                                  Bonds Documents or other securitized bonds documents shall be executed and delivered. The
                             21   Reorganized Debtors shall be authorized to execute, deliver, and enter into and perform under the
                                  Wildfire Victim Recovery Bonds Documents or other applicable bonds documents, without the need
                             22
                                  for any further corporate action and without further action by the holders of Claims or Interests.
                             23
                                                 6.18 Rights Offering. If applicable, following approval by the Bankruptcy Court of
                             24   the Rights Offering Procedures and, if the offer, issuance and distribution of Securities pursuant to the
                                  Rights Offering is to be registered under the Securities Act, effectiveness of an appropriate registration
                             25   statement registering such offer, issuance and distribution under the Securities Act, the Debtors shall,
                                  if they determine to implement the same, commence and consummate the Rights Offering in
                             26   accordance therewith. New HoldCo Common Stock shall be issued to each Eligible Offeree that
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 62
                                                                             of 95
                                                                                                                                          58


                              1   exercises its respective subscription rights pursuant to the Rights Offering Procedures and the Plan.
                                  The consummation of the Rights Offering shall be conditioned on the occurrence of the Effective Date,
                              2   and any other condition specified in the Backstop Commitment Letters. Amounts held by the
                                  subscription agent with respect to the Rights Offering prior to the Effective Date shall not be entitled
                              3
                                  to any interest on account of such amounts and no Eligible Offeree participating in the Rights Offering
                              4   shall have any rights in New HoldCo Common Stock until the Rights Offering is consummated.

                              5                  6.19    Securities Act Registrations or Exemptions.

                              6                   (a)     The offer, issuance and distribution of the New HoldCo Common Stock,
                                  Wildfire Victim Recovery Bonds, other securitized bonds, and other Securities as provided hereunder
                              7   may be exempt from registration under (i) the Securities Act of 1933 and all rules and regulations
                                  promulgated thereunder and (ii) any state or local law requiring registration for the offer, issuance, or
                              8
                                  distribution of Securities, pursuant to section 1145 of the Bankruptcy Code, without further act or
                              9   action by any Entity, pursuant to another available exemption from registration, such as section 4(a)(2)
                                  of the Securities Act and/or Regulation D promulgated thereunder, or pursuant to Article III of the
                             10   Securities Act, or such offer, issuance and distribution may be registered under the Securities Act
                                  pursuant to an appropriate registration statement. Any offer, issuance and distribution of Securities
                             11   pursuant to any Backstop Commitment Letter may be exempt from registration pursuant to section
                                  4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                    (b)     Under section 1145 of the Bankruptcy Code, any securities issued under the
                                  Plan that are exempt from such registration pursuant to section 1145(a) of the Bankruptcy Code will
      767 Fifth Avenue




                             14   be freely tradable by the recipients thereof, subject to (i) the provisions of section 1145(b)(1) of the
                                  Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11) of the Securities Act
                             15   of 1933, (ii) compliance with any rules and regulations of the Securities and Exchange Commission,
                                  if any, applicable at the time of any future transfer of such securities or instruments, (iii) the
                             16
                                  restrictions, if any, on the transferability of such securities and instruments, including any restrictions
                             17   on the transferability under the terms of the New Organizational Documents, (iv) any applicable
                                  procedures of DTC, and (v) applicable regulatory approval.
                             18
                                                                              ARTICLE VII.
                             19
                                                              PROCEDURES FOR DISPUTED CLAIMS
                             20
                                                  7.1     Objections to Claims. Except as otherwise provided herein, in the Claims
                             21
                                  Resolution Procedures, the Subrogation Claims RSA, and in the Wildfire Trust Agreements, the
                             22   Reorganized Debtors shall be entitled to object to Claims. The Subrogation Wildfire Trustee shall be
                                  entitled to object to Subrogation Wildfire Claims. The Fire Victim Trustee shall be entitled to object
                             23   to Fire Victim Claims. Except as otherwise set forth in the Plan, any objections to Claims shall be
                                  served and filed on or before the later of (i) one-hundred and eighty (180) days after the Effective Date
                             24   and (ii) such later date as may be fixed by the Bankruptcy Court (as the same may be extended by the
                                  Bankruptcy Court for cause shown). Fire Victim Claims, other than those Claims arising out of the
                             25
                                  2015 Butte fires that were the subject of fully executed prepetition settlement agreements with the
                             26   Debtor(s) and any other Fire Victim Claim that is settled or Allowed by order of the Bankruptcy Court
                                  prior to the Effective Date, are treated as unliquidated Disputed Claims under the Plan and shall be
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52         Page 63
                                                                             of 95
                                                                                                                                         59


                              1   subject to resolution by the Fire Victim Trust in accordance with the Fire Victim Claims Resolution
                                  Procedures, and the Plan shall be deemed an objection to such claims under Bankruptcy Rule 3007.
                              2
                                                   7.2    Resolution of Disputed Administrative Expense Claims and Disputed
                              3   Claims. Except as otherwise provided for in the Plan, in the Claims Resolution Procedures, the
                              4   Subrogation Claims RSA, or in the Wildfire Trust Agreements, on and after the Effective Date, the
                                  Reorganized Debtors shall have the authority to compromise, settle, otherwise resolve, or withdraw
                              5   any objections to Disputed Administrative Expense Claims or Disputed Claims and to compromise,
                                  settle, or otherwise resolve any Disputed Administrative Expense Claims and Disputed Claims without
                              6   approval of the Bankruptcy Court, other than with respect to any Professional Fee Claims. On and
                                  after the Effective Date, the Subrogation Wildfire Trustee shall have the authority to compromise,
                              7   settle, otherwise resolve, or withdraw any objections to Disputed Subrogation Wildfire Claims without
                              8   approval of the Bankruptcy Court. On and after the Effective Date, the Fire Victim Trustee shall have
                                  the authority to compromise, settle, otherwise resolve, or withdraw any objections to Disputed Fire
                              9   Victim Claims without approval of the Bankruptcy Court. Notwithstanding the foregoing, and for the
                                  avoidance of doubt, Subrogation Wildfire Claims and Fire Victim Claims may only be compromised,
                             10   settled, or resolved pursuant to the applicable Claims Resolution Procedures and Wildfire Trust
                                  Agreement.
                             11
                                                 7.3    Payments and Distributions with Respect to Disputed Claims.
                             12
Weil, Gotshal & Manges LLP




                                  Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed Claim, no
 New York, NY 10153-0119




                             13   payment or distribution provided hereunder shall be made on account of such Claim (including on
                                  account of the non-Disputed portion of such Claim) unless and until such Disputed Claim becomes an
      767 Fifth Avenue




                             14   Allowed Claim.
                             15                   7.4      Distributions After Allowance. After such time as a Disputed Claim becomes,
                                  in whole but not in part, an Allowed Claim, the holder thereof shall be entitled to distributions, if any,
                             16
                                  to which such holder is then entitled as provided in this Plan. Such distributions shall be made as soon
                             17   as practicable after the date that the order or judgment of the Bankruptcy Court allowing such Disputed
                                  Claim (or portion thereof) becomes a Final Order.
                             18
                                                 7.5     Disallowance of Claims. Any Claims held by an Entity from which property
                             19   is recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
                                  transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
                             20   Code, as determined by a Final Order, shall be deemed disallowed pursuant to section 502(d) of the
                             21   Bankruptcy Code, and holders of such Claims may not receive any distributions on account of such
                                  Claims until such time as such Causes of Action against that Entity have been settled or a Final Order
                             22   with respect thereto has been entered and all sums due, if any, to the Debtors by that Entity have been
                                  turned over or paid to the Debtors or the Reorganized Debtors. Except as otherwise provided herein
                             23   or by an order of the Bankruptcy Court, all proofs of Claim filed after the Effective Date shall be
                                  disallowed and forever barred, estopped, and enjoined from assertion, and shall not be enforceable
                             24   against any Reorganized Debtor, without the need for any objection by the Reorganized Debtors or
                             25   any further notice to or action, order, or approval of the Bankruptcy Court, other than a claim for
                                  damages arising from the rejection of an executory contract or unexpired lease.
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 64
                                                                             of 95
                                                                                                                                      60


                              1                   7.6     Estimation. Except as otherwise provided in the Plan, the Claims Resolution
                                  Procedures, and the Wildfire Trust Agreements, the Debtors or the Reorganized Debtors (or the
                              2   Subrogation Wildfire Trustee solely with respect to Disputed Subrogation Wildfire Claims and the
                                  Fire Victim Trustee solely with respect to Disputed Fire Victim Claims) may determine, resolve and
                              3
                                  otherwise adjudicate all contingent Claims or unliquidated Claims in the Bankruptcy Court or such
                              4   other court of the Debtors’, Reorganized Debtors’, the Subrogation Wildfire Trustee’s or the Fire
                                  Victim Trustee’s choice having jurisdiction over the validity, nature or amount thereof. The Debtors
                              5   or the Reorganized Debtors (or the Subrogation Wildfire Trustee solely with respect to Disputed
                                  Subrogation Wildfire Claims and the Fire Victim Trustee solely with respect to Disputed Fire Victim
                              6   Claims) may at any time request that the Bankruptcy Court estimate any contingent Claims or
                                  unliquidated Claims pursuant to section 502(c) of the Bankruptcy Code for any reason or purpose,
                              7
                                  regardless of whether any of the Debtors or the Reorganized Debtors (or the Subrogation Wildfire
                              8   Trustee solely with respect to Disputed Subrogation Wildfire Claims and the Fire Victim Trustee
                                  solely with respect to Disputed Fire Victim Claims) have previously objected to such Claim or whether
                              9   the Bankruptcy Court has ruled on any such objection. The Bankruptcy Court shall retain jurisdiction
                                  to estimate any Claim at any time during litigation concerning any objection to any Claim, including,
                             10   during the pendency of any appeal relating to any such objection. If the Bankruptcy Court estimates
                                  any contingent Claim or unliquidated Claim, that estimated amount shall constitute the maximum
                             11
                                  limitation on such Claim, and the Debtors or the Reorganized Debtors (or the Subrogation Wildfire
                             12   Trustee solely with respect to Disputed Subrogation Wildfire Claims and the Fire Victim Trustee
Weil, Gotshal & Manges LLP




                                  solely with respect to Disputed Fire Victim Claims) may pursue supplementary proceedings to object
 New York, NY 10153-0119




                             13   to the ultimate allowance of such Claim; provided, that such limitation shall not apply to Claims
                                  requested by the Debtors to be estimated for voting purposes only. All of the aforementioned
      767 Fifth Avenue




                             14   objection, estimation and resolution procedures are cumulative and not exclusive of one another.
                             15   Claims may be estimated and subsequently compromised, settled, withdrawn, or resolved by any
                                  mechanism approved by the Bankruptcy Court. Notwithstanding section 502(j) of the Bankruptcy
                             16   Code, in no event shall any holder of a Claim that has been estimated pursuant to section 502(c) of the
                                  Bankruptcy Code or otherwise be entitled to seek reconsideration of such Claim unless the holder of
                             17   such Claim has filed a motion requesting the right to seek such reconsideration on or before twenty
                                  (20) calendar days after the date such Claim is estimated by the Bankruptcy Court. Notwithstanding
                             18   the foregoing, and for the avoidance of doubt, Subrogation Wildfire Claims and Fire Victim Claims
                             19   may only be compromised, settled, or resolved pursuant to terms of the applicable Wildfire Trust
                                  Agreement.
                             20
                                                                            ARTICLE VIII.
                             21
                                                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                             22
                                                 8.1     General Treatment.
                             23
                                                 (a)    As of, and subject to, the occurrence of the Effective Date and the payment of
                             24
                                  any applicable Cure Amount, all executory contracts and unexpired leases of the Reorganized Debtors
                             25   shall be deemed assumed, unless such executory contract or unexpired lease (i) was previously
                                  assumed or rejected by the Debtors, pursuant to a Final Order, (ii) previously expired or terminated
                             26   pursuant to its own terms or by agreement of the parties thereto, (iii) is the subject of a motion to
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 65
                                                                            of 95
                                                                                                                                        61


                              1   assume, assume and assign, or reject filed by the Debtors on or before the Confirmation Date, or (iv) is
                                  specifically designated as an executory contract or unexpired lease to be rejected on the Schedule of
                              2   Rejected Contracts.
                              3                        Notwithstanding the foregoing, as of and subject to the occurrence of the
                              4   Effective Date and the payment of any applicable Cure Amount, all power purchase agreements,
                                  renewable energy power purchase agreements, and Community Choice Aggregation servicing
                              5   agreements of the Debtors shall be deemed assumed.

                              6                   (b)    Subject to the occurrence of the Effective Date, entry of the Confirmation Order
                                  by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments,
                              7   or rejections provided for in this Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code.
                                  Each executory contract and unexpired lease assumed pursuant to this Plan shall vest in, and be fully
                              8
                                  enforceable by, the applicable Reorganized Debtor in accordance with its terms, except as modified
                              9   by the provisions of this Plan, any order of the Bankruptcy Court authorizing and providing for its
                                  assumption or assumption and assignment, or applicable law.
                             10
                                                 8.2     Determination of Cure Disputes and Deemed Consent.
                             11
                                                  (a)     Any monetary defaults under an assumed or assumed and assigned executory
                             12   contract or unexpired lease, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  by payment of the default amount, as reflected in the applicable cure notice, in Cash on the Effective
                             13
                                  Date, subject to the limitations described below, or on such other terms as the parties to such executory
      767 Fifth Avenue




                             14   contracts or unexpired leases and the Debtors may otherwise agree.

                             15                   (b)     At least fourteen (14) days before the deadline set to file objections to
                                  confirmation of the Plan, the Debtors shall distribute, or cause to be distributed, assumption and cure
                             16   notices to the applicable third parties. Any objection by a counterparty to an executory contract
                                  or unexpired lease to the proposed assumption, assumption and assignment, or related Cure
                             17
                                  Amount must be filed, served, and actually received by the Debtors before the deadline set to
                             18   file objections to confirmation of the Plan. Any counterparty to an executory contract or unexpired
                                  lease that fails to object timely to the proposed assumption, assumption and assignment, or Cure
                             19   Amount will be deemed to have assented to such assumption, assumption and assignment, or Cure
                                  Amount. Notwithstanding anything herein to the contrary, in the event that any executory contract or
                             20   unexpired lease is removed from the Schedule of Rejected Contracts after such fourteen (14)-day
                                  deadline, a cure notice with respect to such executory contract or unexpired lease will be sent promptly
                             21
                                  to the counterparty thereof and a noticed hearing set to consider whether such executory contract or
                             22   unexpired lease can be assumed or assumed and assigned, as applicable.

                             23                  (c)    In the event of an unresolved dispute regarding (i) any Cure Amount, (ii) the
                                  ability of the Reorganized Debtors or any assignee to provide “adequate assurance of future
                             24   performance” (within the meaning of section 365 of the Bankruptcy Code) under the executory
                                  contract or unexpired lease to be assumed, or (iii) any other matter pertaining to assumption,
                             25   assumption and assignment, or the Cure Amounts required by section 365(b)(1) of the Bankruptcy
                             26   Code, such dispute shall be resolved by a Final Order (which order may be the Confirmation Order).

                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 66
                                                                             of 95
                                                                                                                                             62


                              1                   (d)     If the Bankruptcy Court makes a determination regarding any of the matters set
                                  forth in Section 8.2(c) above with respect to any executory contract or unexpired lease is greater than
                              2   the amount set forth in the applicable cure notice, as set forth in Section 8.8(a) below, the Debtors or
                                  Reorganized Debtors, as applicable, shall have the right to alter the treatment of such executory
                              3
                                  contract or unexpired lease, including, without limitation, to add such executory contract or unexpired
                              4   lease to the Schedule of Rejected Contracts, in which case such executory contract or unexpired lease
                                  shall be deemed rejected as of the Effective Date.
                              5
                                                (e)     Assumption or assumption and assignment of any executory contract or
                              6   unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
                                  Claims and Causes of Action against any Debtor or defaults by any Debtor arising under any assumed
                              7   executory contract or unexpired lease at any time before the date that the Debtors assume or assume
                              8   and assign such executory contract or unexpired lease, whether monetary or nonmonetary, including
                                  all Claims arising under sections 503(b)(9) or 546(c) of the Bankruptcy Code, any defaults of
                              9   provisions restricting the change in control or ownership interest composition, or any other
                                  bankruptcy-related defaults. Any proofs of Claim filed with respect to an executory contract or
                             10   unexpired lease that has been assumed or assumed and assigned shall be deemed disallowed and
                                  expunged, without further notice to or action, order, or approval of the Bankruptcy Court.
                             11
                                                  8.3     Rejection Damages Claims. In the event that the rejection of an executory
                             12
Weil, Gotshal & Manges LLP




                                  contract or unexpired lease hereunder results in damages to the other party or parties to such contract
 New York, NY 10153-0119




                             13   or lease, any Claim for such damages, if not heretofore evidenced by a timely filed proof of Claim,
                                  shall be forever barred and shall not be enforceable against the Debtors or the Reorganized Debtors,
      767 Fifth Avenue




                             14   or their respective estates, properties or interests in property, unless a proof of Claim is filed with the
                                  Bankruptcy Court and served upon the Debtors or the Reorganized Debtors, as applicable, no later
                             15   than thirty (30) days after the later of (i) the Confirmation Date or (ii) the effective date of the rejection
                             16   of such executory contract or unexpired lease, as set forth on the Schedule of Rejected Contracts or
                                  order of the Bankruptcy Court. The Confirmation Order shall constitute the Bankruptcy Court’s
                             17   approval of the rejection of all the leases and contracts identified in the Schedule of Rejected Contracts.

                             18                   8.4    Survival of the Debtors’ Indemnification Obligations. Any and all
                                  obligations of the Debtors pursuant to their corporate charters, agreements, bylaws, limited liability
                             19   company agreements, memorandum and articles of association, or other organizational documents
                                  (including all Indemnification Obligations) to indemnify current and former officers, directors, agents,
                             20
                                  or employees with respect to all present and future actions, suits, and proceedings against the Debtors
                             21   or such officers, directors, agents, or employees based upon any act or omission for or on behalf of
                                  the Debtors shall remain in full force and effect to the maximum extent permitted by applicable law
                             22   and shall not be discharged, impaired, or otherwise affected by this Plan. All such obligations shall
                                  be deemed and treated as executory contracts that are assumed by the Debtors under this Plan and shall
                             23   continue as obligations of the Reorganized Debtors. Any Claim based on the Debtors’ obligations in
                                  this Section 8.4 herein shall not be a Disputed Claim or subject to any objection, in either case, by
                             24
                                  reason of section 502(e)(1)(B) of the Bankruptcy Code or otherwise.
                             25
                             26
                             27
                             28

                              Case: 19-30088        Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52          Page 67
                                                                              of 95
                                                                                                                                        63


                              1                  8.5     Assumption of Employee Benefit Plans. On the Effective Date, all Employee
                                  Benefit Plans are deemed to be, and shall be treated as, executory contracts under this Plan and, on the
                              2   Effective Date, shall be assumed pursuant to sections 365 and 1123 of the Bankruptcy Code.
                              3                  8.6     Collective Bargaining Agreements.
                              4
                                                (a)    On or prior to the Effective Date, and subject to the occurrence of the Effective
                              5   Date, the Reorganized Debtors shall assume the Collective Bargaining Agreements.

                              6                  8.7     Insurance Policies.

                              7                   (a)     All Insurance Policies (including all D&O Liability Insurance Policies and tail
                                  coverage liability insurance), surety bonds, and indemnity agreements entered into in connection with
                              8   surety bonds to which any Debtor is a party as of the Effective Date shall be deemed to be and treated
                                  as executory contracts and shall be assumed by the applicable Debtors or Reorganized Debtor and
                              9
                                  shall continue in full force and effect thereafter in accordance with their respective terms.
                             10
                                                 8.8     Reservation of Rights.
                             11
                                                  (a)      The Debtors may amend the Schedule of Rejected Contracts and any cure notice
                             12   until the later of (i) through 4:00 p.m. (Pacific Time) on the Business Day immediately prior to the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  commencement of the Confirmation Hearing or (ii) if Section 8.2(d) is applicable, the Business Day
                             13   seven (7) Business Days following the determination by the Bankruptcy Court, in order to add, delete,
      767 Fifth Avenue




                                  or reclassify any executory contract or unexpired lease; provided, that if the Confirmation Hearing is
                             14
                                  adjourned for a period of more than two (2) consecutive calendar days, the Debtors’ right to amend
                             15   such schedules and notices shall be extended to 4:00 p.m. (Pacific Time) on the Business Day
                                  immediately prior to the adjourned date of the Confirmation Hearing, with such extension applying in
                             16   the case of any and all subsequent adjournments of the Confirmation Hearing.
                             17                  (b)     Neither the exclusion nor the inclusion by the Debtors of any contract or lease
                                  on any exhibit, schedule, or other annex to this Plan or in the Plan Supplement, nor anything contained
                             18
                                  in this Plan or in the Plan Documents, will constitute an admission by the Debtors that any such
                             19   contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the
                                  Reorganized Debtors or their respective affiliates has any liability thereunder.
                             20
                                                 (c)      Except as explicitly provided in this Plan, nothing herein shall waive, excuse,
                             21   limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
                                  Debtors or the Reorganized Debtors under any executory or non-executory contract or unexpired or
                             22   expired lease.
                             23
                                                 (d)    Nothing in this Plan will increase, augment, or add to any of the duties,
                             24   obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable,
                                  under any executory or non-executory contract or unexpired or expired lease.
                             25
                                              8.9    Modifications, Amendments, Supplements, Restatements, or Other
                             26   Agreements. Unless otherwise provided in the Plan, each executory contract or unexpired lease that
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 68
                                                                             of 95
                                                                                                                                      64


                              1   is assumed shall include all modifications, amendments, supplements, restatements, or other
                                  agreements that in any manner affect such executory contract or unexpired lease, and executory
                              2   contracts and unexpired leases related thereto, if any, including easements, licenses, permits, rights,
                                  privileges, immunities, options, rights of first refusal, and any other interests, unless any of the
                              3
                                  foregoing agreements has been previously rejected or repudiated or is rejected or repudiated under the
                              4   Plan.

                              5                                              ARTICLE IX.

                              6                                   EFFECTIVENESS OF THE PLAN
                              7                  9.1    Conditions Precedent to Confirmation of the Plan. The following are
                                  conditions precedent to confirmation of the Plan:
                              8
                              9                  (a)    The Disclosure Statement Order has been entered by the Bankruptcy Court;

                             10                 (b)     The Bankruptcy Court shall have entered the Confirmation Order in form and
                                  substance acceptable to the Debtors;
                             11
                                                 (c)    The Debtors have received the CPUC Approval;
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 (d)    The Subrogation Claims RSA shall be in full force and effect;
                             13
      767 Fifth Avenue




                                                 (e)    The Tort Claimants RSA shall be in full force and effect; and
                             14
                                                   (f)   The Backstop Commitment Letters, if necessary for the Plan Funding, shall be
                             15
                                  in full force and effect and binding on all parties thereto, and shall not have been terminated by the
                             16   parties thereto.

                             17                  9.2     Conditions Precedent to the Effective Date. The following are conditions
                                  precedent to the Effective Date of the Plan:
                             18
                                                  (a)    The Confirmation Order shall have been entered by the Bankruptcy Court no
                             19   later than the June 30, 2020 date set forth in section 3292(b) of the Wildfire Legislation (A.B. 1054)
                             20   or any extension of such date;

                             21                  (b)    The Subrogation Claims RSA shall be in full force and effect;

                             22                  (c)    The Tort Claimants RSA shall be in full force and effect;

                             23                   (d)   The Confirmation Order shall be in full force and effect, and no stay thereof
                                  shall be in effect;
                             24
                                                 (e)    The Debtors shall have implemented all transactions contemplated by this Plan;
                             25
                                                 (f)    All documents and agreements necessary to consummate the Plan shall have
                             26
                                  been effected or executed;
                             27
                             28

                              Case: 19-30088        Doc# 5101     Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 69
                                                                            of 95
                                                                                                                                        65


                              1                   (g)    The Debtors shall have elected, and received Bankruptcy Court approval to,
                                  participate in and fund the Go-Forward Wildfire Fund;
                              2
                                                 (h)     The Debtors shall have obtained the Plan Funding;
                              3
                                                (i)     The Debtors shall have received all authorizations, consents, legal and
                              4
                                  regulatory approvals, rulings, letters, no-action letters, opinions, or documents that are necessary to
                              5   implement and consummate the Plan and the Plan Funding and that are required by law, regulation,
                                  or order;
                              6
                                                 (j)     The CPUC Approval remains in full force and effect;
                              7
                                                 (k)     The Subrogation Wildfire Trust shall have been established and the Subrogation
                              8   Wildfire Trustee shall have been appointed;
                              9                 (l)    The Fire Victim Trust shall have been established, the Fire Victim Trustee shall
                             10   have been appointed and the Tax Benefits Payment Agreement shall have been fully executed; and

                             11                 (m)     The Plan shall not have been materially amended, altered or modified from the
                                  Plan as confirmed by the Confirmation Order, unless such material amendment, alteration or
                             12   modification has been made in accordance with Section 12.6 of the Plan.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  It shall not be a condition to the occurrence of the Effective Date that Wildfire Victim
      767 Fifth Avenue




                                  Recovery Bonds shall be available for the Plan Funding or that Wildfire Victim Recovery Bonds
                             14   Legislation shall have been enacted.
                             15
                                                 9.3     Satisfaction of Conditions. Except as otherwise provided herein, any actions
                             16   required to be taken on the Effective Date shall take place and shall be deemed to have occurred
                                  simultaneously, and no such action shall be deemed to have occurred prior to the taking of any other
                             17   such action. If the Debtors determine that any of the conditions precedent set forth in Sections 9.1 or
                                  9.2 hereof cannot be satisfied and the occurrence of such conditions is not waived pursuant to Section
                             18   9.4, then the Debtors shall file a notice of the failure of the Effective Date with the Bankruptcy Court.
                             19
                                                  9.4     Waiver of Conditions. The conditions set forth in Sections 9.1 or 9.2 may be
                             20   waived or modified only by the Plan Proponents with the consent of the Backstop Parties holding a
                                  majority of the Aggregate Backstop Commitment Amount (such consent not to be unreasonably
                             21   withheld, conditioned or delayed), without notice, leave, or order of the Bankruptcy Court or any
                                  formal action other than proceedings to confirm or consummate the Plan; provided that for Sections
                             22   9.1(d) and 9.2(b) of the Plan only, the consent of the Requisite Consenting Creditors shall also be
                                  required; provided further that for Sections 9.1(e) and 9.2(c) of the Plan only, the consent of the
                             23
                                  Requisite Consenting Fire Claimant Professionals (as such term is defined in the Tort Claimants RSA)
                             24   shall also be required.

                             25                  9.5    Effect of Non-Occurrence of Effective Date. If the Effective Date does not
                                  occur on or before December 31, 2020, then: (a) the Plan will be null and void in all respects; and
                             26   (b) nothing contained in the Plan or the Disclosure Statement shall: (i) constitute a waiver or release
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 70
                                                                             of 95
                                                                                                                                           66


                              1   of any Claims, Interests, or Causes of Action by an Entity; (ii) prejudice in any manner the rights of
                                  any Debtor or any other Entity; or (iii) constitute an admission, acknowledgment, offer, or undertaking
                              2   of any sort by any Debtor or any other Entity.
                              3                                                 ARTICLE X.
                              4
                                                                     EFFECT OF CONFIRMATION
                              5
                                                 10.1 Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
                              6   Bankruptcy Code, and subject to the occurrence of the Effective Date, on and after the entry of the
                                  Confirmation Order, the provisions of this Plan shall bind every holder of a Claim against or Interest
                              7   in any Debtor and inure to the benefit of and be binding on such holder’s respective successors and
                                  assigns, regardless of whether the Claim or Interest of such holder is impaired under this Plan and
                              8
                                  whether such holder has accepted this Plan.
                              9
                                                  10.2 Vesting of Assets. Upon the Effective Date, pursuant to sections 1141(b) and
                             10   (c) of the Bankruptcy Code, all assets and property of the Debtors shall vest in the Reorganized
                                  Debtors, as applicable, free and clear of all Claims, Liens, charges, and other interests, except as
                             11   otherwise provided herein. The Reorganized Debtors may operate their businesses and use, acquire,
                                  and dispose of property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules and
                             12
Weil, Gotshal & Manges LLP




                                  in all respects as if there were no pending cases under any chapter or provision of the Bankruptcy
 New York, NY 10153-0119




                             13   Code, except as otherwise provided herein.
      767 Fifth Avenue




                             14                   10.3 Release and Discharge of Debtors. Upon the Effective Date and in
                                  consideration of the distributions to be made hereunder, except as otherwise expressly provided herein,
                             15   each holder (as well as any representatives, trustees, or agents on behalf of each holder) of a Claim or
                                  Interest and any affiliate of such holder shall be deemed to have forever waived, released, and
                             16   discharged the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code, of and
                             17   from any and all Claims, Interests, rights, and liabilities that arose prior to the Effective Date. Upon
                                  the Effective Date, all such Persons shall be forever precluded and enjoined, pursuant to section 524
                             18   of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or Interest
                                  in the Debtors.
                             19
                                                  10.4 Term of Injunctions or Stays. Unless otherwise provided herein or in a Final
                             20   Order, all injunctions or stays arising under or entered during the Chapter 11 Cases under section 105
                                  or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain
                             21
                                  in full force and effect until the later of the Effective Date and the date indicated in the order providing
                             22   for such injunction or stay. The Trading Order shall remain enforceable as to transfers through the
                                  Effective Date with respect to those persons having “beneficial ownership” of “PG&E Stock” (as such
                             23   terms are defined in Trading Order). Accordingly, the Trading Order has no applicability or effect
                                  with respect to the trading of stock of Reorganized HoldCo after the Effective Date.
                             24
                                                 10.5 Injunction Against Interference with Plan. Upon entry of the Confirmation
                             25   Order, all holders of Claims and Interests and other parties in interest, along with their respective
                             26   present or former employees, agents, officers, directors, principals, and affiliates, shall be enjoined
                                  from taking any actions to interfere with the implementation or consummation of the Plan; provided,
                             27
                             28

                              Case: 19-30088        Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 71
                                                                              of 95
                                                                                                                                           67


                              1   that nothing herein or in the Confirmation Order shall preclude, limit, restrict or prohibit any party in
                                  interest from seeking to enforce the terms of the Plan, the Confirmation Order, or any other agreement
                              2   or instrument entered into or effectuated in connection with the consummation of the Plan.
                              3                  10.6    Injunction.
                              4
                                                  (a)     Except as otherwise provided in this Plan or in the Confirmation Order, as of
                              5   the entry of the Confirmation Order but subject to the occurrence of the Effective Date, all Persons
                                  who have held, hold, or may hold Claims or Interests are, with respect to any such Claim or Interest,
                              6   permanently enjoined after the entry of the Confirmation Order from: (i) commencing, conducting, or
                                  continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
                              7   (including, any proceeding in a judicial, arbitral, administrative, or other forum) against or affecting,
                                  directly or indirectly, a Debtor, a Reorganized Debtor, or an estate or the property of any of the
                              8
                                  foregoing, or any direct or indirect transferee of any property of, or direct or indirect successor in
                              9   interest to, any of the foregoing Persons mentioned in this subsection (i) or any property of any such
                                  transferee or successor; (ii) enforcing, levying, attaching (including any prejudgment attachment),
                             10   collecting, or otherwise recovering in any manner or by any means, whether directly or indirectly, any
                                  judgment, award, decree, or order against a Debtor, a Reorganized Debtor, or an estate or its property,
                             11   or any direct or indirect transferee of any property of, or direct or indirect successor in interest to, any
                                  of the foregoing Persons mentioned in this subsection (ii) or any property of any such transferee or
                             12
Weil, Gotshal & Manges LLP




                                  successor; (iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly, any
 New York, NY 10153-0119




                             13   encumbrance of any kind against a Debtor, a Reorganized Debtor, or an estate or any of its property,
                                  or any direct or indirect transferee of any property of, or successor in interest to, any of the foregoing
      767 Fifth Avenue




                             14   Persons mentioned in this subsection (iii) or any property of any such transferee or successor;
                                  (iv) acting or proceeding in any manner, in any place whatsoever, that does not conform to or comply
                             15   with the provisions of this Plan to the full extent permitted by applicable law; and (v) commencing or
                             16   continuing, in any manner or in any place, any action that does not comply with or is inconsistent with
                                  the provisions of this Plan; provided, that nothing contained herein shall preclude such Persons who
                             17   have held, hold, or may hold Claims against a Debtor or an estate from exercising their rights, or
                                  obtaining benefits, pursuant to and consistent with the terms of this Plan, the Confirmation Order, or
                             18   any other agreement or instrument entered into or effectuated in connection with the consummation
                                  of the Plan; provided further that this Section 10.6 shall not apply to holders of Workers’
                             19   Compensation Claims or 2001 Utility Exchange Claims.
                             20
                                                  (b)    By accepting distributions pursuant to this Plan, each holder of an Allowed
                             21   Claim will be deemed to have affirmatively and specifically consented to be bound by this Plan,
                                  including, the injunctions set forth in this Section.
                             22
                                                 10.7    Channeling Injunction.
                             23
                                                (a)   The sole source of recovery for holders of Subrogation Wildfire Claims and
                             24   Fire Victim Claims shall be from the Subrogation Wildfire Trust and the Fire Victim Trust, as
                                  applicable. The holders of such Claims shall have no recourse to or Claims whatsoever against
                             25
                                  the Reorganized Debtors or their assets and properties. Consistent with the foregoing, all
                             26   Persons that have held or asserted, or that hold or assert any Subrogation Wildfire Claim or
                                  Fire Victim Claim shall be permanently and forever stayed, restrained, and enjoined from
                             27
                             28

                              Case: 19-30088        Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 72
                                                                              of 95
                                                                                                                                     68


                              1   taking any action for the purpose of directly or indirectly collecting, recovering, or receiving
                                  payments, satisfaction, or recovery from any Reorganized Debtor or its assets and properties
                              2   with respect to any Fire Claims, including all of the following actions:
                              3                         (i)     commencing, conducting, or continuing, in any manner, whether
                              4          directly or indirectly, any suit, action, or other proceeding of any kind in any forum with
                                         respect to any such Fire Claim, against or affecting any Reorganized Debtor, or any
                              5          property or interests in property of any Reorganized Debtor with respect to any such
                                         Fire Claim;
                              6
                                                      (ii)   enforcing, levying, attaching, collecting or otherwise recovering, by
                              7          any manner or means, or in any manner, either directly or indirectly, any judgment,
                                         award, decree or other order against any Reorganized Debtor or against the property of
                              8
                                         any Reorganized Debtor with respect to any such Fire Claim;
                              9
                                                        (iii) creating, perfecting, or enforcing in any manner, whether directly
                             10          or indirectly, any Lien of any kind against any Reorganized Debtor or the property of
                                         any Reorganized Debtor with respect to any such Fire Claims;
                             11
                                                      (iv)    asserting or accomplishing any setoff, right of subrogation,
                             12          indemnity, contribution, or recoupment of any kind, whether directly or indirectly,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                         against any obligation due to any Reorganized Debtor or against the property of any
                             13
                                         Reorganized Debtor with respect to any such Fire Claim; and
      767 Fifth Avenue




                             14
                                                       (v)    taking any act, in any manner, in any place whatsoever, that does
                             15          not conform to, or comply with, the provisions of the Plan Documents, with respect to
                                         any such Fire Claim.
                             16
                                                  (b)    Reservations. Notwithstanding anything to the contrary in this Section 10.7 of
                             17   the Plan, this Channeling Injunction shall not enjoin:
                             18
                                                        (i)    the rights of holders of Subrogation Fire Claims and Fire Victim Claims
                             19          to the treatment afforded them under the Plan, including the right to assert such Claims in
                                         accordance with the applicable Wildfire Trust Agreements solely against the applicable
                             20          Wildfire Trust whether or not there are funds to pay such Fire Claims; and

                             21                         (ii)    the Wildfire Trusts from enforcing their rights under the Wildfire Trust
                                         Agreements.
                             22
                                                (c)    Modifications. There can be no modification, dissolution, or termination of
                             23
                                  the Channeling Injunction, which shall be a permanent injunction.
                             24
                                                 (d)    No Limitation on Channeling Injunction. Nothing in the Plan, the
                             25   Confirmation Order, or the Wildfire Trust Agreements shall be construed in any way to limit the scope,
                                  enforceability, or effectiveness of the Channeling Injunction provided for herein and in the
                             26   Confirmation Order.
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19    Entered: 12/12/19 17:48:52       Page 73
                                                                            of 95
                                                                                                                                   69


                              1                  (e)    Bankruptcy Rule 3016 Compliance. The Debtors’ compliance with the
                                  requirements of Bankruptcy Rule 3016 shall not constitute an admission that the Plan provides for an
                              2   injunction against conduct not otherwise enjoined under the Bankruptcy Code.
                              3                   10.8 Exculpation. Notwithstanding anything herein to the contrary, and to the
                              4   maximum extent permitted by applicable law, and except for the Assigned Rights and Causes of
                                  Action solely to the extent preserved by Section 10.9(g), no Exculpated Party shall have or incur,
                              5   and each Exculpated Party is hereby released and exculpated from, any Claim, Interest,
                                  obligation, suit, judgment, damage, demand, debt, right, Cause of Action, loss, remedy, or
                              6   liability for any claim (including, but not limited to, any claim for breach of any fiduciary duty
                                  or any similar duty) in connection with or arising out of the administration of the Chapter 11
                              7   Cases; the negotiation and pursuit of the Public Entities Plan Support Agreements, the Backstop
                              8   Commitment Letters, the Subrogation Claims RSA, the Tort Claimants RSA, the Exit Financing
                                  Documents, the Plan Funding, the DIP Facilities, the Disclosure Statement, the Plan, the
                              9   Restructuring Transactions, the Wildfire Trusts (including the Plan Documents, the Claims
                                  Resolution Procedures and the Wildfire Trust Agreements), or any agreement, transaction, or
                             10   document related to any of the foregoing, or the solicitation of votes for, or confirmation of, this
                                  Plan; the funding of this Plan; the occurrence of the Effective Date; the administration of this
                             11   Plan or the property to be distributed under this Plan; any membership in (including, but not
                             12   limited to, on an ex officio basis), participation in, or involvement with the Statutory
Weil, Gotshal & Manges LLP




                                  Committees; the issuance of Securities under or in connection with this Plan; or the transactions
 New York, NY 10153-0119




                             13   in furtherance of any of the foregoing; except for Claims related to any act or omission that is
                                  determined in a Final Order by a court of competent jurisdiction to have constituted actual
      767 Fifth Avenue




                             14   fraud or willful misconduct, but in all respects such Entities shall be entitled to reasonably rely
                                  upon the advice of counsel with respect to their duties and responsibilities pursuant to this Plan.
                             15
                                  The Exculpated Parties and each of their respective affiliates, agents, directors, officers,
                             16   employees, advisors, and attorneys have acted in compliance with the applicable provisions of
                                  the Bankruptcy Code with regard to the solicitation and distributions pursuant to this Plan and,
                             17   therefore, are not, and on account of such distributions shall not be, liable at any time for the
                                  violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
                             18   rejections of this Plan or such distributions made pursuant to this Plan, including the issuance
                                  of Securities thereunder. This exculpation shall be in addition to, and not in limitation of, all
                             19
                                  other releases, indemnities, exculpations, and any other applicable law or rules protecting such
                             20   Exculpated Parties from liability.

                             21                 10.9    Releases.

                             22                  (a)    Releases by the Debtors. As of and subject to the occurrence of the Effective
                                  Date, except for the rights that remain in effect from and after the Effective Date to enforce this
                             23   Plan and the Plan Documents, and except for the Assigned Rights and Causes of Action solely
                                  to the extent preserved by Section 10.9(g), for good and valuable consideration, the adequacy of
                             24
                                  which is hereby confirmed, including, the service of the Released Parties to facilitate the
                             25   reorganization of the Debtors, the implementation of the Restructuring, and except as otherwise
                                  provided in this Plan or in the Confirmation Order, the Released Parties are deemed forever
                             26   released and discharged, to the maximum extent permitted by law and unless barred by law, by
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19    Entered: 12/12/19 17:48:52       Page 74
                                                                           of 95
                                                                                                                                  70


                              1   the Debtors, the Reorganized Debtors, and the Debtors’ estates, in each case on behalf of
                                  themselves and their respective successors, assigns, and representatives and any and all other
                              2   Entities who may purport to assert any Cause of Action derivatively, by or through the foregoing
                                  Entities, from any and all claims, interests, obligations, suits, judgments, damages, demands,
                              3
                                  debts, rights, Causes of Action, losses, remedies, or liabilities whatsoever, including any
                              4   derivative claims, asserted or assertable on behalf of the Debtors, the Reorganized Debtors, or
                                  the Debtors’ estates, whether known or unknown, foreseen or unforeseen, existing or hereinafter
                              5   arising, in law, equity, or otherwise, that the Debtors, the Reorganized Debtors, or the Debtors’
                                  estates would have been legally entitled to assert in their own right (whether individually or
                              6   collectively) or on behalf of the holder of any Claim or Interest or other Entity, based on or
                                  relating to, or in any manner arising from, in whole or in part, the Debtors, the Chapter 11
                              7
                                  Cases, the Fires, the purchase, sale, or rescission of the purchase or sale of any Security of the
                              8   Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving
                                  rise to, any Claim or Interest that is treated in this Plan, the business or contractual
                              9   arrangements between any Debtor and any Released Party, the DIP Facilities, the Plan Funding,
                                  the Restructuring, the restructuring of any Claim or Interest before or during the Chapter 11
                             10   Cases, the Restructuring Transactions, the Public Entities Plan Support Agreements, the
                                  Backstop Commitment Letters, the Subrogation Claims RSA, the Tort Claimants RSA, the Exit
                             11
                                  Financing Documents, the negotiation, formulation, or preparation of the Disclosure Statement
                             12   and this Plan and related agreements, instruments, and other documents (including the Plan
Weil, Gotshal & Manges LLP




                                  Documents, the Claims Resolution Procedures, the Wildfire Trust Agreements, Public Entities
 New York, NY 10153-0119




                             13   Plan Support Agreements, the Backstop Commitment Letters, the Subrogation Claims RSA, the
      767 Fifth Avenue




                                  Tort Claimants RSA, and the Exit Financing Documents), the solicitation of votes with respect
                             14   to this Plan, any membership (including, but not limited to, on an ex officio basis), participation
                             15   in, or involvement with the Statutory Committees, or any other act or omission, transaction,
                                  agreement, event, or other occurrence, and in all respects such Entities shall be entitled to
                             16   reasonably rely upon the advice of counsel with respect to their duties and responsibilities
                                  pursuant to this Plan.
                             17
                                                 (b)    Releases by Holders of Claims and Interests. As of and subject to the
                             18   occurrence of the Effective Date, except for the rights that remain in effect from and after the
                                  Effective Date to enforce the Plan and the Plan Documents, and except for the Assigned Rights
                             19
                                  and Causes of Action solely to the extent preserved by Section 10.9(g), for good and valuable
                             20   consideration, the adequacy of which is hereby confirmed, including, the service of the Released
                                  Parties to facilitate the reorganization of the Debtors and the implementation of the
                             21   Restructuring, and except as otherwise provided in the Plan or in the Confirmation Order, the
                                  Released Parties, are deemed forever released and discharged, to the maximum extent permitted
                             22   by law and unless barred by law, by the Releasing Parties from any and all claims, interests,
                                  obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses,
                             23
                                  remedies, and liabilities whatsoever, including any derivative claims, asserted or assertable on
                             24   behalf of the Debtors, and any claims for breach of any fiduciary duty (or any similar duty),
                                  whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
                             25   equity, or otherwise, that such holders or their affiliates (to the extent such affiliates can be
                                  bound) would have been legally entitled to assert in their own right (whether individually or
                             26   collectively) or on behalf of the holder of any Claim or Interest or other Entity, based on or
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19    Entered: 12/12/19 17:48:52      Page 75
                                                                           of 95
                                                                                                                                    71


                              1   relating to, or in any manner arising from, in whole or in part, the Debtors, the Fires, the
                                  Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of any Security of the
                              2   Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving
                                  rise to, any Claim or Interest that is treated in the Plan, the business or contractual
                              3
                                  arrangements between any Debtor and any Released Party, the DIP Facilities, the Plan Funding,
                              4   the Restructuring, the restructuring of any Claim or Interest before or during the Chapter 11
                                  Cases, the Restructuring Transactions, the Public Entities Plan Support Agreement, the
                              5   Backstop Commitment Letters, the Subrogation Claims RSA, the Tort Claimants RSA, the Exit
                                  Financing Documents, the negotiation, formulation, or preparation of the Disclosure Statement,
                              6   the Plan and related agreements, instruments, and other documents (including the Plan
                                  Documents, the Claims Resolution Procedures, the Wildfire Trust Agreements, Public Entities
                              7
                                  Plan Support Agreements, the Backstop Commitment Letters, the Subrogation Claims RSA, the
                              8   Tort Claimants RSA, and the Exit Financing Documents), the solicitation of votes with respect
                                  to the Plan, any membership in (including, but not limited to, on an ex officio basis),
                              9   participation in, or involvement with the Statutory Committees, or any other act or omission,
                                  transaction, agreement, event, or other occurrence, and in all respects such Entities shall be
                             10   entitled to reasonably rely upon the advice of counsel with respect to their duties and
                                  responsibilities pursuant to the Plan. Notwithstanding the above, the holders of Workers’
                             11
                                  Compensation Claims and 2001 Utility Exchange Claims retain the right to assert such Claims
                             12   against the Reorganized Debtors in accordance with the terms of the Plan; and nothing herein
Weil, Gotshal & Manges LLP




                                  shall be deemed to impose a release by holders of Fire Victim Claims of insurance claims arising
 New York, NY 10153-0119




                             13   under their insurance policies against holders of Subrogation Wildfire Claims, other than any
      767 Fifth Avenue




                                  rights such holder may elect to release as part of any settlement as set forth in Section 4.18(f)(ii)
                             14   hereof.
                             15
                                                  (c)    Only Consensual Non-Debtor Releases. Except as set forth under Section
                             16   4.18(f)(ii) hereof, for the avoidance of doubt, and notwithstanding any other provision of this
                                  Plan, nothing in the Plan is intended to, nor shall the Plan be interpreted to, effect a
                             17   nonconsensual release by a holder of a Claim in favor of a party that is not a Debtor, it being
                                  acknowledged that such holder shall be deemed to release a party that is not a Debtor under the
                             18   Plan solely to the extent that such holder consensually elects to provide such Plan release in
                                  accordance with the opt-in release procedures set forth herein or in any applicable Ballot. The
                             19
                                  holder of a Claim shall receive the same amount of consideration under the Plan whether or not
                             20   such holder elects to release a party that is not a Debtor in accordance with the opt-in release
                                  procedures set forth herein or in any applicable Ballot.
                             21
                                                 (d)      Release of Liens. Except as otherwise specifically provided in the Plan or
                             22   in any contract, instrument, release, or other agreement or document created pursuant to the
                                  Plan, including the Exit Financing Documents, on the Effective Date and concurrently with the
                             23   applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
                             24   satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
                                  all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
                             25   the estates shall be fully released and discharged, and all of the right, title, and interest of any
                                  holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert
                             26   to the Reorganized Debtors and their successors and assigns, in each case, without any further
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 76
                                                                           of 95
                                                                                                                                       72


                              1   approval or order of the Bankruptcy Court and without any action or filing being required to
                                  be made by the Debtors.
                              2
                                                 (e)    Waiver of Statutory Limitations on Releases. Each releasing party in any
                              3   general release contained in the Plan expressly acknowledges that although ordinarily a general
                              4   release may not extend to claims which the releasing party does not know or suspect to exist in
                                  his favor, which if known by it may have materially affected its settlement with the party
                              5   released, each releasing party has carefully considered and taken into account in determining to
                                  enter into the above releases the possible existence of such unknown losses or claims. Without
                              6   limiting the generality of the foregoing, and solely with respect to any general release under this
                                  Plan, each releasing party expressly waives any and all rights conferred upon it by any statute
                              7   or rule of law which provides that a release does not extend to claims which the claimant does
                              8   not know or suspect to exist in its favor at the time of executing the release, which if known by
                                  it may have materially affected its settlement with the released party, including the provisions
                              9   of California Civil Code section 1542. The releases contained in this Article X of the Plan are
                                  effective regardless of whether those released matters are presently known, unknown, suspected
                             10   or unsuspected, foreseen or unforeseen.
                             11                  (f)     Injunction Related to Releases and Exculpation. The Confirmation Order
                                  shall permanently enjoin the commencement or prosecution by any Person or Entity, whether directly,
                             12
Weil, Gotshal & Manges LLP




                                  derivatively, or otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts,
 New York, NY 10153-0119




                             13   rights, Causes of Action, losses, or liabilities released pursuant to this Plan, including, the claims,
                                  obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, and liabilities
      767 Fifth Avenue




                             14   released or exculpated in this Plan. For the avoidance of doubt, this injunction shall not apply to the
                                  rights of the Fire Victims Trust to prosecute and settle any Assigned Rights and Causes of Action
                             15   solely to the extent provided for in the Plan. Notwithstanding the above, the holders of Workers’
                             16   Compensation Claims and 2001 Utility Exchange Claims retain the right to assert such Claims against
                                  the Reorganized Debtors in accordance with the terms of the Plan.
                             17
                                                 (g)     No Release or Exculpation of Assigned Rights and Causes of Action.
                             18   Notwithstanding any other provision of the Plan, including anything in Section 10.8 and/or 10.9, the
                                  releases, discharges, and exculpations contained in this Plan shall not release, discharge, or exculpate
                             19   any Person from the Assigned Rights and Causes of Action.
                             20                  10.10 Subordination. The allowance, classification, and treatment of all Allowed
                             21   Claims and Interests and the respective distributions and treatments thereof under this Plan take into
                                  account and conform to the relative priority and rights of the Claims and Interests in each Class in
                             22   connection with any contractual, legal, and equitable subordination rights relating thereto, whether
                                  arising under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of the
                             23   Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors reserve
                                  the right to reclassify any Allowed Claim (other than any DIP Facility Claims) or Interest in
                             24   accordance with any contractual, legal, or equitable subordination relating thereto.
                             25
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 77
                                                                            of 95
                                                                                                                                       73


                              1                  10.11 Retention of Causes of Action/Reservation of Rights.

                              2                  (a)     Except as otherwise provided in Section 10.9 hereof, nothing herein or in the
                                  Confirmation Order shall be deemed to be a waiver or the relinquishment of any rights or Causes of
                              3   Action that the Debtors or the Reorganized Debtors may have or which the Reorganized Debtors may
                              4   choose to assert on behalf of their respective estates under any provision of the Bankruptcy Code or
                                  any applicable nonbankruptcy law, including (i) any and all Claims against any Person or Entity, to
                              5   the extent such Person or Entity asserts a crossclaim, counterclaim, and/or Claim for setoff which
                                  seeks affirmative relief against the Debtors, the Reorganized Debtors, or their officers, directors, or
                              6   representatives and (ii) for the turnover of any property of the Debtors’ estates.
                              7                  (b)    Nothing herein or in the Confirmation Order shall be deemed to be a waiver or
                                  relinquishment of any rights or Causes of Action, right of setoff, or other legal or equitable defense
                              8
                                  that the Debtors had immediately prior to the Petition Date, against or with respect to any Claim left
                              9   unimpaired by the Plan. The Reorganized Debtors shall have, retain, reserve, and be entitled to assert
                                  all such claims, Causes of Action, rights of setoff, and other legal or equitable defenses that they had
                             10   immediately prior to the Petition Date fully as if the Chapter 11 Cases had not been commenced, and
                                  all of the Reorganized Debtors’ legal and equitable rights with respect to any Claim left unimpaired
                             11   by the Plan may be asserted after the Confirmation Date to the same extent as if the Chapter 11 Cases
                                  had not been commenced.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  (c)     The Reorganized Debtors reserve and shall retain the applicable Causes of
                                  Action notwithstanding the rejection of any executory contract or unexpired lease during the Chapter
      767 Fifth Avenue




                             14   11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any
                                  Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors in
                             15   accordance with the terms hereof. The Reorganized Debtors shall have the exclusive right, authority,
                                  and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
                             16
                                  release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
                             17   foregoing without the consent or approval of any third party or further notice to or action, order, or
                                  approval of the Bankruptcy Court.
                             18
                                                   10.12 Preservation of Causes of Action. No Entity may rely on the absence of a
                             19   specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
                                  against them as any indication that the Debtors or the Reorganized Debtors will not pursue any and all
                             20   available Causes of Action against them. The Debtors and the Reorganized Debtors expressly reserve
                             21   all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
                                  provided herein.
                             22
                                                  10.13 Special Provisions for Governmental Units. Solely with respect to
                             23   Governmental Units, nothing herein shall limit or expand the scope of discharge, release, or injunction
                                  to which the Debtors or the Reorganized Debtors are entitled under the Bankruptcy Code. Further,
                             24   nothing herein, including Sections 10.8 and 10.9 hereof, shall discharge, release, enjoin, or otherwise
                                  bar (a) any liability of the Debtors or the Reorganized Debtors to a Governmental Unit arising on or
                             25
                                  after the Confirmation Date with respect to events occurring on or after the Confirmation Date, (b) any
                             26   liability to a Governmental Unit that is not a Claim, (c) any valid right of setoff or recoupment of a
                                  Governmental Unit, (d) any police or regulatory action by a Governmental Unit, (e) any environmental
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 78
                                                                            of 95
                                                                                                                                          74


                              1   liability to a Governmental Unit that the Debtors, the Reorganized Debtors, any successors thereto, or
                                  any other Person or Entity may have as an owner or operator of real property after the Effective Date,
                              2   or (f) any liability to a Governmental Unit on the part of any Persons or Entities other than the Debtors
                                  or the Reorganized Debtors, provided, that nothing in this Section 10.13 shall affect the Debtors’
                              3
                                  releases in Section 10.9 hereof, nor shall anything herein enjoin or otherwise bar any Governmental
                              4   Unit from asserting or enforcing, outside the Bankruptcy Court, any of the matters described in clauses
                                  (a) through (f) above.
                              5
                                                 10.14 Document Retention and Cooperation with the Fire Victim Trust. On and
                              6   after the Effective Date, the Reorganized Debtors may maintain documents in accordance with the
                                  Debtors’ standard document retention policy, as may be altered, amended, modified, or supplemented
                              7   by the Reorganized Debtors. The Debtors and the Reorganized Debtors shall respond to reasonable
                              8   requests of the Fire Victim Trust for any non-privileged information and documents related to the
                                  Assigned Claims and Causes of Action and the Fire Victim Claims or as reasonably necessary for the
                              9   administration of the Fire Victim Trust.

                             10                    10.15 Solicitation of Plan. As of the Confirmation Date: (a) the Debtors shall be
                                  deemed to have solicited acceptances of the Plan in good faith and in compliance with the applicable
                             11   provisions of the Bankruptcy Code, including sections 1125(a) and (e) of the Bankruptcy Code, and
                                  any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in
                             12
Weil, Gotshal & Manges LLP




                                  connection with such solicitation and (b) the Debtors and each of their respective directors, officers,
 New York, NY 10153-0119




                             13   employees, affiliates, agents, restructuring advisors, financial advisors, investment bankers,
                                  professionals, accountants, and attorneys shall be deemed to have participated in good faith and in
      767 Fifth Avenue




                             14   compliance with the applicable provisions of the Bankruptcy Code in the offer and issuance of any
                                  securities under the Plan, and therefore are not, and on account of such offer, issuance, and solicitation
                             15   shall not be, liable at any time for any violation of any applicable law, rule, or regulation governing
                             16   the solicitation of acceptances or rejections of the Plan or the offer and issuance of any securities under
                                  the Plan.
                             17
                                                                               ARTICLE XI.
                             18
                                                                   RETENTION OF JURISDICTION
                             19
                                                  11.1 Jurisdiction of Bankruptcy Court. On and after the Effective Date, the
                             20   Bankruptcy Court shall retain exclusive jurisdiction of all matters arising under, arising out of, or
                             21   related to the Chapter 11 Cases and the Plan pursuant to, and for the purposes of, sections 105(a) and
                                  1142 of the Bankruptcy Code and for, among other things, the following purposes:
                             22
                                                 (a)     To hear and determine motions for and any disputes involving the assumption,
                             23   assumption and assignment, or rejection of executory contracts or unexpired leases and the allowance
                                  of Claims resulting therefrom, including the determination of any Cure Amount;
                             24
                                                  (b)    To determine any motion, adversary proceeding, application, contested matter,
                             25   and other litigated matter pending on or commenced before or after the Confirmation Date, including,
                             26   any proceeding with respect to a Cause of Action or Avoidance Action;

                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52        Page 79
                                                                             of 95
                                                                                                                                     75


                              1                 (c)     To ensure that distributions to holders of Allowed Claims are accomplished as
                                  provided herein;
                              2
                                                  (d)  To consider Claims or the allowance, classification, priority, compromise,
                              3   estimation, or payment of any Claim, including any Administrative Expense Claims;
                              4
                                                (e)    To enter, implement, or enforce such orders as may be appropriate in the event
                              5   the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                              6                  (f)    To issue injunctions, enter and implement other orders, and take such other
                                  actions as may be necessary or appropriate to restrain interference by any Person with the
                              7   consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any other
                                  order, judgment or ruling of the Bankruptcy Court, including enforcement of the releases,
                              8   exculpations, and the Channeling Injunction;
                              9
                                                 (g)     To hear and determine any application to modify the Plan in accordance with
                             10   section 1127 of the Bankruptcy Code and to remedy any defect or omission or reconcile any
                                  inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court, including
                             11   the Confirmation Order, in such a manner as may be necessary to carry out the purposes and effects
                                  thereof;
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                (h)     To hear and determine all applications under sections 330, 331, and 503(b) of
                             13   the Bankruptcy Code for awards of compensation for services rendered and reimbursement of
      767 Fifth Avenue




                             14   expenses incurred prior to the Confirmation Date;

                             15                   (i)     To hear and determine disputes arising in connection with or related to the
                                  interpretation, implementation, or enforcement of the Plan, the Confirmation Order, any transactions
                             16   or payments contemplated herein, or any agreement, instrument, or other document governing or
                                  relating to any of the foregoing;
                             17
                                                (j)     To hear and determine disputes arising in connection with Disputed Claims;
                             18
                             19                 (k)    To take any action and issue such orders as may be necessary to construe,
                                  enforce, implement, execute, and consummate the Plan or to maintain the integrity of the Plan
                             20   following consummation;

                             21                 (l)     To recover all assets of the Debtors and property of the Debtors’ estates,
                                  wherever located;
                             22
                                                (m)    To determine such other matters and for such other purposes as may be provided
                             23   in the Confirmation Order;
                             24
                                                (n)     To hear and determine matters concerning state, local, and federal taxes in
                             25   accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including the expedited
                                  determination of taxes under section 505(b) of the Bankruptcy Code);
                             26
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19    Entered: 12/12/19 17:48:52       Page 80
                                                                           of 95
                                                                                                                                      76


                              1                  (o)    To enforce all orders previously entered by the Bankruptcy Court;

                              2                 (p)    To hear and determine any other matters related hereto and not inconsistent with
                                  the Bankruptcy Code and title 28 of the United States Code;
                              3
                                                 (q)      To resolve any disputes concerning whether a Person or entity had sufficient
                              4
                                  notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection
                              5   with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any deadline for
                                  responding or objecting to a Cure Amount, in each case, for the purpose for determining whether a
                              6   Claim or Interest is discharged hereunder or for any other purpose;

                              7                    (r)    To determine any other matters or adjudicate any disputes that may arise in
                                  connection with or are related to the Plan, the Disclosure Statement, the Confirmation Order, the Plan
                              8   Supplement, or any document related to the foregoing; provided, that the Bankruptcy Court shall not
                              9   retain jurisdiction over disputes concerning documents contained in the Plan Supplement that have a
                                  jurisdictional, forum selection or dispute resolution clause that refers disputes to a different court;
                             10
                                                 (s)    To hear and determine all disputes involving the existence, nature, or scope of
                             11   the Debtors’ discharge;
                             12                    (t)     To hear and determine any rights, claims, or Causes of Action held by or
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  accruing to the Debtors or the Reorganized Debtors pursuant to the Bankruptcy Code or any federal
                             13   or state statute or legal theory;
      767 Fifth Avenue




                             14
                                                  (u)     To hear and determine any dispute involving the Wildfire Trusts, including but
                             15   not limited to the interpretation of the Wildfire Trust Agreements;

                             16                  (v)    To hear any other matter not inconsistent with the Bankruptcy Code; and

                             17                  (w)    To enter a final decree closing the Chapter 11 Cases.
                             18           To the extent that the Bankruptcy Court is not permitted under applicable law to preside over
                                  any of the forgoing matters, the reference to the “Bankruptcy Court” in this Article XI shall be deemed
                             19
                                  to be replaced by the “District Court.” Nothing in this Article XI shall expand the exclusive
                             20   jurisdiction of the Bankruptcy Court beyond that provided by applicable law.

                             21                                              ARTICLE XII.

                             22                                   MISCELLANEOUS PROVISIONS
                             23                   12.1 Dissolution of Statutory Committees. On the Effective Date, the Statutory
                                  Committees shall dissolve, the current and former members of the Statutory Committees, including
                             24
                                  any ex officio members, and their respective officers, employees, counsel, advisors and agents, shall
                             25   be released and discharged of and from all further authority, duties, responsibilities and obligations
                                  related to and arising from and in connection with the Chapter 11 Cases, except for the limited purpose
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 81
                                                                            of 95
                                                                                                                                         77


                              1   of prosecuting (i) requests for allowances of compensation and reimbursement of expenses incurred
                                  prior to the Effective Date or (ii) any appeals of the Confirmation Order.
                              2
                                                 12.2 Substantial Consummation. On the Effective Date, the Plan shall be deemed
                              3   to be substantially consummated under sections 1101 and 1127(b) of the Bankruptcy Code.
                              4
                                                   12.3 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the
                              5   Bankruptcy Code, the issuance, transfer, or exchange of any Security or property hereunder or in
                                  connection with the transactions contemplated hereby, the creation, filing, or recording of any
                              6   mortgage, deed of trust, or other security interest, the making, assignment, filing, or recording of any
                                  lease or sublease, or the making or delivery of any deed, bill of sale, or other instrument of transfer
                              7   under, in furtherance of, or in connection with the Plan, or any agreements of consolidation, deeds,
                                  bills of sale, or assignments executed in connection with any of the transactions contemplated herein,
                              8
                                  shall constitute a “transfer under a plan” within the purview of section 1146 of the Bankruptcy Code
                              9   and shall not be subject to or taxed under any law imposing a stamp tax or similar tax, to the maximum
                                  extent provided by section 1146(a) of the Bankruptcy Code. To the maximum extent provided by
                             10   section 1146(a) of the Bankruptcy Code and applicable nonbankruptcy law, the Restructuring
                                  Transactions shall not be taxed under any law imposing a stamp tax or similar tax.
                             11
                                                 12.4 Expedited Tax Determination. The Reorganized Debtors may request an
                             12
Weil, Gotshal & Manges LLP




                                  expedited determination of taxes under section 505(b) of the Bankruptcy Code for all returns filed for
 New York, NY 10153-0119




                             13   or on behalf of the Debtors or the Reorganized Debtors for all taxable periods of the Debtors through
                                  the Effective Date.
      767 Fifth Avenue




                             14
                                                  12.5 Payment of Statutory Fees. On the Effective Date, and thereafter as may be
                             15   required, each of the Debtors shall pay all the respective fees payable pursuant to section 1930 of
                                  chapter 123 of title 28 of the United States Code, together with interest, if any, pursuant to section
                             16   3717 of title 31 of the United States Code, until the earliest to occur of the entry of (i) a final decree
                             17   closing such Debtor’s Chapter 11 Case, (ii) a Final Order converting such Debtor’s Chapter 11 Case
                                  to a case under chapter 7 of the Bankruptcy Code, or (iii) a Final Order dismissing such Debtor’s
                             18   Chapter 11 Case.

                             19                   12.6 Plan Modifications and Amendments. The Plan may be amended, modified,
                                  or supplemented by the Plan Proponents, in the manner provided for by section 1127 of the Bankruptcy
                             20   Code or as otherwise permitted by law without additional disclosure pursuant to section 1125 of the
                                  Bankruptcy Code, except as the Bankruptcy Court may otherwise direct, so long as such action does
                             21
                                  not materially and adversely affect the treatment of holders of Claims or Interests hereunder. The Plan
                             22   Proponents may institute proceedings in the Bankruptcy Court to remedy any defect or omission or
                                  reconcile any inconsistencies in the Plan or the Confirmation Order with respect to such matters as
                             23   may be necessary to carry out the purposes and effects of the Plan and any holder of a Claim or Interest
                                  that has accepted the Plan shall be deemed to have accepted the Plan as so amended, modified, or
                             24   supplemented. Prior to the Effective Date, the Plan Proponents may make appropriate technical
                                  adjustments and modifications to the Plan without further order or approval of the Bankruptcy Court;
                             25
                                  provided, that such technical adjustments and modifications do not materially and adversely affect the
                             26   treatment of holders of Claims or Interests.

                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 82
                                                                             of 95
                                                                                                                                          78


                              1                   12.7 Revocation or Withdrawal of Plan. The Plan Proponents may revoke,
                                  withdraw, or delay consideration of the Plan prior to the Confirmation Date, either entirely or with
                              2   respect to one or more of the Debtors, and to file subsequent amended plans of reorganization. If the
                                  Plan is revoked, withdrawn, or delayed with respect to fewer than all of the Debtors, such revocation,
                              3
                                  withdrawal, or delay shall not affect the enforceability of the Plan as it relates to the Debtors for which
                              4   the Plan is not revoked, withdrawn, or delayed. If the Plan Proponents revoke the Plan in its entirety,
                                  the Plan shall be deemed null and void. In such event, nothing herein shall be deemed to constitute a
                              5   waiver or release of any Claim by or against the Debtors or any other Person or to prejudice in any
                                  manner the rights of the Debtors or any other Person in any further proceedings involving the Debtors.
                              6
                                                  12.8 Courts of Competent Jurisdiction. If the Bankruptcy Court abstains from
                              7   exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter
                              8   arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no effect upon and
                                  shall not control, prohibit, or limit the exercise of jurisdiction by any other court having competent
                              9   jurisdiction with respect to such matter.

                             10                    12.9 Severability. If, prior to entry of the Confirmation Order, any term or provision
                                  of the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy
                             11   Court, in each case at the election and request of the Debtors may alter and interpret such term or
                                  provision to make it valid or enforceable to the maximum extent practicable, consistent with the
                             12
Weil, Gotshal & Manges LLP




                                  original purpose of the term or provision held to be invalid, void, or unenforceable, and such term or
 New York, NY 10153-0119




                             13   provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,
                                  alteration, or interpretation, the remainder of the terms and provisions of the Plan shall remain in full
      767 Fifth Avenue




                             14   force and effect and shall in no way be affected, impaired, or invalidated by such holding, alteration,
                                  or interpretation. The Confirmation Order shall constitute a judicial determination and provide that
                             15   each term and provision hereof, as it may have been altered or interpreted in accordance with the
                             16   foregoing, is (a) valid and enforceable pursuant to its terms; (b) integral to the Plan and may not be
                                  deleted or modified except in accordance with the terms of the Plan; and (c) nonseverable and mutually
                             17   dependent.

                             18                   12.10 Governing Law. Except to the extent the Bankruptcy Code or other U.S.
                                  federal law is applicable, or to the extent a schedule hereto, or a schedule in the Plan Supplement
                             19   expressly provides otherwise, the rights, duties, and obligations arising hereunder shall be governed
                                  by, and construed and enforced in accordance with, the laws of the State of California, without giving
                             20
                                  effect to the principles of conflicts of law thereof to the extent they would result in the application of
                             21   the laws of any other jurisdiction.

                             22                12.11 Schedules and Exhibits. The schedules and exhibits to the Plan and the Plan
                                  Supplement are incorporated into, and are part of, the Plan as if set forth herein.
                             23
                                                 12.12 Successors and Assigns. All the rights, benefits, and obligations of any Person
                             24   named or referred to herein shall be binding on, and inure to the benefit of, the heirs, executors,
                                  administrators, successors, and/or assigns of such Person.
                             25
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101       Filed: 12/12/19      Entered: 12/12/19 17:48:52         Page 83
                                                                             of 95
                                                                                                                                    79


                              1                  12.13 Time. In computing any period of time prescribed or allowed herein, unless
                                  otherwise set forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule
                              2   9006 shall apply.
                              3                  12.14 Notices. To be effective, all notices, requests, and demands to or upon the
                              4   Debtors shall be in writing (including by facsimile or electronic transmission) and, unless otherwise
                                  expressly provided herein, shall be deemed to have been duly given or made when actually delivered,
                              5   or in the case of notice by facsimile transmission, when received and telephonically confirmed,
                                  addressed as follows:
                              6

                              7     If to the Debtors, to:
                              8
                                    PG&E Corporation and Pacific Gas and             Cravath, Swaine & Moore LLP
                              9     Electric Company                                 Worldwide Plaza
                                    77 Beale Street                                  825 Eighth Avenue
                             10     San Francisco, CA 94105                          New York, NY 10019-7475
                                    Attn: Janet Loduca, Senior Vice President and    Attn: Kevin J. Orsini, Paul H. Zumbro
                             11     General Counsel                                  Telephone: (212) 474-1000
                             12     E-mail: janet.loduca@pge.com                     Email: korsini@cravath.com,
Weil, Gotshal & Manges LLP




                                                                                     pzumbro@cravath.com
 New York, NY 10153-0119




                             13     Weil, Gotshal & Manges LLP
                                    767 Fifth Avenue                                 Keller & Benvenutti LLP
      767 Fifth Avenue




                             14     New York, New York 10153                         650 California Street, Suite 1900
                                    Attn: Stephen Karotkin, Ray C. Schrock,          San Francisco, CA 94108
                             15     Jessica Liou and Matthew Goren                   Attn: Tobias S. Keller, Peter J. Benvenutti,
                             16     Telephone: (212) 310-8000                        and Jane Kim
                                    E-mail: stephen.karotkin@weil.com,               Telephone: (415) 796 0709
                             17     ray.schrock@weil.com,                            Email: tkeller@kellerbenvenutti.com,
                                    jessica.liou@weil.com,                           pbenvenutti@kellerbenvenutti.com,
                             18     matthew.goren@weil.com                           jkim@kellerbenvenutti.com
                                    If to the Shareholder Proponents, to:
                             19

                             20     Jones Day
                                    555 South Flower Street
                             21     Fiftieth Floor
                                    Los Angeles, CA 90071-2300
                             22     Attn: Bruce S. Bennett, Joshua M. Mester
                                    and James O. Johnston
                             23
                                    Telephone: (213) 489-3939
                             24     E-mail: bbennett@jonesday.com,
                                    jmester@jonesday.com,
                             25     jjohnston@jonesday.com
                             26
                             27
                             28

                              Case: 19-30088      Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 84
                                                                           of 95
                                                                                                                                      80


                              1     If to the Creditors Committee, to:

                              2     Milbank LLP                                       Milbank LLP
                                    55 Hudson Yards                                   2029 Century Park East, 33rd Floor
                              3
                                    New York, New York 10001-2163                     Los Angeles, CA US 90067-3019
                              4     Attn: Dennis F. Dunne                             Attn: Thomas A. Kreller
                                    Telephone: (212) 530-5000                         Telephone: (424) 386-4000
                              5     Email: ddunne@milbank.com                         Email: tkreller@milbank.com
                                    If to the Tort Claimants Committee, to:
                              6

                              7     Baker & Hostetler LLP                             Baker & Hostetler LLP
                                    600 Montgomery Street, Suite 3100                 11601 Wilshire Boulevard, Suite 1400
                              8     San Francisco, CA 94111                           Los Angeles, CA 90025
                                    Attn: Robert Julian and Cecily A. Dumas           Attn: Eric E. Sagerman and Lauren T. Attard
                              9     Telephone: (628) 208 6434                         Telephone (310) 820 8800
                                    Email: rjulian@bakerlaw.com and                   Email: esagerman@bakerlaw.com,
                             10     cdumas@bakerlaw.com                               lattard@bakerlaw.com
                             11     If to the U.S. Trustee, to:

                             12     United States Department of Justice
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                    Office of the U.S. Trustee
                             13     450 Golden Gate Avenue, Suite 05-0153
      767 Fifth Avenue




                                    San Francisco, CA 94102
                             14
                                    Attn: Andrew R. Vara and Timothy S.
                             15     Laffredi
                                    Telephone: (415) 705-3333
                             16     Email: Andrew.R.Vara@usdoj.gov and
                                    Timothy.S.Laffredi@usdoj.gov
                             17
                                                    After the occurrence of the Effective Date, the Reorganized Debtors have authority to
                             18
                                  send a notice to Entities that in order to continue to receive documents pursuant to Bankruptcy Rule
                             19   2002, such Entities must file a renewed request to receive documents pursuant to Bankruptcy Rule
                                  2002. After the occurrence of the Effective Date, the Reorganized Debtors are authorized to limit the
                             20   list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities that have filed
                                  such renewed requests.
                             21
                                                  12.15 Reservation of Rights. Except as otherwise provided herein, this Plan shall be
                             22   of no force or effect unless the Bankruptcy Court enters the Confirmation Order. None of the filing
                             23   of this Plan, any statement or provision of this Plan, or the taking of any action by the Debtors with
                                  respect to this Plan shall be or shall be deemed to be an admission or waiver of any rights of the
                             24   Debtors with respect to any Claims or Interests prior to the Effective Date.

                             25
                             26
                             27
                             28

                              Case: 19-30088       Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52       Page 85
                                                                            of 95
                        l     Dated: December 12, 2019
                               San Francisco, California
                        2

                        3                                        Respectfully submitted,
                        4
                                                                 PG&E CORPORATION
                        5
                        6
                        7
                                                                             Executive Vice President and Chief Financial
                        8                                                    Officer

                        9
                       10
                       11
�                      12
              :::O
�             0\
�
 VJ
        (1)     I
                       13
 QJ
 eJJ �        C"')
 =
          14
        i::   I.(")

��;;
�.= gi:.... .::t.�� 16
� � .....
                    15

.:i0   t---
       \CJ
               I,.,.
               0
c.;, r---     >-;3: 17
;...:: z
....           (1)


         18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                       Case: 19-30088    Doc# 5101         Filed: 12/12/19   Entered: 12/12/19 17:48:52      Page 86
                                                                     of 95
Case: 19-30088   Doc# 5101   Filed: 12/12/19   Entered: 12/12/19 17:48:52   Page 87
                                       of 95
Case: 19-30088   Doc# 5101   Filed: 12/12/19   Entered: 12/12/19 17:48:52   Page 88
                                       of 95
                                         Title: Managing Member




Case: 19-30088   Doc# 5101   Filed: 12/12/19   Entered: 12/12/19 17:48:52   Page 89
                                       of 95
                                             Exhibit A

                                               Fires

     1. Butte Fire (2015)
     2. North Bay Wildfires (2017)
            a. LaPorte
            b. McCourtney
            c. Lobo
            d. Honey
            e. Redwood / Potter Valley
            f.   Sulphur
            g. Cherokee
            h. 37
            i.   Blue
            j.   Pocket
            k. Atlas
            l.   Cascade
            m. Nuns
            n. Adobe
            o. Norrbom
            p. Pressley
            q. Patrick
            r.   Pythian / Oakmont
            s.   Maacama
            t.   Tubbs
            u. Point
            v. Sullivan
     3. Camp Fire (2018)
     4. Ghost Ship Fire (2016)




Case: 19-30088    Doc# 5101      Filed: 12/12/19   Entered: 12/12/19 17:48:52   Page 90
                                           of 95
                                               Exhibit B


                               MUTUAL MADE WHOLE RELEASE

         The terms “Claimant” and “Insurer,” are defined in Paragraph G. below.

          ______, Trustee of the Fire Victim Trust, the undersigned party or personal representative
  (referred to herein as “Claimant”), individually and on behalf of the estate of the Claimant, and the
  Insurer (collectively, the “Parties” or “Releasees”) agree as follows:

     A. Whereas, the Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization
        dated ______________ (the “Plan”), was confirmed by an order of the United States
        Bankruptcy Court for the Northern District of California entered on ______________, 2020,
        and the Plan became effective on _________, 2020.


     B. Whereas the Plan provides for the treatment of all allowed Fire Victim Claims (as defined in
        the Plan) against the Debtors through the Fire Victim Trust (as defined in the Plan) and for the
        discharge of the Debtors from any further or other liability on account of all Fire Victim
        Claims.


     C. Whereas the Plan provides for the treatment of all allowed Subrogation Wildfire Claims (as
        defined in the Plan) against the Debtors through the Subrogation Wildfire Trust (as defined
        in the Plan) and for the discharge of the Debtors from any further or other liability on account
        of all Subrogation Wildfire Claims.


     D. Whereas, the Plan provides that the Fire Victim Claims are administered by a Fire Victim Trust
        and a Fire Victim Trustee who operates independent from the Debtors, holders of the Fire
        Subrogation Claims, and the Insurer. Neither the Debtors, holders of the Fire Subrogation
        Claims, nor the Insurer shall have any right to participate in the administration of the Fire
        Victim Trust, review any allocation or distribution decision of the Trustee or Trust Oversight
        Committee, including that of the Claimant, or make any claim for money against the Trust or
        the Trustee in any way or at any time.


     E. Whereas, the Trustee and Fire Victim Trust Oversight Committee have reviewed and advised
        the Claimant of (a) the total amount paid into the Fire Victim Trust available for compensation
        to the Fire Victims, (b) the total number of claims made against the Fire Victim Trust, (c) the
        process by which trust funds will be allocated and distributed, and (d) the total allocated
        amount from the Fire Victim Trust to the Claimant (“Total Allocation Award”).


     F. Whereas, the Claimant has reviewed the Total Allocation Award.




Case: 19-30088    Doc# 5101      Filed: 12/12/19     Entered: 12/12/19 17:48:52        Page 91
                                           of 95
     G. Whereas, the Plan provides the Claimant and the Insurer execute a mutual limited release after
        the Claimant has reviewed the Total Allocation Award wherein the Claimant agrees to release
        only their claim against the Insurer under the Made Whole Doctrine (see Paragraph 1) and no
        other claim, cause of action, defense or remedy against the Insurer, and the Insurer agrees to
        release the Claimant as described herein in Paragraph 3. For the purpose of this Release,
        “Claimant” includes the Claimant’s heirs, legal representatives, successor or assigns and
        “Insurer” includes the Claimants’ insurance carriers, their past and present holders of insurance
        subrogation claims against the Debtors (and their direct and indirect assignors or assignees),
        and each of their directors, officers, agents, consultants, financial advisers, employees,
        attorneys, predecessors, successors and assigns.


     H. Whereas, nothing in this Release is an affirmation, representation, or an acknowledgment that
        the Claimant has in fact been fully compensated for their damages covered by the contract of
        insurance between the Insurer and the Claimant. The parties agree that Court’s approval of the
        Plan and the Claimants’ acceptance of the Total Allocation Award does not establish that the
        Claimant has been fully compensated under California law for their compensable damages as
        a result of the fire to the extent those damages are covered by insurance.


     I. Whereas, the Insurer has agreed to the terms, provisions, and agreements of this Mutual
        Release in a separate agreement dated _______, 20__, affirming, adopting, and attaching a
        copy of this Mutual Release (“Insurer Adoption Agreement”). This Mutual Release is
        conditioned upon the Insurer, or the Insurer’s successor on behalf of the Insurer, filing in the
        Chapter 11 case the Insurer Adoption Agreement, which states the Insurer releases, as to the
        Made Whole Doctrine only, each Claimant who signs and agrees to the terms of this Mutual
        Release. The terms, provisions, and agreements of the Insurer Adoption Agreement are
        incorporated herein by reference. Insurer’s consent and agreement to the terms, provisions,
        and agreements of this Mutual Release shall be effective upon the signature of the Claimant.

     J. Whereas, this release is not required for the Trustee to allocate and distribute preliminary
        awards to individuals on a case by case basis for humanitarian or urgent needs.

         NOW, THEREFORE, in consideration for the agreements described in this Release and other
  good and valuable consideration, the Claimant and the Insurer agree as follows:


           1.     By accepting the Total Allocation Award, the Claimant hereby waives and releases
  their rights, known or unknown, to assert the Made Whole Doctrine against the Insurer. Claimant is
  not waiving or releasing any other claim, cause of action, defense, or remedy against Insurer. Also,
  by signing this agreement, the Claimant is not agreeing as a factual matter that the Claimant has been
  fully compensated for each and every category of their damages under California law.




Case: 19-30088     Doc# 5101      Filed: 12/12/19    Entered: 12/12/19 17:48:52        Page 92
                                            of 95
          2.      The Claimant is not releasing any claims the Claimant may have against the Insurer
  other than the Claimant’s foregoing waiver set forth in Paragraph 1. The Parties to this Release further
  agree and acknowledge that the Claimant is not releasing any claims, except and only to the extent set
  forth above, they might have against the Insurer, including but not limited to those claims or causes of
  action related to: (1) the policy of insurance and what is still owed or to be paid under the policy terms
  and conditions; (2) the right to pursue claims already made or to make new or continued claims under
  the policy; (3) claims handling issues; (4) delay in paying claims under the policy; (5) inadequate or
  untimely communication relating to the claim; (6) unreasonable positions taken relating to coverage,
  payment of the claim, acknowledging coverage, or day-to-day claims decisions; (7) actions or
  inactions of insurance agents or brokers in underwriting, securing, adjusting, calculating or
  recommending coverage; (8) coverage issues over policy language; (9) any action for bad faith or
  breach of the covenant of good faith and fair dealing; (10) any claims to reform or modify the terms
  of any policy; (12) any rights to recover damages for breach of contract or tort (including punitive
  damages), penalties or equitable relief; (13) any claims of violations of statutory or regulatory
  obligations; or (14) any claim for unfair business acts or practices.


          3.     The Insurer agrees to release and waive any right to make claim for any amount paid
  to the Claimant pursuant to the Fire Victim Trust or to assert as a defense, offset or reduction, the
  money paid to the Claimant from the Fire Victim Trust, which belongs solely to the Claimant. The
  Claimant agrees to make no claim on the money paid to the Insurer from the Subrogation Wildfire
  Trust. In agreeing to this limited release, Insurer is not releasing any claim, cause of action, defense,
  or remedy it may have against the Claimant other than Claimant’s foregoing release of any Made
  Whole Doctrine claim.


          4.      The Insurer is not releasing any claims the Insurer may have against Claimant other
  than the Insurer’s foregoing waiver set forth in Paragraph 3. The Parties to this Release further agree
  and acknowledge that the Insurer is not releasing any claims, except and only to the extent set forth
  above, it might have against the Claimant, including but not limited to those claims related to: (1) the
  policy of insurance and what is still owed or to be paid under the policy terms and conditions; (2)
  defenses to garden variety claims handling issues unrelated to the Made Whole Doctrine; (3) defenses
  related to delay in paying claims under the policy; (4) defenses to alleged inadequate or untimely
  communication relating to the claim; (5) defenses to alleged unreasonable positions taken relating to
  coverage, payment of the claim, acknowledging coverage, or day-to-day claims decisions; (6)
  defenses to actions or inactions of insurance agents or brokers in securing coverage; (7) coverage
  issues over policy language unrelated to Made Whole Doctrine; or (8) defenses to any common law
  action for bad faith unrelated to Made Whole Doctrine.


          5.      The Insurer further agrees that the Total Allocation Award shall not be the subject of
  discovery or mentioned in any pleadings in any state or federal court action or admissible in evidence
  in any state or federal court action for any of the causes of action or claims for relief identified in
  Paragraphs 2 or 4. Claimant agrees that the amount paid to Insurer from the Subrogation Wildfire
  Trust shall not be the subject of discovery or mentioned in any pleadings in any state or federal court
  action or admissible in evidence in any state or federal court action.




Case: 19-30088     Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 93
                                             of 95
          6.     To the extent that the Claimant brings a claim for breach of contract, wrongful denial
  of coverage and/or bad faith against the Insurer, the Insurer shall not assert in any way or at any time
  that the Claimant should have or could have pursued that claim against the Debtors, the Fire Victim
  Trust, or any other party. The Insurer agrees that that it will not assert in any action or proceeding
  covered under Paragraph 2 or 4 that the Claimant has been compensated as a result of the Claimant’s
  settlement with the Debtors.


          7.      Both the Claimant and the Insurer agree that this Release gives the parties released the
  status of third-party beneficiary of the Release, and such Releasees may enforce this Release and any
  rights or remedies set forth herein.


         8.      This Release contains the entire agreement between the parties as to the subject matter
  hereof and is effective immediately upon signing. Likewise the release in Paragraph 1 is effective
  immediately upon signing. If there is a conflict between this Release and any other prior or
  contemporaneous agreement between the parties concerning the subject matter of the Release, the
  Release controls.


        9.     The law of the State of California shall govern the interpretation of this Release. The
  Bankruptcy Court has jurisdiction to resolve any disputes under this agreement.


          10.     Each Releasor states that he, she, or it is of legal age, with no mental disability of any
  kind, is fully and completely competent, and is duly authorized to execute this Release on Releasor’s
  own behalf. Releasor further states that this Release has been explained to Releasor and that Releasor
  knows the contents as well as the effect thereof. Releasor further acknowledges that Releasor executed
  this Release after consulting with Releasor’s attorney or the opportunity to consult with an attorney.


          11.      For avoidance of doubt, the Made Whole Doctrine is described herein. Subrogation is
  a doctrine that permits an insurance company, or its assignees, to assert the rights and remedies of an
  insured against a third party tortfeasor. The Made Whole Doctrine is a common law exception to
  insurer's right of subrogation. The Made Whole Doctrine, under certain circumstances, could preclude
  an insurer from recovering any third-party funds unless and until the insured has been made whole for
  the loss. Both the Claimant and Insurer agree that this Release does not modify, abrogate or affect
  any prior release or waiver between the Parties arising from the Fire.

         12.     Consistent with the foregoing, it is expressly understood and agreed by claimant that
  claimant is waiving and releasing all known or unknown claims under the Made Whole Doctrine. It is
  expressly understood and agreed by insurer that insurer is waiving and releasing all known or unknown
  claims under the Made Whole Doctrine as to claimant.

         Executed on this [●] day of [●], 20[●].




Case: 19-30088     Doc# 5101       Filed: 12/12/19     Entered: 12/12/19 17:48:52         Page 94
                                             of 95
  BY CLAIMANT [Add Name]:



  _________________________________
  Signature of Claimant or Representative



  _________________________________
  Printed Name of Signator



  _________________________________
  Capacity of Signator




Case: 19-30088    Doc# 5101     Filed: 12/12/19   Entered: 12/12/19 17:48:52   Page 95
                                          of 95
